       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 1 of 116




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ETP RIO RANCHO PARK, LLC; FAC-ABQ,
LLC; JUNGLE JAM, LLC and DUKE CITY
JUMP, LLC,

               Plaintiffs,

vs.                                                                        No. CIV 21-0092 JB/KK

MICHELLE LUJAN GRISHAM; TRACIE C.
COLLINS and TIM Q. JOHNSON,

               Defendants.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Plaintiffs’ Application for Temporary

Restraining Order and Preliminary Injunction, filed February 4, 2021 (Doc. 4)(“Motion”). The

Court held a hearing on the Plaintiffs’ Motion for a Preliminary Injunction (“PI”) on February 23-

24, 2021. The primary issues are whether: (i) Governor Michelle Lujan Grisham, New Mexico

Department of Health Secretary-Designate Tracie C. Collins, and New Mexico Department of

Public Safety Acting Secretary Tim Q. Johnson (“the Defendants”), have violated ETP Rio Rancho

Park, LLC (“Elevate”), FAC-ABQ, LLC (“Cool Springz”), Jungle Jam, LLC (“Jungle Jam”), and

Duke City Jump, LLC (“Duke City”), (collectively, “the Plaintiffs”), substantive due process rights

under the Constitution of the United States of America; (ii) N.M.S.A. § 24-1-3(E) and New Mexico

Department of Health (“NMDOH”) Public Health Orders (“PHOs”) are void for vagueness and

unconstitutionally overbroad; (iii) N.M. Code R. § 7.1.30 has violated procedural due process both

on its face and as applied to Elevate; (iv) the Defendants have violated the Plaintiffs’ equal

protection rights; (v) the Court should abstain from hearing this case with respect to Elevate under

the abstention doctrine articulated in Younger v. Harris, 401 U.S. 37 (1971); and (vi) the Plaintiffs
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 2 of 116




are entitled to a PI. The Court concludes that: (i) the Plaintiffs’ substantive due process claims are

unlikely to succeed on the merits because the Defendants’ policies are rationally related to a

legitimate state interest; (ii) the Plaintiffs’ vagueness and over-broadness claims are unlikely to

succeed on the merits because the Supreme Court has held consistently that the phrase public

health does not provide an undefined or unrestricted grant of authority; (iii) the Plaintiffs’

procedural due claims are unlikely to succeed on the merits because the Defendants likely provided

adequate post-deprivation process; (iv) the Plaintiffs’ equal protection claims are unlikely to

succeed on the merits because the Defendants’ policies are rationally related to a legitimate state

interest; (v) the Court will likely need to abstain from this case with respect to Elevate under

Younger v. Harris, 401 U.S. 37, because there are ongoing state administrative proceedings that

involve important state interests and provide an adequate forum for Elevate’s claims; and (vi) the

Plaintiffs are not entitled to a PI because the Court will not grant a generally disfavored

extraordinary remedy where the Plaintiffs have not demonstrated a likelihood of success on the

merits, that the balance of harms favors the Plaintiffs, nor that the PI would not be adverse to the

public interest. The Court, therefore, denies the Plaintiffs’ request for PI.

                                      FINDINGS OF FACT

       “‘[T]he findings of fact and conclusions of law made by a court granting a preliminary

injunction are not binding at trial on the merits.’” Herrera v. Santa Fe Pub. Sch., 792 F. Supp. 2d

at 1179 (quoting Attorney Gen. of Okla. v. Tyson Foods, Inc., 565 F.3d 769, 776

(10th Cir. 2009))(alteration in Herrera v. Santa Fe Public Schools only). See Univ. of Tex. v.

Camenisch, 451 U.S. 390, 395 (1981)(“[A] preliminary injunction is customarily granted on the

basis of procedures that are less formal and evidence that is less complete than in a trial on the

merits.”); Firebird Structures, LCC v. United Bhd. of Carpenters and Joiners of Am., Local Union


                                                -2-
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 3 of 116




No. 1505, 252 F. Supp. 3d 1132, 1140 (D.N.M. 2017)(Browning, J.).

        The United States Court of Appeals for the Tenth Circuit notes “that when a district court

holds a hearing on a motion for preliminary injunction it is not conducting a trial on the merits.”

Heideman v. S. Salt Lake City, 348 F.3d 1182, 1188 (10th Cir. 2003). Moreover, “[t]he Federal

Rules of Evidence do not apply to preliminary injunction hearings.” Heideman v. S. Salt Lake

City, 348 F.3d at 1188. Thus, while the Court does the best it can to make good findings from the

record that it has and in the short time that it has to make findings, these findings of fact are relevant

only for the purpose of determining whether to issue a PI and do not bind the Court or the parties

at trial. Accordingly, the Court finds as follows:

        1.      The Parties.

        1.      Elevate is an Arizona limited liability company duly registered with the New

Mexico Secretary of State and authorized to conduct business in New Mexico.                 See Verified

Complaint for Violation of Constitutional Rights to Due Process and Equal Protection and Request

for Preliminary and Permanent Injunctive Relief ¶ 1, at 1, filed February 4, 2021 (Doc. 1-

1)(“Complaint”).

        2.      Elevate operates a trampoline facility as Elevate Park in Rio Rancho, New Mexico.

See Complaint ¶ 1, 13, at 1, 3.

        3.      Cool Springz is a New Mexico limited liability company duly registered with the

New Mexico Secretary of State and in good standing. See Complaint ¶ 2, at 2.

        4.      Cool Springz operates a trampoline facility in Albuquerque, New Mexico. See

Complaint ¶ 2, 14, at 2, 3.

        5.      Jungle Jam is a New Mexico limited liability company duly registered with the New

Mexico Secretary of State and in good standing. See Complaint ¶ 3, at 2.


                                                  -3-
        Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 4 of 116




        6.      Jungle Jam built a trampoline facility located at 9227 Coors Boulevard, NW in

Albuquerque, New Mexico. See Complaint ¶ 3, at 2.

        7.      Jungle Jam completed construction of its trampoline facility on April 22, 2020, but

has not been able to do business since construction was completed. See Complaint ¶ 15, at 4.

        8.      Duke City is a New Mexico limited liability company duly registered with the New

Mexico Secretary of State and in good standing. See Complaint ¶ 4, at 2.

        9.      Duke City owns a trampoline facility and does business as Fallout Trampoline

Arena. See Complaint ¶ 4, 16 at 2, 4.

        10.     Duke City’s principal place of business is located in the Cottonwood Mall at 10000

Coors Bypass NW, Albuquerque, New Mexico. See Complaint ¶ 4, at 2.

        11.     Duke City’s business is closed even though other business at the Cottonwood Mall

remain open for business. See Complaint ¶ 16, at 4.

        12.     Michelle Lujan Grisham is Governor of the State of New Mexico. See Complaint

¶ 5, at 2.

        13.     Tracie C. Collins, M.D., is Secretary-Designate of NMDOH. See Complaint ¶ 6,

at 2.

        14.     Tim Q. Johnson is the Acting Cabinet Secretary for the New Mexico Department

of Public Safety. See Complaint ¶ 7, at 2.

        2.      The Pandemic.

        15.     “The coronavirus disease 2019 (“COVID-19”) is a pandemic that has spread around

the world, within the United States of America, and in New Mexico. See Coronavirus disease

2019          (COVID-19),        Mayo          Clinic,      https://www.mayoclinic.org/diseases-

conditions/coronavirus/symptoms-causes/syc-20479963 (last visited February 6, 2021)(“Mayo


                                               -4-
          Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 5 of 116




Clinic”).

          16.   As of February 8, 2021, there have been 26,654,965 cases of COVID-19 in the

United States, and 458,544. See WHO Coronavirus Disease (COVID-19) Dashboard, World

Health Organization, https://covid19.who.int/ (last visited February 8, 2021).

          17.   As of February 8, 2021, New Mexico has had 177,556 cases and 3,399 deaths. See

2019 Novel Coronavirus Disease (COVID-19), New Mexico Department of Health (DOH),

https://cv.nmhealth.org/ (last visited February 8, 2021).

          18.   COVID-19 is a contagious disease that is spread through respiratory droplets that

are released when infected individuals cough, sneeze, or talk. See Mayo Clinic.

          19.   Risk factors for COVID-19 include close contact -- typically defined as within six

feet -- with someone who has COVID-19, or when a person infected with COVID-19 coughs or

sneezes around others. See Mayo Clinic; COVID-19 Basics: Symptoms, Spread and Other

Essential Information About the New Coronavirus and COVID-19, Harvard Medical School

(March 2020), https://www.health.harvard.edu/diseases-and-conditions/covid-19-basics.

          20.   Common signs and symptoms can include fever, cough, and tiredness. See Mayo

Clinic.

          21.   Other symptoms can include a loss of taste or smell, shortness of breath or difficulty

breathing, muscle aches, chills, sore throat, runny nose, headache, and chest pain. See Mayo

Clinic.

          22.   Although COVID-19 may cause only mild symptoms for some people, for others,

COVID-19 can cause severe complications, including pneumonia in both lungs, organ failure, and

death. See COVID-19 Basics: Symptoms, Spread and Other Essential Information About the New

Coronavirus       and     COVID-19,        Harvard       Medical      School      (March       2020),


                                                -5-
        Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 6 of 116




https://www.health.harvard.edu/diseases-and-conditions/covid-19-basics.

        23.    COVID-19 symptoms can persist for months. See COVID-19 (coronavirus): Long-

term effects, the Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/coronavirus/in-

depth/coronavirus-long-term-effects/art-

20490351#:~:text=COVID%2D19%20symptoms%20can,within%20a%20few%20weeks                       (last

visited February 6, 2021).

        24.    COVID-19 can damage the lungs, heart, and brain, which increases the risk of long-

term health problems. See COVID-19 (Coronavirus): Long-Term Effects, the Mayo Clinic,

https://www.mayoclinic.org/diseases-conditions/coronavirus/in-depth/coronavirus-long-term-

effects/art-

20490351#:~:text=COVID%2D19%20symptoms%20can,within%20a%20few%20weeks                       (last

visited February 6, 2021).

        25.    Signs and symptoms of COVID-19 typically appear two to fourteen days after

exposure. See Mayo Clinic.

        26.    The time after exposure and before the appearance of symptoms is called the

incubation period. See Mayo Clinic.

        27.    Many COVID-19 cases result in mild symptoms or no symptoms. See Nathan W.

Furukawa et al., Evidence Supporting Transmission of Severe Acute Respiratory Syndrome

Coronavirus 2 While Presymptomatic or Asymptomatic, Emerging Infections Diseases, Vol. 26,

Num. 7 (July 2020), https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article (“Furukawa COVID-

19 Transmission Paper”).

        28.    When cases are symptomatic, the average time from exposure to symptom onset is

five to six days, with symptoms appearing as long as thirteen days after infection. See Furukawa


                                              -6-
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 7 of 116




COVID-19 Transmission Paper.

       29.     Individuals who have been infected, therefore, usually do not know that they are

infected for at least several days, and they may never know, if the infection remain asymptomatic.

See Furukawa COVID-19 Transmission Paper.

       30.     Because many people who have COVID-19 do not know it have been infected,

healthcare officials recommend that all people limit person-to-person contact, stay six feet apart,

wash hands frequently, wear masks, cover coughs and sneezes, and avoid large gatherings. See

How to Protect Yourself & Others, The Centers for Disease Control and Protection,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (last visited

February 6, 2021); Furukawa COVID-19 Transmission Paper.

       31.     The risk of transmission is heightened in indoor environments, where infectious

droplets may linger for longer periods of time. See Nathan W. Furukawa et al., Evidence

Supporting Transmission of Severe Acute Respiratory Syndrome Coronavirus 2 While

Presymptomatic or Asymptomatic, Emerging Infections Diseases, Vol. 26, Num. 7 (July 2020),

https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article.

       3.      New Mexico’s Response to the Pandemic.

       32.     On March 11, 2020, Governor Grisham declared a public health emergency under

the Public Health Emergency Response Act, NMSA 1978, §§ 12-10A-1 to -19 (2003, as amended

through 2015)(the “PHERA”), and invoked the All Hazards Emergency Management Act, NMSA

1978, §§ 12-10-1 to -10 (1959, as amended through 2007)(the “AHEMA”), by directing all

cabinets, departments, and agencies to comply with the directives of the declaration and the further

instructions of the NMDOH. See Updated: Governor, Department of Health announce first

positive COVID-19 cases in New Mexico, Press Releases, Office of the Governor (March 11,


                                               -7-
         Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 8 of 116




2020),      https://www.governor.state.nm.us/2020/03/11/updated-governor-department-of-health-

announce-first-positive-covid-19-cases-in-new-mexico/ (last visited Oct. 12, 2020)(“Emergency

Declaration”).

         33.     After Governor Grisham declared a public health emergency, Former NMDOH

Secretary Kathyleen M. Kunkel entered a series of PHOs encouraging New Mexicans to stay in

their homes as much as possible and requiring them to practice precautions when entering public

spaces as well as restricting mass gatherings and business operations. See, e.g., Kathyleen M

Kunkel, Public Health Emergency Order Limiting Mass Gatherings and Implementing Other

Restrictions Due to COVID-19, New Mexico Department of Health (March 16, 2020),

www.governor.state.nm.us%2Fwp-content%2Fuploads%2F2020%2F03%2FAMENDED-

PUBLIC-HEALTH-ORDER.pdf. See also Chris McKee, Supreme Court Rules Governor Has

Authority        To        Restrict,    Ban       Indoor       Dining       (Aug.       26,        2020),

https://www.krqe.com/health/coronavirus-new-mexico/supreme-court-to-hold-hearing-on-

public-health-order-business-restrictions/ (reporting that “[t]he New Mexico Supreme Court ruled

. . . that the state does have the power to enact a Public Health Order and restrict or close indoor

dining at restaurants”).

         34.     On April 6, 2020, after declaring a public health emergency, Secretary Kunkel

ordered:

                 All businesses, except those entities identified as “essential businesses”, are
         hereby directed to reduce the in-person workforce at each business or business
         location by 100%. “Essential businesses” may remain open provided it minimize
         their operations and staff to the greatest extent possible. Further, all essential
         businesses shall adhere to social distancing protocol and maintain at least six-foot
         social distancing from other individuals, avoid person-to-person contact, and direct
         employees to wash their hands frequently. All essential businesses shall ensure that
         all surfaces are cleaned routinely.



                                                  -8-
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 9 of 116




Public Health Order at 5-6, New Mexico Department of Health (April 6, 2020)(“April 6 PHO),

available                                                                                           at

https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&cad=rja&uact=8&ved

=2ahUKEwiDzaHZ_NXuAhUKGVkFHclaAicQFjABegQIAxAC&url=http%3A%2F%2Fwww.

rld.state.nm.us%2Fuploads%2Ffiles%2FAlcohol%2520and%2520Gaming%2FApril%25206%2

520DOH%2520PHO.pdf&usg=AOvVaw37JOPfG51m2uJIGcF6OpzN.

       35.      The April 6 PHO, defines “Essential Business” as any business or non-profit

entity falling within one or more of the following categories:

             a. Health care operations including hospitals, walk-in-care health facilities,
                veterinary and livestock services necessary to assist in an emergency or to
                avoid an emergency (such as vaccinations), pharmacies, medical wholesale
                and distribution, home health care workers or aides for the elderly,
                emergency dental facilities, nursing homes, residential health care facilities,
                research facilities, congregate care facilities, intermediate care facilities for
                those with intellectual or developmental disabilities, supportive living
                homes, home health care providers, and medical supplies and equipment
                manufacturers and providers;

             b. Homeless shelters, food banks, and other services providing care to indigent
                or needy populations;

             c. Childcare facilities necessary to provide services to those workers
                employed by essential businesses and essential non-profit entities;

             d. Grocery stores, supermarkets, food banks, farmers’ markets and vendors
                who sell food, convenience stores, and other businesses that generate the
                majority of their revenue from the sale of canned food, dry goods, fresh
                fruits and vegetables, pet food, feed, and other animal supply stores, fresh
                meats, fish, and poultry, and any other household consumer products;

             e. Farms, ranches, and other food cultivation, processing, or packaging
                operations;

             f. All facilities routinely used by law enforcement personnel, first responders,
                firefighters, emergency management personnel, and dispatch operators;

             g. Infrastructure operations including, but not limited to, public works
                construction, commercial and residential construction and maintenance,

                                                  -9-
Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 10 of 116




      airport operations, public transportation, airlines, taxis, private
      transportation providers, transportation network companies, water, gas,
      electrical, oil drilling, oil refining, natural resources extraction or mining
      operations, nuclear material research and enrichment, those attendant to the
      repair and construction of roads and highways, gas stations, solid waste
      collection and removal, trash and recycling collection, processing and
      disposal, sewer, data and internet providers, data centers, technology
      support operations, and telecommunications systems;

   h. Manufacturing operations involved in food processing, manufacturing
      agents, chemicals, fertilizer, pharmaceuticals, sanitary products, household
      paper products, microelectronics/semi-conductor, primary metals
      manufacturers, electrical equipment, appliance, and component
      manufacturers, and transportation equipment manufacturers;

   i. Services necessary to maintain the safety and sanitation of residences or
      essential businesses including security services, towing services, custodial
      services, plumbers, electricians, and other skilled trades;

   j. Media services including television, radio, and newspaper operations;

   k. Automobile repair facilities, bike repair facilities, and retailers who
      generate the majority of their revenue from the sale of automobile or bike
      repair products;

   l. New and used automobile dealers may sell cars through internet or other
      audiovisual means but it may not allow customers in showrooms;

   m. Hardware stores;

   n. Laundromats and dry cleaner services;

   o. Utilities, including their contractors, suppliers, and supportive operations,
      engaged in power generation, fuel supply and transmission, water and
      wastewater supply;

   p. Funeral homes, crematoriums, and cemeteries;

   q. Banks, credit unions, insurance providers, payroll services, brokerage
      services, and investment management firms;

   r. Real estate services including brokers, title companies, and related services;

   s. Businesses providing mailing and shipping services, including post office
      boxes;

   t. Laboratories and defense and national security-related operations

                                      - 10 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 11 of 116




                supporting the United States government, a contractor to the United States
                government, or any federal entity;

             u. Restaurants, but only for delivery or carry out and local breweries or
                distillers but only for carry out;

             v. Professional services, such as legal or accounting services, but only where
                necessary to assist in compliance with legally mandated activities; and

             w. Logistics, and also businesses that store, transport, or deliver groceries,
                food, materials, goods or services directly to residences, retailers,
                government institutions, or essential businesses. Businesses falling under
                this category are not permitted to provide curbside pickup services to the
                general public for online or telephonic orders.

April 6 PHO at 3-5.

       36.      The April 6 PHO further orders:

       (1)      All Mass Gatherings are hereby prohibited under the powers and authority
                set forth in the New Mexico Public Health Act, and all regulations
                promulgated pursuant thereto.
                ...
       (2)      This Order requires the closure of physical office spaces, retail spaces, or
                other public spaces of a business and does not otherwise restrict the conduct
                of business operations through telecommuting or otherwise working from
                home in which an employee only interacts with clients or customers
                remotely. This prohibition does not apply to necessary operations of
                essential businesses.

       (3)      The maximum number of customers allowed in a “retail space” at any given
                time shall be equal to 20% of the maximum occupancy of the retail space,
                as determined by the relevant fire marshal or fire department. If customers
                are waiting outside of a “retail space”, it must to do so in compliance with
                social distancing protocols including the requirement that it maintain a
                distance of at least six-feet from other individuals, avoid person-to-person
                contact.

       (4)      All casinos and horse racing facilities shall close during the pendency of
                this Order. This directive excludes those casinos operating on Tribal lands.

       (5)      Hotels, motels, RV parks, and other places of lodging shall not operate at
                more than twenty-five percent of maximum occupancy. Health care workers
                who are engaged in the provision of care to New Mexico residents or
                individuals utilizing lodging facilities for extended stays, as temporary
                housing, or for purposes of a quarantine or isolation period shall not be

                                               - 11 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 12 of 116




               counted for purposes of determining maximum occupancy. Short-term
               vacation rentals, apartments, and houses are not permitted to operate except
               to provide housing to health care workers who reside out of state but are
               engaged in the provision of care to New Mexico residents.

       (6)     All call centers situated in New Mexico are directed to reduce their in-
               person workforce by 100%. This includes any call center that is part of or
               supports an essential business.

       (7)     Self-storage facilities should reduce operations to the minimum number of
               employees necessary to ensure public access to storage units and adequate
               security for storage units, including a 100% reduction in permanent on-site
               workforce whenever possible.

       (8)     This Order does not limit animal shelters, zoos, and other facilities with
               animal care operations from performing tasks that ensure the health and
               welfare of animals. Those tasks should be performed with the minimum
               number of employees necessary, for the minimum amount of time
               necessary, and with strict adherence to all social distancing protocols.

April 6 PHO at 5-6.

       37.     Following the April 6 PHO, NMDOH issued several other PHOs amending the

April 6 PHO. See Public Health Orders and Executive Orders, New Mexico Department of Health,

https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (last visited February 6,

2021)(issuing PHOs on April 11, April 30, May 5, May 15, May 27, 2020).

       38.     On June 1, 2020, NMDOH issued another PHO. See Public Health Order at 1, filed

February 4, 2021 (Doc. 1-5)(“June 1 PHO”).

       39.     The June 1 PHO kept in place several previous PHOs and amended others,

including the April 6 PHO. See June 1 PHO.

       40.     The June 1 PHO includes definitions for “close contact businesses,” “recreational

facilities,” “bars,” “COVID-Safe Practices (‘CSPs’),” “places of lodging,” and “retail space”:

       1.      “Close-contact business” includes barbershops, hair salons, tattoo parlors,
               nail salons, spas, massage parlors, esthetician clinics, tanning salons, guided
               raft tours, guided balloon tours, gyms, and personal training services for up


                                               - 12 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 13 of 116




               to two trainees.

       2.      “Recreational facilities” include indoor movie theaters, museums, bowling
               alleys, miniature golf, arcades, amusement parks, concert venues, event
               venues, performance venues, go-kart courses, adult entertainment venues,
               and other places of indoor recreation or indoor entertainment.

       3.      “Bars” are defined as food and beverage service establishments that derived
               more than 50% of their revenue in the prior calendar year from the sale of
               alcoholic beverages. Bars must remain closed during the pendency of this
               Public Health Order.

       (8)    “COVID-Safe Practices” (“CSPs”) are those directives, guidelines, and
               recommendations for businesses and other public operations that are set out
               and memorialized in the document titled “All Together New Mexico:
               COVID-Safe Practices for Individuals and Employers”. That document
               may be obtained at the following link https://cv.mnhealth.org/covid­ safe-
               practices/.

       (9)     “Places of lodging” means all hotels, motels, RV parks, co-located short-
               term condominium rentals with a central check-in desk, and short-term
               vacation rentals.

       (10)    “Retail space” means any essential business that sells goods or services
               directly to consumers or end-users such as grocery stores or hardware stores
               and includes the essential businesses identified in the categories above: l(d),
               1(1), l(m), l(p), and l(s).

June 1 PHO at 6 (including two bullets for (8)).

       41.     The June 1 PHO orders:

       (3)     “Essential businesses” may open but must operate in accordance with the
               pertinent “COVID-Safe Practices (CSPs)” section(s) of the “All Together
               New Mexico: COVID-Safe Practices for Individuals and Employers and
               also any identified occupancy restrictions.
       (4)     “Recreational facilities” must remain closed.
       (5)     Any business that is not identified as an “essential business” or a
               “recreational facility” may open provided that the total number of
               persons situated within the business does not exceed 25% of the maximum
               occupancy of any enclosed space on the business’s premises, as determined
               by the relevant fire marshal or fire department.

                                               - 13 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 14 of 116




      (6)    Businesses identified as a “retail space” may operate provided that the total
             number of persons situated within the business does not exceed 25% of the
             maximum occupancy of any enclosed space on the business’s premises, as
             determined by the relevant fire marshal or fire department. Any business
             opening pursuant to this provision must comply with the pertinent CSP’s
             set out in the “All Together New Mexico: COVID-Safe Practices for
             Individuals and Employers”.
      (7)    Indoor shopping malls are permitted to operate provided that the total
             number of persons within the mall at any given time does not exceed 25%
             of the maximum occupancy of the premises, as determined by the relevant
             fire marshal or fire department. Further, loitering within the indoor
             shopping mall is not permitted and food courts must remain closed.
      (8)    Gyms and similar exercise facilities may operate at up to 50% of the
             maximum occupancy of any enclosed space on the business’s premises, as
             determined by the relevant fire marshal or fire department, but may not
             conduct group fitness classes.
      (9)    Public swimming pools may open but such facilities are limited to lane-
             swimming and lessons with up to two students only. Play and splash areas
             shall be closed. Public swimming pools may not exceed 50% of their
             maximum occupancy.
      (10)   If customers are waiting outside of a business, the business must take
             reasonable measures to ensure that customers maintain a distance of at least
             six-feet from other individuals and avoid person-to-person contact.
      (11)   Bars are not permitted to operate other than for take-out and delivery if
             otherwise permitted under their applicable licenses.
      (12)   “Places of lodging” shall not operate at more than 50% percent of maximum
             occupancy. Health care workers who are engaged in the provision of care
             to New Mexico residents or individuals utilizing lodging facilities for
             extended stays, as temporary housing, or for purposes of a quarantine or
             isolation period shall not be counted for purposes of determining maximum
             occupancy. All places of lodging should comply with the “COVID-Safe
             Practices (CSPs) for Hotels, Resorts, & Lodging” section of the “All
             Together New Mexico: COVID-Safe Practices for Individuals and
             Employers”. In the case of vacation rentals, occupancy shall be determined
             based upon the number properties managed by a property manager.
      ....


June 1 PHO at 6-7

      42.    On September 3, 2020, the NMDOH issued another PHO. See Public Health

                                            - 14 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 15 of 116




Order, New Mexico Department of Health (September 3, 2020) available at

https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (“Sept. 3 PHO”).

        43.        The Sept. 3 PHO adds and amends definitions of establishments subject to various

restrictions:

              a.        “Essential business” means any business or non-profit entity falling
                        within one or more of the following categories:

                   a.      Health care operations . . . ;

                   b.      Homeless shelters, food banks, and other services providing care to
                           indigent or needy populations;

                   c.      Childcare facilities;

                   d.      Grocery stores, supermarkets, food banks, farmers’ markets and
                           vendors . . . ;

                   e.      Farms, ranches, and other food cultivation, processing, or packaging
                           operations;

                   f.      Infrastructure operations . . .,

                   g.      Manufacturing operations . . .;

                   h.      Services necessary to maintain the safety and sanitation of
                           residences or essential businesses including security services,
                           towing services, custodial services, plumbers, electricians, and other
                           skilled trades;

                   i.      Veterinary and livestock services, animal shelters and facilities
                           providing pet adoption, grooming, daycare, or boarding services;

                   j.      Media services;

                   k.      Automobile repair facilities, bike repair facilities, and retailers who
                           generate the majority of their revenue from the sale of automobile
                           or bike repair products;

                   l.      Utilities, . . .;



                                                    - 15 -
Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 16 of 116




      m.      Hardware stores;

      n.      Laundromats and dry cleaner services;

      o.      Funeral homes, crematoriums and cemeteries;

      p.      Banks, credit unions, insurance providers, payroll services,
              brokerage services, and investment management firms;

      q.      Businesses providing mailing and shipping services;

      r.      Laboratories and defense and national security-related operations
              supporting the United States government, a contractor to the United
              States government, or any federal entity;

      s.      Professional services, such as legal or accounting services, but only
              where necessary to assist in compliance with legally mandated
              activities; and

      t.      Logistics, and also businesses that store, transport, or deliver
              groceries, food, materials, goods or services directly to residences,
              retailers, government institutions, or essential businesses.

(2)   “Close-contact business” includes barbershops, hair salons, gyms, group
      fitness classes, tattoo parlors, nail salons, spas, massage parlors, esthetician
      clinics, tanning salons, guided raft tours, guided balloon tours, and personal
      training services.

(3)   “Food and drink establishments” include restaurants, breweries, wineries,
      distillers, cafes, coffee shops, or other similar establishments that offer food
      or drink. . . .

(3)   “Houses of worship” means any church, synagogue, mosque, or other
      gathering space where persons congregate to exercise their religious beliefs.

(4)   “Close-contact recreational facilities” include indoor movie theaters, indoor
      museums with interactive displays or exhibits and other similar venues,
      bowling alleys, miniature golf, arcades, amusement parks, aquariums,
      casinos, concert venues, professional sports venues, event venues, bars,
      dance clubs, performance venues, go-kart courses, automobile racetracks,
      adult entertainment venues, and other places of recreation or entertainment.
      For purposes of this section, a “bar” is defined as any business that
      generated more than half of its revenue from the sale of alcohol during the
      preceding fiscal year.



                                       - 16 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 17 of 116




       (5)    “Outdoor recreational facilities” include outdoor golf courses, public
              swimming pools, outdoor tennis courts, summer youth programs, youth
              livestock shows, horseracing tracks, botanical gardens, outdoor zoos, and
              New Mexico state parks.

       (6)    “Places of lodging” means all hotels, motels, RV parks, and short-term
              vacation rentals.

       (7)    “Retail space” means any business that sells goods or services directly to
              consumers or end-users and includes the following “essential businesses”
              identified in the categories above: l(d), (l)k, (l)m, and (l)n.

       (8)    “Mass gathering” means any public gathering, private gathering, organized
              event, ceremony, parade, organized amateur contact sport, or other
              grouping that brings together more than ten (I 0) individuals in a single room
              or connected space, confined outdoor space or an open outdoor space.
              “Mass gathering” does not include the presence more than ten (10)
              individuals where those individuals regularly reside. “Mass gathering” does
              not include individuals who are public officials or public employees in the
              course and scope of their employment.

       (9)    “COVID-Safe Practices” (“CSPs”) are those directives, guidelines, and
              recommendations for businesses and other public operations that are set out
              and memorialized in the document titled “All Together New Mexico:
              COVID-Safe Practices for Individuals and Employers”. That document
              may be obtained at the following link https://cv.nmhealth.org/covid­ safe-
              practices/.

June 1 PHO at 6-8.

       44.    The Sept. 3 PHO orders:

       (2)    “Essential businesses” may open but must comply with the pertinent
              “COVID-Safe Practices (CSPs)” . . . . “Essential businesses” identified as a
              “retail space” may not exceed 25% of the maximum occupancy of any
              enclosed space on the business’s premises, as determined by the relevant
              fire marshal or fire department. Either, an “essential business” identified as
              a “retail space” may not allow a person who is without a mask or multilayer
              cloth face covering to enter the premises except where that person in in
              possession of a written exemption from a healthcare provider.

       (3)    “Close contact businesses” may operate at up to 25% of the maximin
              occupancy of any enclosed space on the business’s premises, as determined
              by the relevant fire marshal or fire department.



                                              - 17 -
         Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 18 of 116




         (4)    “Close-contact recreational facilities” must remain closed

         (5)    “Food and drink establishments” may provide dine-in service, but it may
                not exceed more than 25% occupancy of the maximum occupancy in any
                enclosed space on the premises, as determined by the relevant fire marshal
                or fire department. . . . .

         (6)    “Houses of worship” . . . .

         (7)    “Outdoor recreational facilities” may operate provided it comply with the
                pertinent “All Together New Mexico: COVID-Safe Practices for
                Individuals and Businesses.” Further, state parks shall only be open to New
                Mexico residents and may open for day use only. Camping areas, visitor
                centers, and any other large enclosed indoor spaces at state parks shall
                remain closed. As a condition of entering a state park, all visitors must
                demonstrate proof of residency through one of the following means: a New
                Mexico license plate on their vehicle; a New Mexico driver’s license or ID
                card; a valid New Mexico vehicle registration; a federal document attesting
                to residency; or a military identification. In addition, public swimming
                pools are limited to lane-swimming and lessons only. Play and splash areas
                shall be closed. Horseracing tracks may not allow spectators.
                ...
         (9)    Any business that is not identified as an “essential business”, “close contact
                business”, “food and drink establishment”, “house of worship”, “close-
                contact recreational facility”, “outdoor recreational facility”, or “place of
                lodging” may open provided that the total number of persons situated within
                the business does not exceed 25% of the maximum occupancy of any
                enclosed space on the business’s premises, as determined by the relevant
                fire marshal or fire department.

         (10)   Any entity, including businesses and houses of worship, operating pursuant
                to this public health order must comply with the pertinent “COVID-Safe
                Practices (CSPs)” section(s) of the “All Together New Mexico: COVID-
                Safe Practices for Individuals and Employers” and also any identified
                occupancy restrictions.
                ...

Sept. 3 PHO at 5-7.

         45.    On September 18, 2020, the NMDOH issued another PHO. See Public Health

Order,    New    Mexico     Department     of   Health    (September    18,   2020)    available   at

https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (“Sept. 18 PHO”).

                                                - 18 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 19 of 116




       46.     The Sept. 18 PHO updated the definition for “close contact business” to “include[]

barbershops, hair salons, gyms, group fitness classes, tattoo parlors, nail salons, spas, massage

parlors, esthetician clinics, tanning salons, guided raft tours, guided balloon tours, bowling alleys,

ice skating rinks, and personal training services.” Sept. 18 PHO ¶ 2, at 5.

       47.     The Sept. 18 PHO provides that “[c]lose-contact businesses may operate at up to

25% of the maximum capacity on the business’s premises, as determined by the relevant fire

marshal or fire department.” Bowling alleys were allowed to open for league play only and ice-

skating rinks were allowed to operate for athletic training and practice by reservation only. See

Sept. 18 PHO at 6.

       48.     In the Sept. 18 PHO, bowling alleys are redefined as a “Close-contact business”

and are allowed to open, but are restricted to “league play” only, see Sept. 18 PHO, whereas it had

previously been defined “recreational facilities, “ June 1 PHO at 6, and, later as “Close-contact

recreational facilities,” Sept. 3 PHO at 5, 14.

       49.     Ice skating rinks, included for the first time in the Sept. 18 PHO, are allowed to

operate for athletic training and practice by reservation only. See Sept. 3 PHO at 5, 14.

       50.     Subsequently, the NMDOH has issued PHOs on October 16, October 22,

November 5, November 13, November 30, December 2, December 15, December 30, 2020, and

January 29, 2021.        See Public Health Orders, New Mexico Department of Health,

https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (last visited February 8, 2021).

       51.     Since March 19, 2020, the Department of Health has issued twenty-five PHOs. See

Public Health Orders, New Mexico Department of Health, https://cv.nmhealth.org/public-health-

orders-and-executive-orders/ (last visited February 8, 2021).

       52.     On February 5, 2021, Governor Grisham issued Executive Order 2021-004, which


                                                  - 19 -
          Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 20 of 116




states:

           4.     In consultation with NMDOH, I have determined that the statewide public
                  health emergency proclaimed in Executive Order 2020-004, and renewed
                  in Executive Orders 2020-022, 2020-026, 2020-030, 2020-036, 2020-053,
                  2020-55, 2020-059, 2020- 064, 2020-073, 2020-080, 2020-085, and 2021-
                  001 shall be renewed and extended through March 5, 2021.

           5.     All other powers, directives, and orders invoked in Executive Order 2020-
                  004 remain in effect.

           6.     All other Executive Orders with a duration that was tied to the COVID-19
                  public health emergency or that was not explicitly stated shall continue
                  with the same effect, including any orders appropriating emergency
                  funding as well as Executive Orders 2020-016, 2020-020, 2020-021, 2020-
                  025, 2020-037, 2020-039, 2020-056, 2020-063, 2020-072, and 2020-075.

           7.     This Order supersedes any previous orders, proclamations, or directives in
                  conflict. This Executive Order shall take effect February 5, 2021 and shall
                  remain in effect until March 5, 2021 unless renewed , modified, or until
                  the Governor rescinds it.

Executive Order 2021-004, New Mexico Department of Health (February 5, 2021), available at

https://cv.nmhealth.org/wp-content/uploads/2021/02/Executive-Order-2021-004.pdf.

          53.    On February 24, 2020, Secretary Collins issued the current PHO. See Tracie

Collins, Public Health Emergency Order Clarifying that Current Guidance Documents,

Advisories, and Emergency Public Health Orders Remain in Effect; and Amending Prior Public

Health Emergency Orders to Impose County by County Restrictions due to COVID-19, New

Mexico Department of Health (Feb. 24, 2021)(“Feb. 24 PHO”).

          54.    The current PHO defines recreational facilities as:

          any publicly or privately owned facility typically or actually used for
          recreational activities capable of bringing persons within close proximity of one
          another, including, but not limited to: aquariums, amusement parks, arcades,
          basketball courts, baseball fields, bowling alleys, botanical gardens, family
          entertainment centers, football fields, go­ kart courses, golf courses, guided raft
          and balloon tours, ice-skating rinks, museums with interactive displays or
          exhibits, miniature golf courses, ski areas, soccer fields, swimming pools,

                                                - 20 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 21 of 116




       tennis courts, trampoline parks, youth programs, and zoos.
Feb. 24 PHO at 5.
       55.        The Feb. 24 PHO includes specifically “trampoline parks” in its definition of a

recreational facility. Feb. 24 PHO at 5.

       56.        The Feb. 24 PHO provides four categories for counties in New Mexico, which

dictate their “reopening level.” Feb. 24 PHO at 6.

       57.        The Feb. 24 PHO defines these categories as follows:

             a.      Turquoise Level -- Counties seeking to operate at this level must have
                     satisfied the metrics required to operate at Green Level for the two most
                     recent 14-day reporting periods.
             b.      Green Level -- Counties seeking to operate at this level must satisfy
                     both of the following metrics:
                         a.        A new COVID-19 case incidence rate of no greater
                                   than 8 cases per 100,000 inhabitants during the most
                                   recent 14-day period; AND
                         b.        An average percent of positive COVID-19 test
                                   results over the most recent 14-day period less than
                                   or equal to 5%.
             c.      Yellow Level -- Counties seeking to operate at this level must meet
                     either of the following metrics:
                              1.      A new COVID-19 case incidence rate of no
                                      greater than 8 cases per 100,000 inhabitants
                                      during the most recent 14-day period; OR
                              2.      An average percent of positive COVID-19 test
                                      results over the most recent 14-day period less
                                      than or equal to 5%.
             d.      Red Level -- All other counties shall operate at the Red Level.
Feb. 24 PHO at 6-7 (emphasis in original).
       58.        In a turquoise level county, recreational facilities “may operate at up to 50% of

the maximum occupancy of any enclosed space on the premises . . . . Further, ‘recreational

facilities’ may operate up to 75% capacity of any outdoor space on the premises.” PHO at 7


                                                  - 21 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 22 of 116




(no citation for quotation).

       59.     In a green level county, recreational facilities “may operate at up to 25% of the

maximum occupancy of any enclosed space on the premises . . . . Further, ‘recreational

facilities’ may operate up to 50% capacity of any outdoor space on the premises.” PHO at 9

(no citation for quotation).

       60.     In a yellow level county, recreational facilities “may operate up to 33% capacity

of any outdoor space on the premises but shall not permit patrons to enter any indoor portion

of the facility except for the limited purpose of using the restroom or momentarily

exiting/entering.” PHO at 10.

       61.     In a red level county, recreational facilities “may operate up to 33% capacity of

any outdoor space on the premises but shall not permit patrons to enter any indoor portion of

the facility except for the limited purpose of using the restroom or momentarily

exiting/entering.” PHO at 12.

       62.     The Plaintiffs are all located in Bernalillo County, which is categorized

currently as yellow level. See COVID-19 in New Mexico, NMDOH (Feb. 24, 2021),

https://cvprovider.nmhealth.org/public-dashboard.html.

       63.     In a yellow level county,

       All “essential businesses,” excluding those defined as a “retail space,” may operate
       but must limit operations to only those absolutely necessary to carry out essential
       functions.

       “Essential businesses” identified as a “retail space” may operate but may not exceed
       33% of the maximum occupancy of any outdoor or enclosed space on the premises,
       as determined by the relevant fire marshal or fire department.

       “Houses of worship” may hold religious services, indoors or outdoors, or provide
       services through audiovisual means, but may not exceed 33% of the maximum
       occupancy of any enclosed space on the premises, as determined by the relevant


                                              - 22 -
Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 23 of 116




fire marshal or fire department.

“Large entertainment venues” may operate up to 25% capacity of any outdoor
space on the premises but shall not permit patrons to enter any indoor portion
of the venue except for the limited purpose of using the restroom or momentarily
exiting/entering. Employees may occupy the indoor portion of the facility only
to the extent necessary to operate the outdoor portion. Notwithstanding the
foregoing, “large entertainment venues” may operate up to 25% of the maximum
occupancy of any enclosed space on the premises, as determined by the relevant
fire marshal or fire department, for the limited purposes of recording and
broadcasting entertainment, but shall in no event permit any live, in-person
audience.

“Recreational facilities” may operate up to 33% capacity of any outdoor space on
the premises but shall not permit patrons to enter any indoor portion of the facility
except for the limited purpose of using the restroom or momentarily
exiting/entering. Employees may occupy the indoor portion of the facility only to
the extent necessary to operate the outdoor portion.

“Bars and clubs” may not operate.

“Food and drink establishments” may not provide dine-in service unless they
complete the NM Safe Certified training offered at https://nmsafecertified.org, as
well as comply with all NM Safe Certified requirements, including, but not limited
to: screening customers and staff for symptoms of COVID-19 prior to entry,
consenting to Department of Health spot-testing of symptomatic employees,
requiring dine-in customers to provide limited contact information for contact
tracing purposes, and retaining contact tracing information for no less than
three weeks. Those “food and drink establishments” that complete the NM
Safe Certified training and comply with all attendant requirements mandated
by that program may provide dine-in services but may not exceed more than
33% of the maximum occupancy of any enclosed space on the premises, as
determined by the relevant fire marshal or fire department. All “food and drink
establishments,” regardless of compliance with the NM Safe Certified
requirements, may provide service in outdoor seating areas up to 75%
occupancy, where applicable. In all instances, tables must be spaced at least six
feet apart, no more than six patrons may be seated at any single table, patrons
must be seated in order to be served food or drink unless ordering food for
carryout, and no bar or counter seating is permitted. Any “food and drink
establishment” that is permitted to serve alcohol must close for in­ person
service by 10:00 p.m. and must remain closed until at least 4:00 a.m. but may
continue to provide delivery service so long as no customers are permitted on
the premises. “Food and drink establishments” may provide carryout service,
or delivery service if otherwise permitted by law.

“Places of lodging” which have completed the NM Safe Certified training

                                       - 23 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 24 of 116




       offered at https://nmsafecertified.org may operate up to 60% of maximum
       occupancy. All other “places of lodging” shall not operate at more than 33% of
       maximum occupancy. Further, and notwithstanding any other provision herein,
       any home, apartment, condominium, or other similar space that is offered as a
       vacation rental may operate but may not exceed five (5) guests. Healthcare
       providers who are engaged in the provision of care to New Mexico residents,
       individuals for extended stays as temporary housing, and individuals who are
       quarantining shall not be counted for purposes of dete1mining maximum
       occupancy.

       “Close-contact businesses” may operate but may not exceed the lesser of 33%
       of the maximum occupancy of any outdoor or enclosed space on the premises,
       as determined by the relevant fire marshal or fire department, or twenty (20)
       customers inside the building at any given time.

       Any entity not identified above may operate but may not exceed 33% of the
       maximum occupancy of any outdoor or enclosed space on the premises, as
       determined by the relevant fire marshal or fire department.

Feb. 24 PHO at 10-11.

       64.    “The state of New Mexico has been conservative throughout the pandemic in

order to maximally protect the public.” Deposition of Dr. Chad Smelser at 13:19-22, admitted

at Hearing on February 23, 2021, as Plaintiffs’ Exhibit 1 (“Smelser Depo.).

       65.    The States definition of “close contact is three or more minutes within six feet

of an unknown infectious person.” Smelser Depo. at 13:22-24.

       4.     Elevate’s Violations of the Public Health Orders.
       66.     On June 5, 2020, the Department of Public Safety (“DPS”) issued a notice to

Elevate, stating that Elevate “is operating in violation of Executive Order 2020-004.” See

Notice at 1, filed February 4, 2021 (Doc. 1-1)(“Elevate First Violation Notice”).

       67.     The Elevate First Violation Notice is signed by a DPS official and the

“Manager/Owner” of Elevate, stating:

       I, manager or owner of the below named business, acknowledge receipt of this
       notice of a First Violation of Executive Order 2020-004, New Mexico
       Department of Health Public Orders. I understand that additional violations are

                                            - 24 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 25 of 116




       subject to citation and fines as described below. Today you will be provided a
       copy of this notice and a cease and desist order.

Elevate First Violation Notice at 1 (emphasis in the original).

       68.      The Elevate First Violation Notice states the second violation will result in a

petty misdemeanor and is punishable by a fine of up to $100. See Elevate First Violation

Notice at 1 (emphasis in the original).

       69.      The Elevate First Violation Notice states the third violation, and each

following violation, is punishable by a civil administrative penalty of up to $100. See Elevate

First Violation Notice at 1.

       70.      On June 5, 2020, DPS also issued a cease and desist letter to Elevate, stating

that Elevate is in violation of the April 6 PHO and stating that Elevate is “hereby ordered to

immediately cease and desist from open public operation.” Elevate First Violation Notice

at 2 (emphasis in the original).

       71.      On September 16, 2020, a New Mexico State Police Officer issued a citation

to an Elevate employees in Rio Rancho, New Mexico, because “the business was open and

operating for the public in violation of the public health order issued on 8/28/2020,

recreational facilities were required to remain closed.” State of New Mexico New Mexico

Uniform Traffic Citation, filed February 4, 2021 (Doc. 1-7)(“Sept. 16 Citation”)(citing

“Statute 24-01-21”).

       72.      On October 8, 2020, NMDOH issued Elevate a “Notice of Contemplated

Action for Assessment of Civil Administrative Monetary Penalties Pursuant to PHERA for

Violation of Public Health Order.”        See Notice at 1, filed February 4, 2021 (Doc. 1-

9)(“Elevate’s Notice of Civil Action”).



                                             - 25 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 26 of 116




       73.     The Elevate’s Notice of Civil Action states that NMDOH “has been notified

that EPT Rio Rancho LLC, doing business as Elevate Park, has operated in violation of the

Public Health Order dated September 18, 2020 . . . , which prohibits mass gatherings, and

which requires the closure of close contact recreational facilities.” Elevate’s Notice of Civil

Action at 1.

       74.     The Elevate’s Notice of Civil Action, states:

       By this letter the Department gives notice that, pursuant to the Public Health
       Emergency Response Act (“PHERA”) at NMSA 1978, § 12-10A-19, the
       Department intends to impose on EPT Rio Rancho LLC doing business as
       Elevate Park, a civil administrative penalty of $5,000 per day that the business
       has continued (and continues) to operating in violation of the Public Health
       Order.

Elevate’s Notice of Civil Action at 1-2.

       75.     The Elevate’s Notice of Civil Action states that Elevate has operated “for at

least three business days” and that the NMDOH would, “therefore, assess a combined civil

administrative penalty of $15,000.” Elevate’s Notice of Civil Action at 2.

       76.     The Elevate’s Notice of Civil Action states that “[i]n accordance with 7.1.30

NMAC,” Elevate “may request an administrative evidentiary hearing to contest the proposed

action.” Elevate’s Notice of Civil Action at 2.

       77.     Elevate requested an evidentiary hearing on the Elevate’s Notice of Civil

Action. See Complaint ¶ 68, at 11.

       78.     On January 5, 2021, the NMDOH issued an Amended Notice of

Contemplated Action. See Amended Notice of Contemplated Action at 1, filed February 4,

2021 (Doc. 1-11)(“Elevate’s Amended Notice of Civil Action”).

       79.     The Elevate’s Amended Notice of Civil Action states that Elevate “has



                                            - 26 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 27 of 116




operated in violation of the Public Health Order for at least 143 days,” and that the NMDOH

is assessing a “combined civil administrative penalty of seven-hundred-and-fifteen-thousand

dollars ($715,000.00).” Elevate’s Amended Notice of Civil Action at 2.

       80.     After receiving the Amended Notice of Civil Action, Elevate closed its Rio

Rancho facility. See Complaint ¶ 71, at 12.

       81.     On January 12, 2021, the Sept. 16 Citation was dismissed without prejudice.

See Complaint ¶ 45, at 8.

       82.     On January 25, 2021, the NMDOH held a hearing on the Elevate’s Notice of

Civil Action. See Complaint ¶ 68, at 11.

       83.     At the January 25 hearing, a NMDOH expert testified that, under oath, that

he was not aware of any study, peer reviewed or otherwise, that suggests trampoline facilities

are at any higher risk of COVID-19 transmission than any of the businesses or activities

described in the PHO definition of “close contact business” which includes gyms, group

fitness classes, personal training services, massage parlors, barbershops, hair salons, tattoo

parlors, nail salons, spas, esthetician clinics, tanning salons, guided balloon tours, bowling

alleys, and ice skating rinks -- all of which are allowed to operate. See Complaint ¶ 73, at

12.

       84.     As of the Complaint’s filing, on February 4, 2021, the NMDOH has not

issued a recommendation. See Complaint ¶ 77, at 13.

       85.     Elevate’s closure has created significant financial distress for Elevate and

caused many of its employees to lose their jobs. See Complaint ¶ 76, at 13.

       5.     Cool Springz’ Violations of the Public Health Orders.

       86.     On June 3, 2020, after the June 1 PHO permitted gyms and “similar exercise


                                            - 27 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 28 of 116




facilities” to open and operate at fifty percent of maximum occupancy, T a m a r a

P o r t n o y , o w n e r o f Cool Springz, emailed Daniel Schlegel, the small business liaison

for Governor Grisham’s office, to confirm that Cool Springz could open. See Complaint ¶

78, at 13; June 3 Emails between Tamara Portnoy and Daniel Schlegel, admitted on February

24, 2021 hearing as Plaintiffs’ Exhibit 19 (“June 3 Email”).

       87.      Portnoy’s experience communicating with Schlegel was “frustrating and

upsetting,” because Portnoy “was trying to get answers, I was trying to get assistance, I was

trying to get clarification, and I was ignored” as she “watched businesses around me

open . . . .” Feb. 23 Tr. at 64:10-20 (Portnoy).

       88.      On June 3, 2020, Schlegel responded, stating that Cool Springz could not

open. See Complaint ¶ 79, at 13.

       89.      On June 4, June 5, and June 9, 2020, Portnoy followed up, and requested: (i)

to see documentation supporting Schlegel’s determination that Cool Springz could not open

and the State’s refusal to acknowledge Cool Springz as a gym or “similar exercise facility”;

(ii) further information as to how Elevate had secured the ability to open; (iii) the criteria used

and documentation supporting the State’s position that Cool Springz is not allowed to open.

See Complaint ¶ 80, at 13. June 4-9 Emails between Tamara Portnoy and Daniel Schlegel,

admitted on February 24, 2021 hearing as Plaintiffs’ Exhibit 19 (“June 4-9 Emails”).

       90.      On June 4, Portnoy received a response stating that New Mexico was looking

into the report that Elevate was open, but no response regarding its request for the criteria,

documentation, or information upon which Cool Springz was not allowed to open was

provided. See Complaint ¶ 81, at 13; June 4-9 Emails.

       91.      On June 11, 2020, Portnoy contacted Schlegel by email and asked him for the


                                              - 28 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 29 of 116




criteria used and documentation supporting the State’s position. See Complaint ¶ 81, at 14;

June 11 Emails between Tamara Portnoy and Daniel Schlegel, admitted on February 24, 2021

hearing as Plaintiffs’ Exhibit 19 (“June 11 Emails”).

       92.     Schlegel replied that “I understand it is extremely frustrating to continue to

remain closed at this time. Trampoline parks and similar facilities tend to be far more of a

place for groups to gather for recreation than fitness.” June 11 Emails.

       93.     Schlegel asked Portnoy if she would like to discuss the situation with someone

in the “legal department,” Portnoy responded, indicating that she would like to speak to

someone in the legal department; she did not receive a response. See Complaint ¶ 82, at 14;

June 11 Emails;

       94.     On June 27, 2020, Portnoy emailed Schlegel repeating their prior requests

for information and documentation and noting that Elevate, Stone Age Gym, and Pure Barre

were all open, as was Empire Board Games, but Portnoy did not respond. See Complaint ¶

83, at 14.

       95.     On June 30, 2020, and again on July 2, 2020, Portnoy asked Schlegel by email

for the contact information for someone in the “legal department,” but there was no response

to either email. Complaint ¶ 84, at 14.

       96.     On August 9, 2020, Portnoy contacted Schlegel by email regarding “fitness

classes” which were permitted, under the then current PHO, and asking for: (i) documentation

supporting the State’s position that Cool Springz could not open; and (ii) contact information

for anyone that Portnoy could discuss the matter with further. Complaint ¶ 85, at 14.

       97.     Portnoy received an auto-response from Schlegel informing her that he would

be out of the office until August 17, 2020, and Portnoy never received a response to its August


                                            - 29 -
         Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 30 of 116




9, 2020, email. See Complaint ¶ 85, at 14.

         98.    Portnoy also called the Governor’s office “persistently,” but she never

received a return phone call. See Feb. 23 Tr. at 65:22-25 (Portnoy).

         99.    In September, 2020, Cool Springz reconfigured its business location to

emphasize strength training and cardio conditioning. See Complaint ¶ 86, at 14.

         100.   Because Schlegel “had ghosted” Portnoy, she “didn’t know what else to do”

and “wanted to open as a gym, so I used the guidelines in the PHO to assemble a structure

with employees and customers, with everything that would be suitable under the order as I

read it.” Feb. 23. Tr. at 74:7-14 (Portnoy).

         101.   Cool Springz closed those parts of its facility that were “high touch” areas,

including its rock climbing walls and laser tag. See Complaint ¶ 86, at 14.

         102.   Cool Springz trained its staff in new procedures designed to comply with the

State’s COVID Safe Practices requirements. See Complaint ¶ 86, at 14.

         103.   Cool Springz re-opened on September 23, 2020. See Complaint ¶ 87, at 14.

         104.   On September 24, 2020, a Bernalillo County, New Mexico Sheriff’s deputy

visited Cool Springz, responding to a report that the business was open. See Complaint ¶ 88,

at 14.

         105.    After touring the facility, the deputy stated that he believed that Cool Springz

was operating within the PHO’s requirements and would be allowed to continue its business

operations. See Complaint ¶ 88, at 14; Feb. 23 Tr. at 74:21-75:6 (Portnoy).

         106.   On October 1,       2020, Michael Pittman from the Bernalillo County

Environmental Health Department visited Cool Springz, toured the facility, and spoke with

Portnoy about the protocols and COVID Safe Practices that Cool Springz had put in place.


                                               - 30 -
         Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 31 of 116




See Complaint ¶ 89, at 14; Feb. 23 Tr. at 75:9-15 (Portnoy).

         107.    Pittman agreed that Cool Springz was operating within the then current

PHO’s scope and would be allowed to continue its business operations. See Complaint ¶ 89,

at 14.

         108.    On October 5, 2020, the DPS issued a notice to Cool Springz, stating that Cool

Springz “is operating in violation of Executive Order 2020-004.” See Notice at 1, filed

February 4, 2021 (Doc. 1-2)(“ Cool Springz First Violation Notice”).

         109.    The Cool Springz First Violation Notice, which is signed by a DPS official

and the manager of Cool Springz, states:

         I, manager or owner of the below named business, acknowledge receipt of this
         notice of a First Violation of Executive Order 2020-004, New Mexico
         Department of Health Public Orders. I understand that additional violations are
         subject to citation and fines as described below. Today you will be provided a
         copy of this notice and a cease and desist order.

Cool Springz First Violation Notice at 1 (emphasis in the original).

         110.    The Cool Springz First Violation Notice states the second violation will result

in a petty misdemeanor and is punishable by a fine of up to $100.00. See Cool Springz First

Violation Notice at 1.

         111.    The Cool Springz First Violation Notice states the third violation, and each

following violation, is punishable by a civil administrative penalty of up to $100.00. See Cool

Springz First Violation Notice at 1.

         112.    On October 5, 2020, DPS also issued a cease-and-desist letter to Cool Springz,

stating that Cool Springz is in violation of the April 6 PHO, and stating that Cool Springz is

“hereby ordered to immediately cease and desist from All Recreational Activities.” Cool

Springz First Violation Notice at 2 (emphasis in the original).


                                              - 31 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 32 of 116




       6.     Jungle Jam’s Pandemic Activity.

       113.    On August 27, 2019, Jungle Jam received a Small Business Administration

(“SBA”) loan. Complaint ¶ 96, at 16.

       114.    Around that time, Jungle Jam signed a commercial lease and began to remodel

25,000 square feet for use as a trampoline facility. See Complaint ¶ 97, at 16.

       115.    In January 2020, Jungle Jam began interviewing potential employees, had

made its final selections, and was finalizing its account with a payroll services when the

COVID-19 pandemic began to become a concern. See Complaint ¶ 98, at 16.

       116.    Jungle Jam was prepared to offer thirty-five people employment at its new

trampoline facility, when Governor Grisham announced the first statewide lockdown. See

Complaint ¶ 99, at 16.

       117.    Jungle Jam decided at that point to take a “wait and see” approach to opening

its business. Complaint ¶ 100, at 16.

       118.    Jungle Jam received a certificate of occupancy for its business on April 22,

2020, but was not allowed to open at that time because it did not meet the definition of an

“essential business” under the then operative April 11 PHO. Complaint ¶ 101, at 16.

       119.    Because it was unable to open, and had not hired any employees, Jungle Jam

was ineligible for any of the federal relief programs that applied to other businesses. See

Complaint ¶ 102, at 16.

       120.    Jungle Jam’s SBA loan is currently deferred, although interest has accrued

since September 2020, and continues to accrue. See Complaint ¶ 103, at 16.

       121.    Since the first lockdown PHO, Jungle Jam has contacted the NMDOH

numerous times to see what can be done so that it could open for business. See Complaint


                                            - 32 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 33 of 116




¶ 104, at 17.

       122.     To date, the NMDOH has taken the position that Jungle Jam is a “close-

contact recreational facility” and is not allowed to open. Complaint ¶ 104, at 17.

       123.     The NMDOH has told Jungle Jam that, even if it can follow NMDOH’s

COVID Safe Practices requirements, it cannot open. See Complaint ¶ 105, at 17.

       124.     When the NMDOH permitted gyms to open, Jungle Jam called the NMDOH

and was told that it could not open. See Complaint ¶ 106, at 17.

       125.     When the parks and playgrounds in the City of Albuquerque were allowed to

reopen, Jungle Jam again called the NMDOH and was again told that it could not open. See

Complaint ¶ 107, at 17.

       126.     During the more than nine months that Jungle Jam has not been allowed to

open its business, it has incurred rent to its landlord in hundreds of thousands of dollars,

interest on its SBA loan, which continues to accrue, and other expenses. See Complaint ¶

108, at 17.

       7.       Duke City’s Pandemic Activity.

       127.     Duke City has been in operation since 2015 and leases approximately 8,000

square feet in the Cottonwood Mall in Albuquerque. See Complaint ¶ 109, at 17.

       128.     Before the State ordered lockdown, Duke City had seventeen employees. See

Complaint ¶ 110, at 17.

       129.     Duke City closed in response to the first lockdown order from the State in

March 2020. See Complaint ¶ 111, at 17.

       130.     As a result of the lockdown, Duke City’s 2020 revenue declined by at least

85% from prior years. See Complaint ¶ 111, at 17.


                                           - 33 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 34 of 116




        131.     As of the Complaint’s filing, Duke City has no employees and has had no

business income or revenue. See Complaint ¶ 112, at 17.

        8.      Trampolining and COVID-19 in General.

        132.     Trampoline facilities in other parts of the country, including in Washington and

California, are currently open. See List of Open Facilities, admitted at Hearing as Plaintiff’s

Exhibit 17 (“List of Open Facilities”).

        133.     Trampoline facilities cater primarily to families with children. See Feb. 24 Tr. at

57:8-16 (Artuso, Lopez).

        134.     “In terms of the ability to wear a mask and to appropriately social distance

yourself, it’s more difficult for children than it is for adults . . . .” Smelser Depo. at 15:18-24.

        135.     Trampoline facilities are typically in “an indoor area with multiple people using

the trampolines and coming in close contact with others. . . . [T]hat’s a place where potential

exposures can occur.” Smelser Depo. at 16:20-23.

        136.     A COVID-19 outbreak occurred at a trampoline facility in Australia. See Smelser

Depo. at 16:16-18.

        137.     There are no peer-reviewed studies demonstrating that a trampoline facility has a

higher risk of spreading COVID-19 than a typical gym. See Smelser Depo. at 37:3-10.

        138.     There are no peer-reviewed studies demonstrating that a trampoline facility has a

higher risk of spreading COVID-19 than attending indoor group fitness classes. See Smelser

Depo. at 37:3-10.

        139.     The State of New Mexico believes that gyms are less risky than trampoline

facilities because, in gyms, machines are “separated by six feet or more and the equipment is

cleaned regularly or right after use, that would be a lower risk of transmission but not zero.”


                                                 - 34 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 35 of 116




Smelser Depo. at 41:11-23.

       140.     With respect to COVID-19 transmission, “you’re better off when you have a

controlled environment where you can maintain space and appropriate social distancing . . . .”

Smelser Depo. at 45:7-9.

       141.     With respect to social distancing in trampoline facilities, it “would be very

difficult,” but possible “if people stay on the same trampoline,” facilities limit percentage

occupancy, and facilities “regulate the people going in and out.” Smelser Depo. at 45:20-24.

       142.     These restrictions apply to any facility where individuals are in an enclosed space

for a prolonged time period. See Smelser Depo. at 46:1-5.

       143.     If a trampoline facility had the following precautions in place, it would have the

same level of risk of spreading COVID-19 as a typical gym:

       They should have people spaced out . . . , adequately clean after a single individual
       uses that piece of equipment prior to another person using it, that they wear their
       mask the whole time, and that they stay as much as they possibly can at least six
       feet from one another.

Smelser Depo. at 50:18-51:20.

       144.     When states enact “targeted closures of face-to-face businesses with a high risk of

infection, such as restaurants, bars, and nightclubs,” there is a “small-to-moderate effect” --

meaning approximately a 17.5% impact -- in reducing COVID-19 transmission. Jan M. Braunder

et al., Inferring the Effectiveness of Government Interventions Against COVID-19, 371 Scientist

802, 803 (2021), admitted at February 24 Hearing as Defendants’ Exhibit V.

                                PROCEDURAL BACKGROUND

       1.      On February 4, 2021, the Plaintiffs filed the Complaint. See Complaint at 1. In the

Complaint, the Plaintiffs allege claims for: (i) violation of the Plaintiffs’ “right to substantive due



                                                - 35 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 36 of 116




process under the Fifth and Fourteenth Amendments to the United States Constitution,” Complaint

¶ 138, at 22; (ii) denial of the Plaintiffs “right to operate their respective businesses” and, therefore,

“their constitutional rights to procedural due process,” Complaint ¶ 155, at 24; and (iii) denial of

the Plaintiffs’ “right to equal protection under the Fifth and Fourteenth Amendments to the United

States Constitution.” Complaint ¶ 156, at 24. The Plaintiffs request “both preliminary and

permanent injunctive relief to prohibit Defendants from enforcing all PHOs that rely on the

unconstitutionally overbroad and vague authority granted under Section 24-1-3E, NMSA 1978”

Complaint ¶ 165, at 26. The Plaintiffs insist that the NMDOH’s PHOs, “Section 24-1-3E, NMSA

1978,” and “NMAC 7.1.30” are void both on their face and as applied to the Plaintiffs. Complaint

¶¶ A-C, at 27. The Plaintiffs also contend that they “are entitled to an award their costs and

reasonable attorney’s fees incurred in this action.” Complaint ¶ F, at 27.

        1.      The Motion.

        2.      On February 4, 2021, the Plaintiffs filed the Motion, which requests that the Court

grant a PI and a preliminary injunction. See Motion at 1.

        3.      The Plaintiffs aver that

        1) there is a substantial likelihood Plaintiffs will prevail on the merits of their
        claims; 2) Plaintiffs will suffer irreparable injury unless a PI and preliminary
        injunction are granted; 3) the balance of equities tips in Plaintiffs’ favor;
        and 4) issuance of a PI and preliminary injunction is in the public interest.

Complaint at 1-2.

        4.      The Plaintiffs argue that Defendants’ ban on in-person instruction at public schools

in certain counties in New Mexico violates the Fourteenth Amendment’s Due Process and Equal

Protection Clauses. See Motion at 9.




                                                  - 36 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 37 of 116




       3.      The TRO Hearing.

       5.      The Court held a hearing on February 5, 2021. See Transcript of Hearing, taken

February 5, 2021 (“Tr.”).

       6.      The Court invited the Plaintiffs to speak in support of their request for a PI. See

Tr. at 3:15-18 (Court).

       7.      The Plaintiffs argued that, absent a PI “immediate and irreparable injury, loss, or

damage will result . . . .” Tr. at 3:23-4:1 (Artuso).

       8.      Regarding Elevate, the Plaintiffs maintained that “within the next 30 days” it “will

have to seriously consider either permanently closing or possibly filing for bankruptcy protection.”

Tr. at 5:3-7 (Artuso). The Plaintiffs argued that Jungle Jam, Cool Springz, and Duke City Jump

would have to take similar measures within one to two months, sixty to ninety days, and six

months, respectively. See Tr. at 5:8-24 (Artuso). The Plaintiffs noted that “we’re not asking the

Court to hold that the statute upon which the PHOs are based is unconstitutional at this

point. . . . We’re simply asking that the Court prohibit the Defendants from enforcing the closure

of the Plaintiffs’ businesses.” Tr. at 6:16-23 (Artuso). The Plaintiffs argue that “there is no

evidence that trampolines are more likely to transmit COVID-19 than any other close contact

businesses.” Tr. at 7:11-14 (Artuso). The Plaintiffs noted that the PHOs do not mention

specifically trampolines or trampoline gyms. See Tr. at 8:16-18 (Artuso). They emphasized that

they “have been ordered to close for almost a year now” and the PHO “definitions are a moving

target and change almost every two weeks.” Tr. at 8:20-25 (Artuso). The Plaintiffs argued that a

trampoline facility is like a gym, because

               What do people do at a gym? Well, they run, they build strength, they
       stretch, they do yoga. Essentially, the elevate their heart rates, build their strengths
       and flexibility, improve their balance and coordination, and get a workout. All of


                                                - 37 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 38 of 116




       these things happen at the plaintiffs’ businesses, too.            We respectfully
       submit . . . that they are either undefined under the public health orders and are,
       therefore, entitled to operate at 25% capacity, or they are a gym, and are also
       entitled to operate at 25% capacity.

Tr. at 9:20-10:6 (Artuso).

       9.      The Defendants responded, and first explained that Elevated is currently engaged

in administrative proceedings with the NMDOH. See Tr. at 12:1-3 (Agajanian). They also noted

that Elevated has “stayed open almost entirely throughout this pandemic despite the closure order”

and “were recently fined substantially because . . . they are subject to a $5,000 a day fine.” Tr. at

12:1-8 (Agajanian). The Defendants argued that Elevate’s financial stress results “in large part”

from the large fine they face “for refusing to obey the orders.” Tr. at 12:9-12 (Agajanian). The

Defendants continued that Elevate are precluded from “bringing claims to this Court right now

under the Younger abstention doctrine.” Tr. at 12:13-15 (Agajanian)(citing Ohio Civil Rights

Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619 (1986); Samuels v. Mackell, 401 U.S. 66

(1971)).

       10.     The Defendants explained that “there is due process . . . . And that is that the

Secretary is allowed to close any public place for the protection of public health.” Tr. at 15:4-6

(Agajanian). The Defendants distinguished Chronis v. State ex rel. Rodriguez, 1983-NMSC-081,

100 N.M. 342 from the current case, because “that case involved a liquor license” and there “is no

separate . . . protected property interest to run a business.” Tr. at 15:14-17 (Agajanian). The

Defendants stated that Grisham v. Reeb, 2020 WL 6538329 (Nov. 5, 2020), upheld the PHERA’s

constitutionality. Tr. at 15:14-17 (Agajanian). The Defendants also noted that, if the Plaintiffs

“would like us to add the word trampoline to close contact recreational facilities” definition in the

PHO. Tr. at 16:1-7 (Agajanian). The Defendants described Elevate’s website as stating, “we are



                                               - 38 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 39 of 116




the coolest extreme recreation park in New Mexico,” and argued that this supports their

categorization as a close contact recreational facility.        Tr. at 16:15-24 (Agajanian)(citing

Talleywhacker, Inc. v. Cooper, 465 F. Supp. 3d 523 (E.D.N.C. 2020). The Defendants explained

that Xponential Fitness v. Arizona, No. CV-20-01310-PHX-DJH, 2020 WL 3971908 (D. Ariz.

July 14, 2020)(Humetewa, J.) held that there is no property right to operate a business. The

Defendants quoted a relevant Tenth Circuit case, which states:

       Legislative choices involve line-drawing, and the fact that such line-drawing may
       result in some inequity is not determinative. See Heller v. Doe, 509 U.S. 312, 321,
       113 S. Ct. 2637, 125 L.Ed.2d 257 (1993). Accordingly, an enactment may be over-
       inclusive and/or under-inclusive yet still have a rational basis. The fact that the
       classification could be improved or is ill-advised is not enough to invalidate it; the
       political process is responsible for remedying perceived problems.

Kitchen v. Herbert, 755 F.3d 1193, 1237 (10th Cir. 2014)(Kelly, J., concurring in part and

dissenting in part.

       11.        The Defendants argued that rational basis applies here, because the Plaintiffs have

not demonstrated that the Defendants have violated their fundamental rights. See Tr. at 18:9013

(Agajanian). The Defendants averred that “the right to practice in one’s chosen profession is not

fundamental.” Tr. at 18:18-20 (Agajanian)(citing Guttman v. Khalsa, 669 F.3d 1101 (10th Cir.

2012)). The Defendants continued that keeping trampoline facilities closed is rationally related to

the state’s interest in combating COVID-19’s spread. See Tr. at 19:3-8 (Agajanian). The

Defendants argued that the Plaintiffs are not being treated differently than similarly situated

businesses, because all trampoline facilities are required to be closed. See Tr. at 19:22-20:7

(Agajanian).

       12.        The Defendants argue that allowing trampoline facilities to reopen would create a

slippery slope:



                                                 - 39 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 40 of 116




       If the plaintiffs argue that trampoline gyms are close enough to another
       business to be basically indistinguishable under the public health order,
       such that they should be allowed to be open at a 25 percent capacity, then
       the next thing we have are -- . . . miniature golf businesses: Why can’t we
       open? Indoor skydiving places saying: Why can’t we open? All these other
       businesses saying -- movie theaters could say, in these trampoline parks
       people are breathing heavily. And in a movie theater everybody is a going
       to sit quietly. Why can’t we open? And that’s exactly the point of that
       Tenth Circuit case, Your Honor, that I was reading earlier, which is at some
       point legislative lines need to be drawn. And in this case that happened.

Tr. at 20:9-25 (Agajanian).

       13.     The Defendants concluded that the Court should deny the PI. See Tr. at 21:1

(Agajanian).

       14.     The Plaintiffs responded that Elevate has not been fined, but is engaged currently

in administrative proceedings with the NMDOH. See Tr. at 21:21-22:4 (Artuso). The Plaintiffs

also argued that the Supreme Court held in Patsy v. Bd. of Regents of State of Fla., 457 U.S. 496

(1982) that a plaintiff need not exhaust his or her administrative remedies to bring suit under 42

U.S.C. § 1983. Tr. at 22:1-6 (Artuso).

       4.      The Defendant’s Response to Plaintiffs’ Application for Ex Parte PI.

       15.     The Defendants file the Response to Plaintiffs’ Application for Ex Parte PI on

February 8, 2021. See Response to Plaintiffs’ Application for Ex Parte PI at 1, filed February 8,

2021 (Doc. 8)(“Response”). The Defendants asked the Court to “deny Plaintiffs’ request for an

ex parte PI or defer ruling on it until Defendants can file a meaningful response to the

Application.” Response at 3.

       5.      The Memorandum Opinion and Order.

       On February 8, 2021, the Court filed a Memorandum Opinion and Order (“MOO”)

denying the TRO. See ETP Rio Rancho Park, LLC v. Grisham, No. CIV 21-0092 JB/KK, 2021



                                              - 40 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 41 of 116




WL 431215, at *1 (D.N.M. Feb. 8, 2021)(Browning, J.). The Court incorporates much of the

legal reasoning from its MOO into the current opinion, because the reasoning involved is similar.

       6.      The PI Hearing.

       The Court held a two-day hearing on the PI from February 23 through February 24, 2021.

See Transcript of Hearing (taken February 23, 2021)(“Feb. 23 Tr.”); Transcript of Hearing (taken

February 24, 2021 (“Feb. 24 Tr.”).

              LAW REGARDING ELEVENTH AMENDMENT IMMUNITY

       The Eleventh Amendment provides: “The Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend. XI. The Supreme Court has construed Eleventh Amendment immunity to prohibit

federal courts from entertaining suits against States that their own citizens or citizens of another

State without their consent. See Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304

(1990). State agencies and State officials likewise enjoy immunity as “an arm of the state.” Mt.

Healthy City Bd. of Ed. v. Doyle, 429 U.S. 274, 280-81 (1977).

       Exceptions to a State’s Eleventh Amendment immunity are few. See, e.g., Ex Parte Young,

209 U.S. at 159-60 (“If the act which the state attorney general seeks to enforce be a violation of

the Federal Constitution, the officer, in proceeding under such enactment, comes into conflict with

the superior authority of that Constitution, and he is in that case stripped of his official or

representative character and is subjected in his person to the consequences of his individual

conduct. The state has no power to impart to him any immunity from responsibility to the supreme

authority of the United States.”). A State may, however, voluntarily waive its immunity. See

Edelman v. Jordan, 415 U.S. 651, 673 (1974). Congress may also abrogate Eleventh Amendment


                                               - 41 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 42 of 116




immunity pursuant to Section 5 of the Fourteenth Amendment to the Constitution of the United

States, where the statute explicitly manifests Congress’ intent to do so. See Fitzpatrick v. Bitzer,

427 U.S. 445, 456 (1976). Congress did not, however, abrogate Eleventh Amendment immunity

when enacting 42 U.S.C. § 1983. See Quern v. Jordan, 440 U.S. 332, 340 (1979). Consequently,

Eleventh Amendment immunity extends to defendants under that statute, and claims against the

state pursuant to § 1983 in the federal courts are barred as a matter of law.

          Although not properly characterized as an exception to a State’s Eleventh Amendment

immunity, the doctrine that the Supreme Court announced in Ex Parte Young, 209 U.S. at 128,

allows for suits against state officials under certain circumstances. See Elephant Butte Irrigation

Dist. of N.M. v. Dep’t of the Interior, 160 F.3d 602, 607-08 (10th Cir. 1998)(“The Ex parte Young

doctrine is not actually an exception to Eleventh Amendment state immunity because it applies

only when the lawsuit involves an action against state officials, not against the state.”). In Ex Parte

Young, the Supreme Court held that the Eleventh Amendment bar generally does not apply in

federal court to state officials defending against suit which seeks only prospective relief from

violations of federal law. See Ex Parte Young, 209 U.S. at 28. The Ex Parte Young doctrine

allows suit to proceed against defendant state officials if the following requirements are met: (i) the

plaintiffs are suing state officials rather the state itself; (ii) the plaintiffs have alleged a non-

frivolous violation of federal law; (iii) the plaintiffs seek prospective equitable relief rather than

retroactive monetary relief from the state treasury; and (iv) the suit does not implicate special

sovereignty interests. See Elephant Butte Irrigation Dist. of N.M. v. Dep’t of the Interior, 160 F.3d

at 609.

                 LAW REGARDING FEDERAL-QUESTION JURISDICTION

          Federal courts have limited jurisdiction, and there is a presumption against the existence of


                                                 - 42 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 43 of 116




federal jurisdiction. See Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974);

Chavez v. Kincaid, 15 F. Supp. 2d at 1119. A federal district court has “original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

§ 1331. There is a federal question if the case arises under the Constitution, laws, or treatises of

the United States. See 28 U.S.C. § 1331. Whether a case arises under a federal law is determined

by the “wellpleaded complaint rule,” Franchise Tax Bd. of State of Cal. v. Constr. Laborers

Vacation Trust for S. Cal., 463 U.S. 1, 9 (1983), specifically, when “a federal question is presented

on the face of the plaintiff’s properly pleaded complaint,” Caterpillar, Inc. v. Williams, 482 U.S.

386, 392 (1987)(citing Gully v. First Nat’l Bank, 299 U.S. 109, 112-13 (1936)).                  This

determination is made by examining the plaintiff’s complaint, “unaided by anything alleged in

anticipation of avoidance of defenses which it is thought the defendant may interpose.” Franchise

Tax Bd. of State of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. at 10 (citing

Taylor v. Anderson, 234 U.S. 74, 75-76 (1914)). The Supreme Court has further limited subject-

matter jurisdiction by requiring that the federal law relied on in the plaintiff’s complaint creates a

private cause of action. See Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Trust

for S. Cal., 463 U.S. at 25-26. The Supreme Court has emphasized that “the mere presence of a

federal issue in a state cause of action does not automatically confer federal-question jurisdiction.”

Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 813 (1986). See Sandoval v. New

Mexico Tech. Grp., L.L.C., 174 F. Supp. 2d 1224, 1232 n.5 (D.N.M. 2001)(Smith, M.J.)(“Merrell

Dow is the Controlling law when invoking subject matter jurisdiction” when a right under state

law turns on construing federal law). District courts must exercise “prudence and restraint” when

determining whether a federal question is presented by a state cause of action because

“determinations about federal jurisdiction require sensitive judgments about congressional intent,


                                                - 43 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 44 of 116




judicial power, and the federal system.” Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478

U.S. at 810.

       In addition to the requirement that the federal question appear on the face of the complaint,

“plaintiff’s cause of action must either be (1) created by federal law, or (2) if it is a state-created

cause of action, ‘its resolution must necessarily turn on a substantial question of federal law.’”

Nicodemus v. Union Pac. Corp., 318 F.3d 1231, 1235 (10th Cir. 2003)(quoting Rice v. Office of

Servicemembers’ Grp. Life Ins., 260 F.3d 1240, 1245 (10th Cir. 2001)). If the resolution turns on

a substantial question of federal law, the federal question must also be “contested.” Grable & Sons

Metal Prods. Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 313 (2005). Finally, the exercise of

federal-question jurisdiction must also be “consistent with congressional judgment about the sound

division of labor between state and federal courts governing the application of § 1331.” 542 U.S.

at 313. Particularly, the Court must determine whether recognition of federal-question jurisdiction

will federalize a “garden variety” state-law claim that will result in the judiciary being bombarded

with cases traditionally heard in state courts. 542 U.S. at 313. See Darr v. N.M. Dep’t of Game

& Fish, 403 F. Supp. 3d 967, 1012 (D.N.M. 2019)(Browning, J.)(explaining that, to establish

federal-question jurisdiction, “the federal question must also be ‘actually disputed,’ and its

necessary to the case’s resolution” (quoting Grable & Sons Metal Prods. Inc. v. Darue Eng’g &

Mfg., 545 U.S. at 314)); Bonadeo v. Lujan, 2009 WL 1324119, at *7-9.

                       LAW REGARDING YOUNGER ABSTENTION

       Under the abstention doctrine that the Supreme Court articulated in Younger, 401 U.S. 37,

“federal courts should not ‘interfere with state court proceedings’ by granting equitable relief --

such as injunctions of important state proceedings or declaratory judgments regarding

constitutional issues in those proceedings” -- when the state forum provides an adequate avenue


                                                - 44 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 45 of 116




for relief. Weitzel v. Div. of Occupational & Prof’l Licensing, 240 F.3d 871, 875 (10th Cir.

2001)(quoting Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999)). Younger abstention is

not a doctrine only belonging to courts of equity, although the doctrine arose from parties seeking

equitable relief from state court proceedings in federal court. The Tenth Circuit has “not treated

abstention as a ‘technical rule of equity procedure,’ [r]ather, [it has] recognized that the authority

of a federal court to abstain from exercising its jurisdiction extends to all cases in which the court

has discretion to grant or deny relief.” Morrow v. Winslow, 94 F.3d 1386, 1392 (10th Cir.

1996)(quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716-17 (1996)). This refusal to

exercise federal jurisdiction arises from a desire to “avoid undue interference with states’ conduct

of their own affairs.” J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1291 (10th Cir. 1999)(quoting

Seneca-Cayuga Tribe v. Oklahoma, 874 F.2d 709, 711 (10th Cir. 1989)).

        For Younger abstention to be appropriate, the Tenth Circuit has ruled that three elements

must be present: (i) interference with an ongoing state judicial proceeding; (ii) involvement of

important state interests; and (iii) an adequate opportunity afforded in the state court proceedings

to raise the federal claims. See J.B. ex rel. Hart v. Valdez, 186 F.3d at 1291 (citing Middlesex

Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)(“Middlesex”)); Sw. Air

Ambulance, Inc. v. City of Las Cruces, 268 F.3d 1162, 1177-78 (10th Cir. 2001). When all of the

elements mandating abstention clearly exist in the record, courts may and should address

application of the Younger abstention doctrine sua sponte. See Bellotti v. Baird, 428 U.S. 132,

143 n.10 (1976)(stating that “abstention may be raised by the court sua sponte”); Morrow v.

Winslow, 94 F.3d 1386, 1390-91 & n.3 (10th Cir. 1996)(raising and applying Younger abstention

doctrine sua sponte, and holding that parties need not raise the Younger abstention doctrine to

preserve its applicability).


                                                - 45 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 46 of 116




       “Younger abstention is not discretionary once the [three] conditions are met, absent

extraordinary circumstances that render a state court unable to give state litigants a full and fair

hearing on their federal claims.” Seneca-Cayuga Tribe v. Oklahoma, 874 F.2d 709, 711 (10th Cir.

1989)(citation omitted). See Taylor v. Jaquez, 126 F.3d 1294, 1296 (10th Cir. 1997)(holding that,

because “‘application of the Younger doctrine is absolute . . . when a case meets the Younger

criteria,’ there is no discretion for the district court to exercise.”). When the Younger abstention

elements are met, a district court should dismiss the claims before it, unless a petitioner has brought

claims which “cannot be redressed in the state proceeding,” in which case the district court should

stay the federal proceedings pending the conclusion of the state litigation. Deakins v. Monaghan,

484 U.S. 198, 202 (1988). For example, where a party brings a claim for damages under 42 U.S.C.

§ 1983, as well as a request for equitable relief from a state court proceeding, a federal district

court should dismiss the claims for equitable relief under Younger, but stay the complaint with

respect to the damages claim, because § 1983 is a federal cause of action. See Myers v. Garff, 876

F.2d 79, 81 (10th Cir. 1989)(holding that a district court was right to dismiss claims for declaratory

and injunctive relief, but that the district court should have stayed claims for damages under §

1983 against defendants until the state court proceedings ended). See also Younger, 401 U.S. at

43 (holding that the federal courts must dismiss suits requesting declaratory or injunctive relief

when there are pending state criminal proceedings).

       On the other hand, where a state court can address a plaintiff’s causes of action, a federal

court should abstain and dismiss the case even if the plaintiff requests monetary damages in

addition to injunctive relief against the state court proceeding. In Wideman v. Colorado, 242 F.

App’x 611 (10th Cir. 2007), the Tenth Circuit considered a parent’s complaints alleging ongoing

violations arising from the Colorado state courts’ adjudication of his child custody rights. See 242


                                                - 46 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 47 of 116




F. App’x at 613. The parent had requested a federal district court to issue an order regarding his

parental rights and rights to child support payments, and to award the parent monetary damages

recompensing him for his past child support payments. See 242 F. App’x at 611. Additionally,

the parent alleged that the Colorado state trial and appellate courts had treated him with

“disrespect” on account of his gender and race, and he brought a § 1983 case in federal court

seeking money damages from the state court officials adjudicating his state custody case. 242 F.

App’x at 613. The Tenth Circuit ruled that the district court was right to abstain from hearing the

parent’s case under Younger. See Wideman v. Colorado, 242 F. App’x at 614. The Tenth Circuit

explained that the parent’s “complaints assert claims that involve matters still pending in Colorado

state courts,” as the custody proceedings were ongoing. 242 F. App’x at 614. Further, the dispute

implicated “important state interests,” because the parent’s complaints covered domestic relations

issues. 242 F. App’x at 614. Last, the Tenth Circuit found that the parent had “an adequate

opportunity to litigant any federal constitutional issues that may arise . . . in the Colorado state

proceedings.” 242 F. App’x at 614. Thus, where the Younger abstention criteria are otherwise

met, even if a party requests monetary damages, a federal court in the Tenth Circuit must abstain

from adjudicating the entire case while state proceedings are ongoing.

                        LAW REGARDING 42 U.S.C. § 1983 CLAIMS

       § 1983 of Title 42 of the United States Code provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . , subjects, or causes to be subjected, any citizen of the United
       States or other person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

42 U.S.C. § 1983. § 1983 creates only the right of action; it does not create any substantive rights;



                                                 - 47 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 48 of 116




substantive rights must come from the Constitution or from a federal statute. See Nelson v.

Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002)(“[S]ection 1983 ‘did not create any substantive

rights, but merely enforce[s] existing constitutional and federal statutory rights . . . .’” (second

alteration added by Nelson v. Geringer)(quoting Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186,

1197 (10th Cir. 1998))). § 1983 authorizes an injured person to assert a claim for relief against a

person who, acting under color of state law, violated the claimant’s federally protected rights. To

state a claim upon which relief can be granted under § 1983, a plaintiff must allege: (i) a deprivation

of a federal right; and (ii) that the person who deprived the plaintiff of that right acted under color

of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). The Court has noted:

       [A] plaintiff “must establish (1) a violation of rights protected by the federal
       Constitution or created by federal statute or regulation, (2) proximately caused
       (3) by the conduct of a ‘person’ (4) who acted under color of any statute, ordinance,
       regulation, custom[,] or usage, of any State or Territory or the District of Columbia.

Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d 1052, 1063 (D.N.M.

2010)(Browning, J.)(second alteration in original)(quoting Martinez v. Martinez, No. CIV 09-

0281 JB/KBM, 2010 WL 1608884, at *11 (D.N.M. March 30, 2010)(Browning, J.)).

       The Supreme Court clarified that, in alleging a § 1983 action against a government agent

in his or her individual capacity, “a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal,

556 U.S. at 676. Consequently, there is no respondeat superior liability under § 1983. See

Ashcroft v. Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable to Bivens[1] and


       1
        In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971)(“Bivens”), the Supreme Court of the United States held that a violation of the Fourth
Amendment of the Constitution of the United States “by a federal agent acting under color of his
authority gives rise to a cause of action for damages consequent upon his unconstitutional


                                                - 48 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 49 of 116




§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.”); Bd. of Cty. Comm’rs v. Brown, 520 U.S.

397, 403 (1997). Entities cannot be held liable solely on the basis of the existence of an employer-

employee relationship with an alleged tortfeasor. See Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 689 (1978). Supervisors can be held liable only for their own unconstitutional

or illegal policies, and not for their employees’ tortious acts. See Barney v. Pulsipher, 143 F.3d

1299, 1307-08 (10th Cir. 1998).

       The Tenth Circuit recognizes that non-supervisory defendants may be liable if they knew

or reasonably should have known that their conduct would lead to the deprivation of a plaintiff’s

constitutional rights by others, and an unforeseeable intervening act has not terminated their

liability. See Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012); Trask v. Franco, 446 F.3d

1036, 1046 (10th Cir. 2006). The Tenth Circuit also recognizes that Ashcroft v. Iqbal limited, but

did not eliminate, supervisory liability for government officials based on an employee’s or

subordinate’s constitutional violations. See Garcia v. Casuas, No. CIV 11-0011 JB/RHS, 2011

WL 7444745, at *25-26 (D.N.M. Dec. 8, 2011)(Browning, J.)(citing Dodds v. Richardson, 614

F.3d 1185, 1199 (10th Cir. 2010)). The language that may have altered the landscape for

supervisory liability in Ashcroft v. Iqbal is: “Because vicarious liability is inapplicable to Bivens

and § 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S.

at 676. The Tenth Circuit in Dodds v. Richardson stated:



conduct.” 403 U.S. at 389. Thus, in a Bivens action, a plaintiff may seek damages when a federal
officer acting in the color of federal authority violates the plaintiff’s constitutional rights. See
Bivens, 403 U.S. at 389. See also Ashcroft v. Iqbal, 556 U.S. at 675-76 (stating that Bivens actions
are the “federal analog” to § 1983 actions).

                                               - 49 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 50 of 116




       Whatever else can be said about Iqbal, and certainly much can be said, we conclude
       the following basis of § 1983 liability survived it and ultimately resolves this case:
       § 1983 allows a plaintiff to impose liability upon a defendant-supervisor who
       creates, promulgates, implements, or in some other way possesses responsibility
       for the continued operation of a policy the enforcement (by the defendant-
       supervisor or her subordinates) of which “subjects, or causes to be subjected” that
       plaintiff “to the deprivation of any rights . . . secured by the Constitution . . . .”

614 F.3d at 1199 (quoting 42 U.S.C. § 1983). The Tenth Circuit has noted, however, that “Iqbal

may very well have abrogated § 1983 supervisory liability as we previously understood it in this

circuit in ways we do not need to address to resolve this case.” Dodds v. Richardson, 614 F.3d

at 1200. It concluded that Ashcroft v. Iqbal did not alter “the Supreme Court’s previously

enunciated § 1983 causation and personal involvement analysis.” Dodds v. Richardson, 614 F.3d

at 1200. More specifically, the Tenth Circuit recognized that there must be “an ‘affirmative’ link

. . . between the unconstitutional acts by their subordinates and their ‘adoption of any plan or policy

. . . -- express or otherwise -- showing their authorization or approval of such misconduct.’” Dodds

v. Richardson, 614 F.3d at 1200-01 (quoting Rizzo v. Goode, 423 U.S. 362, 371 (1976)).

       The specific example that the Tenth Circuit used to illustrate this principle is Rizzo v.

Goode, where the plaintiff sought to hold a mayor, a police commissioner, and other city officials

liable under § 1983 for constitutional violations that unnamed individual police officers

committed. See Dodds v. Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at

371). The Tenth Circuit noted that the Supreme Court in that case found a sufficient link between

the police misconduct and the city officials’ conduct, because there was a deliberate plan by some

of the named defendants to “‘crush the nascent labor organizations.’” Dodds v. Richardson, 614

F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at 371).

                              LAW REGARDING 42 U.S.C. § 1988

       § 1983 “and its fee-shifting provision, 42 U.S.C. § 1988, seek to encourage attorneys to


                                                - 50 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 51 of 116




litigate civil rights violations.” Copar Pumice Co. v. Morris, No. CIV 07-0079 JB/ACT, 2012 WL

2383667, at *13 (D.N.M. June 13, 2012)(Browning, J.). Section 1988(b) provides: “[T]he court,

in its discretion, may allow the prevailing party, other than the United States, a reasonable

attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b). “[T]here are two elements in deciding

whether to award attorney’s fees. First, the party seeking fees must qualify as a ‘prevailing party.’

Second, the fee itself must be ‘reasonable.’” Phelps v. Hamilton, 120 F.3d 1126, 1129 (10th Cir.

1997)(quoting 42 U.S.C. § 1988(b)).

       For the purpose of determining attorney’s fees, a court may determine that plaintiffs are

“prevailing parties . . . if they succeed on any significant issue in litigation which achieves some

of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart, 461 U.S. at 433 (internal

quotation marks omitted)(citation omitted). In Farrar v. Hobby, 506 U.S. 103 (1992), the Supreme

Court later elaborated on this description:

       Therefore, to qualify as a prevailing party, a civil rights plaintiff must obtain at least
       some relief on the merits of his claim. The plaintiff must obtain an enforceable
       judgment against the defendant from whom fees are sought, or comparable relief
       through a consent decree or settlement. Whatever relief the plaintiff secures must
       directly benefit him at the time of the judgment or settlement. Otherwise the
       judgment or settlement cannot be said to affect the behavior of the defendant toward
       the plaintiff. Only under these circumstances can civil rights litigation effect the
       material alteration of the legal relationship of the parties and thereby transform the
       plaintiff into a prevailing party. In short, a plaintiff prevails when actual relief on
       the merits of his claim materially alters the legal relationship between the parties
       by modifying the defendant’s behavior in a way that directly benefits the plaintiff.

506 U.S. at 111 (citations omitted)(internal quotation marks omitted)(alterations omitted). The

Supreme Court has stated that “this is a generous formulation that brings the plaintiff only across

the statutory threshold.” Hensley v. Eckerhart, 461 U.S. at 433. See Copar Pumice Co., Inc. v.

Morris, 2012 WL 2383667, at *19 (concluding that Copar Pumice qualified as a prevailing party

under the “generous formulation” that the Supreme Court set in Hensley v. Eckerhart). The district


                                                 - 51 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 52 of 116




court must then determine what fee is “reasonable.” Hensley v. Eckerhart, 461 U.S. at 433;

Obenauf    v.   Frontier   Fin.   Grp.,   Inc.,     785    F.   Supp.   2d   1188,   1210   (D.N.M.

2011)(Browning, J.)(“Once a court determines that a party is a prevailing party, it must then

determine what amount of reasonable attorney’s fees should be awarded.”).

       “To determine a reasonable attorneys fee, the district court must arrive at a ‘lodestar’ figure

by multiplying the hours plaintiffs’ counsel reasonably spent on the litigation by a reasonable

hourly rate.” Jane L. v. Bangerter, 61 F.3d 1505, 1509 (10th Cir. 1995)(citing Blum v. Stenson,

465 U.S. at 888; Hensley v. Eckerhart, 461 U.S. at 433). This lodestar figure “provides an

objective basis on which to make an initial estimate of the value” of an attorney’s services.

Hensley v. Eckerhart, 461 U.S. at 433. While the Court “agrees that attorneys’ fees should be

adequate to attract competent counsel,” they should “not be so large that it is a windfall for

attorneys -- who should not be encouraged to grow fat off of lackluster cases, or pester the court

with trifles in the hopes of capturing large attorneys’ fees from dubious claims.” Obenauf v.

Frontier Financial Group, Inc., 785 F. Supp. 2d at 1214. The prevailing party requesting an award

of its fees must submit evidence to support its claim of time spent and rates claimed. See Hensley

v. Eckerhart, 461 U.S. at 434. If the evidence is inadequate, the district court may reduce the fee

award accordingly. See Hensley v. Eckerhart, 461 U.S. at 434. See also Ysasi v. Brown, 2015 WL

403930, at *14 (reducing the plaintiffs’ counsel’s requested fees because the time records were of

poor quality, lacked detail, and were general in their wording).

       A district court may also adjust the lodestar to reflect a plaintiff’s overall success level.

See Jane L. v. Bangerter, 61 F.3d at 1511 (citing Hensley v. Eckerhart, 461 U.S. at 435-36). “In

making such adjustments, however, Hensley requires that lower courts make qualitative

comparisons among substantive claims before adjusting the lodestar either for excellent results or


                                                  - 52 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 53 of 116




limited success.” Jane L. v. Bangerter, 61 F.3d at 1511. The district court must consider the

relationship between the fees awarded and the degree of success obtained and must make a

qualitative assessment to determine when limited results will nonetheless justify full recovery or

to what extent a plaintiff’s “limited success” should reduce the lodestar. Jane L. v. Bangerter, 61

F.3d at 1511. “There is no precise rule or formula” for making such determinations. Hensley v.

Eckerhart, 461 U.S. at 436. In Hensley v. Eckerhart, the Supreme Court explained the rationale

behind this approach:

       Much of counsel’s time will be devoted generally to the litigation as a whole,
       making it difficult to divide the hours on a claim-by-claim basis. Such a lawsuit
       cannot be viewed as a series of discrete claims. Instead, the district court should
       focus on the significance of the overall relief obtained by the plaintiff in relation to
       the hours reasonably expended on the litigation.

461 U.S. at 435.

       Furthermore, when a plaintiff brings related claims, failure on some claims should not

preclude full recovery if the plaintiff achieves success on a significant, interrelated claim. See

Hensley v. Eckerhart, 461 U.S. at 440 (“Where a lawsuit consists of related claims, a plaintiff who

has won substantial relief should not have his attorney’s fee reduced simply because the district

court did not adopt each contention raised.”); Jane L. v. Bangerter, 61 F.3d at 1512. Claims are

related when they are either based on “a common core of facts” or based on “related legal theories.”

Hensley v. Eckerhart, 461 U.S. at 435. In both cases, the district court should refrain from reducing

the amount of the prevailing party’s attorney’s fee award. See Jane L. v. Bangerter, 61 F.3d at

1512. The Tenth Circuit has “refused to permit the reduction of an attorneys fee request if

successful and unsuccessful claims are based on a common core of facts.” Jane L. v. Bangerter,

61 F.3d at 1512 (internal quotation marks omitted)(quoting Tidwell v. Fort Howard Corp., 989

F.2d 406, 412-13 (10th Cir. 1993)(holding that the trial court abused its discretion in reducing


                                                - 53 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 54 of 116




attorney’s fees for a plaintiff who prevailed under some provisions of the Equal Pay Act, but failed

on her Title VII and state law claims)). The Tenth Circuit has also recognized that “[l]itigants in

good faith may raise alternative legal grounds for a desired outcome, and the court’s rejection of

or failure to reach certain grounds is not a sufficient reason for reducing a fee.” Jane L. v.

Bangerter, 61 F.3d at 1512 (quoting Hensley v. Eckerhart, 461 U.S. at 435).

    LAW REGARDING REQUESTS FOR A TEMPORARY RESTRAINING ORDER

       The requirements for a PI issuance are essentially the same as those for a preliminary

injunction order. See People’s Trust Fed. Credit Union v. Nat’l Credit Union Admin. Bd., 350 F.

Supp. 3d 1129, 1138 (D.N.M. 2018)(Browning, J.); 13 Moore’s Federal Practice ¶ 65.36(1), at 65-

83 (3d ed. 2004). The primary differences between a PI and a preliminary injunction are that a PI

may issue without notice to the opposing party and that PIs are limited in duration to fourteen days.

See Fed. R. Civ. P. 65(b)(1)-(2). In both cases, however, injunctive relief is an “extraordinary

remedy,” and the movant must demonstrate a “clear and unequivocal right” to have a request

granted. Greater Yellowstone Coalition v. Flowers, 321 F.3d 1250, 1256 (10th Cir. 2003)). See

Herrera v. Santa Fe Pub. Sch., 792 F. Supp. 2d at 1181. The Supreme Court and the Tenth Circuit

have explained that “[t]he purpose of a preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

U.S. 390, 395 (1981). See Keirnan v. Utah Transit Auth., 339 F.3d 1217, 1220 (10th Cir.

2003)(“‘In issuing a preliminary injunction, a court is primarily attempting to preserve the power

to render a meaningful decision on the merits.’”)(quoting Tri-State Generation & Transmission

Ass’n v. Shoshone River Power, Inc., 805 F.2d 351, 355 (10th Cir. 1986)).

       To establish its right to a PI under rule 65(b), a moving party must demonstrate that

“immediate and irreparable injury, loss, or damage will result” unless a court issues the order. Fed.


                                               - 54 -
        Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 55 of 116




R. Civ. P. 65(b). “[I]rreparable injury” is “harm that cannot be undone, such as by an award of

compensatory damages or otherwise.” Salt Lake Tribune Pub. Co., LLC v. AT & T Corp., 320

F.3d 1081, 1105 (10th Cir. 2003)(citing Tri-State Generation & Transmission Ass’n v. Shoshone

River Power, Inc., 805 F.2d at 355). A moving party must “establish that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)(“Winter”)(citing Munaf v. Geren, 553 U.S.

674, 689-90 (2008)); Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542 (1987); Weinberger v.

Romero-Barcelo, 456 U.S. 305, 311-12 (1982)).

        The likelihood-of-success and irreparable-harm factors are “the most critical” in the

analysis. Nken v. Holder, 556 U.S. 418, 434 (2009). It is insufficient, moreover, that a moving

party demonstrate that there is only a “possibility” of either success on the merits or irreparable

harm.    Diné Citizens Against Ruining Our Env’t v. Jewell, 839 F.3d 1276 (10th Cir.

2016)(“Diné”). In Diné, the Tenth Circuit held that a relaxed test for preliminary relief is

“inconsistent with the Supreme Court’s recent decision in Winter v. Natural Resources Defense

Council,” which “overruled the [United States Court of Appeals for the] Ninth Circuit’s

application of a modified preliminary injunction test under which plaintiffs . . . could receive a

preliminary injunction based only on a possibility, rather than a likelihood, of irreparable harm.”

Diné, 839 F.3d at 1282 (citing Winter, 555 U.S. at 22). The Tenth Circuit concluded that, although

the standard overruled in Winter v. Natural Resources Defense Council, Inc. dealt with the

irreparable-harm factor, “Winter’s rationale seems to apply with equal force” to the likelihood-of-

success factor. Diné, 839 F.3d at 1282. Accordingly, the Tenth Circuit held that “any modified

test which relaxes one of the prongs for preliminary relief and thus deviates from the standard test


                                                - 55 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 56 of 116




is impermissible.” Diné, 839 F.3d at 1282.

       Under rule 65(c), the Court may issue a PI “only if the movant gives security in an amount

that the court considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). The United States and its officers

and agencies are exempt from this requirement. See Fed. R. Civ. P. 65(c). The Court must

consider whether a bond is necessary. See Coquina Oil Corp. v. Transwestern Pipeline Co., 825

F.2d 1461, 1462 (10th Cir. 1987)(concluding that, where a trial court does not “contemplate the

imposition of the bond, its order granting a preliminary injunction is unsupportable.”). See also

Flood v. ClearOne Comm’ns, 618 F.3 1100, 1126 n.4 (10th Cir. 2010). Courts in the Tenth Circuit

“have ‘wide discretion under Rule 65(c) in determining whether to require security,’’’ and may,

therefore, impose no bond requirement. RoDa Drilling Co. v. Siegal, 552 F.3d at 1215 (quoting

Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1206 (10th Cir. 2003)).

       The Court has written several times on the topic of PIs and preliminary injunctions. In O

Centro Espirita Beneficiente Uniao Do Vegetal v. Duke, 286 F. Supp. 3d 1239 (D.N.M. 2017), the

Court issued a preliminary injunction requiring the United States Citizen and Immigration Services

(“USCIS”) to reconsider the I-129 nonimmigrant R-1 petition to a religious minister to the O CenPI

Espirita Beneficiente Uniao Do De Vegetal Christian spiritualist religious organization (“UDV”).

See O CenPI Espirita Beneficiente Uniao Do Vegetal v. Duke, 286 F. Supp. 3d at 1269. The Court

issued that relief, in part because it was substantially likely that the USCIS’ first denial of the

minister’s R-1 petition violated the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-1

(“RFRA”). See O CenPI Espirita Beneficiente Uniao Do Vegetal v. Duke, 286 F. Supp. 3d at

1263-64. USCIS had denied the petition, because the minister made no money and because the

minister was not part of an established missionary program. See 286 F. Supp. 3d at 1264. UDV


                                              - 56 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 57 of 116




theology precluded its ministers from making money, and an established missionary program

requires that at least one religious worker, at some point, be compensated. See 286 F. Supp. 3d at

1264. The Court reasoned, accordingly, that DHS had substantially burdened the minister’s right

to exercise his religion, because, in effect, the R-1 petition review required the minister to make

money to preach his liturgy in the United States, even though his religion forbade him from making

money. See 286 F. Supp. 3d at 1264. The minister also met a preliminary injunction’s other three

prongs, so the Court granted the relief requested. See 286 F. Supp. 3d at 1265-66. The Court has

also issued a PI, prohibiting the Santa Fe Public Schools from suspicionless pat-down searches of

its students before prom and graduation. See Herrera v. Santa Fe Pub. Schs., 792 F. Supp. 2d at

1200. It concluded that: (i) a violation of the Fourth Amendment of the Constitution of the United

States “standing alone” constitutes irreparable injury; (ii) suspicionless pat-down searches

involving “touching of students’ bodies” including “cupping and shaking girls’ breasts” were

unreasonably and unconstitutionally intrusive, even if those type of searches were likely effective

in apprehending students with drugs, weapons, alcohol, or “distracting contraband”; (iii) the

threatened injury outweighed the damage of the PI; and (iv) the PI was not adverse to the public,

because it would protect other students’ constitutional rights who attended prom and graduation.

Herrera v. Santa Fe Pub. Schs., 792 F. Supp. 2d at 1194-98. The Court denied a request for

injunctive relief in Salazar v. San Juan County Detention Center, No. CIV 15-0417 JB/LF, 2016

WL 335447 (D.N.M. Jan. 15, 2016)(Browning, J.), after concluding that, although the defendants

faced irreparable harm, the balance of equities favored them, and an injunction was not adverse to

the public interest, the plaintiffs were unlikely to succeed on the merits. See Salazar v. San Juan

Cty. Detention Ctr., 2016 WL 335447, at *43-52.




                                              - 57 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 58 of 116




                    LAW REGARDING PRELMINARY INJUNCTIONS

       “It is well settled that a preliminary injunction is an extraordinary remedy, and that it should

not be issued unless the movant’s right to relief is clear and unequivocal.” Kikumura v. Hurley,

242 F.3d 950, 955 (10th Cir. 2001)(internal quotation marks omitted). To show that the extreme

remedy of a preliminary injunction should issue, “[a] party seeking an injunction from a federal

court must invariably show that it does not have an adequate remedy at law.” N. Cal. Power

Agency v. Grace Geothermal Corp., 469 U.S. 1306, 1306 (1984). Before a district court may issue

a preliminary injunction pursuant to rule 65 of the Federal Rules of Civil Procedure, the movant

must make four showings: (i) that the movant is likely to “suffer irreparable injury unless the

injunction issues”; (ii) that “the threatened injury” to the movant if the court does not issue the

preliminary injunction “outweighs whatever damage the proposed injunction may cause the

opposing party”; (iii) that “the injunction, if issued, would not be adverse to the public interest”;

and (iv) that “there is a substantial likelihood [of success] on the merits.” Resolution Trust Corp.

v. Cruce, 972 F.2d 1195, 1198 (10th Cir. 1992). See Winter, 555 U.S. at 19 (“A plaintiff seeking

a preliminary injunction must establish that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in

his favor, and that an injunction is in the public interest.” (citing Munaf v. Geren, 553 U.S. 674,

688-89 (2008))). The movant bears the burden of demonstrating all four prongs’ satisfaction. See

Automated Mktg. Sys., Inc. v. Martin, 467 F.2d 1181, 1183 (10th Cir. 1972). “[A]ny modified

test which relaxes one of the prongs for preliminary relief and thus deviates from the standard test

is impermissible.” Diné, 839 F.3d at 1282. “A plaintiff suffers irreparable harm ‘when the court

would be unable to grant an effective remedy after a full trial because such damages would be

inadequate and difficult to ascertain.’” Plant Oil Powered Diesel Fuel Sys., Inc. v. ExxonMobil


                                                - 58 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 59 of 116




Corp., 778 F. Supp. 2d 1180, 1190 (D.N.M. 2011)(Browning, J.)(quoting Dominion Video

Satellite, Inc. v. EchoStar Satellite Corp., 269 F.3d 1149, 1156 (10th Cir. 2001)(citing Kikumura

v. Hurley, 242 F.3d at 963) ). “Tenth Circuit decisions have linked the ‘irreparable injury’ inquiry

to the ‘likelihood of success’ inquiry, holding that a plaintiff who cannot demonstrate a substantial

likelihood of success is not entitled to a presumption of irreparable harm.” Logan v. Pub. Emps.

Ret. Ass’n, 163 F. Supp. 3d 1007, 1030 (D.N.M. 2016)(Browning, J.)(citing Schrier v. Univ. of

Colo., 427 F.3d 1253, 1266 (10th Cir. 2005).

       “[T]he limited purpose of a preliminary injunction ‘is merely to preserve the relative

positions of the parties until a trial on the merits can be held[.]’” Schrier v. Univ. of Colo., 427

F.3d at 1258 (quoting Univ. of Tex. v. Camenisch, 451 U.S. at 395). In that vein, the Tenth Circuit

has identified the following three specifically disfavored preliminary injunctions: (i) “preliminary

injunctions that alter the status quo”; (ii) “mandatory preliminary injunctions,” meaning

injunctions that compel, rather than prohibit, activity on the enjoined party’s part; and

(iii) ”preliminary injunctions that afford the movant all the relief that it could recover at the

conclusion of a full trial on the merits.” Schrier v. Univ. of Colo., 427 F.3d at 1258 (internal

quotation marks omitted)(quoting O CenPI Espirita Beneficiente Uniao Do Vegetal v. Ashcroft,

389 F.3d 973, 975 (10th Cir. 2004), aff’d and remanded sub nom. Gonzales v. O CenPI Espirita

Beneficente Uniao do Vegetal, 546 U.S. 418 (2006)(“O CenPI II”)). Accord Westar Energy, Inc.

v. Lake, 552 F.3d 1215, 1224 (10th Cir. 2009). Regarding mandatory preliminary injunctions,

the Court has explained:

               The Tenth Circuit “characterize[s] an injunction as mandatory if the
       requested relief ‘affirmatively require[s] the nonmovant to act in a particular way,
       and as a result . . . place[s] the issuing court in a position where it may have to
       provide ongoing supervision to assure the nonmovant is abiding by the injunction.’”
       Schrier v. Univ. of Colorado, 427 F.3d at 1261 (all alterations but first in Schrier v.


                                               - 59 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 60 of 116




       Univ. of Colo.)(quoting O CenPI [II] . . . , 389 F.3d at 979). The Tenth Circuit has
       thus disclaimed -- or at least augmented -- the simpler and more intuitive way of
       defining these terms, i.e., that a prohibitory injunction is one in which the court
       orders the enjoined party not to do something, and a mandatory injunction is one in
       which the court orders the enjoined party to do something.

Salazar v. San Juan Cty. Det. Ctr., 2016 WL 335447, at *40. When evaluating whether the

issuance of a requested injunction would alter the status quo between the parties, the court should

look at “the reality of the existing status and relationships between the parties, regardless of

whether the existing status and relationships may ultimately be found to be in accord or not in

accord with the parties’ legal rights.” SCFC ILC, Inc. v. Visa USA, Inc., 936 F.2d 1096, 1100

(10th Cir. 1991), overruled on other grounds by O CenPI II, 389 F.3d at 975). “The meaning of

this category is self-evident.” Salazar v. San Juan Cty. Det. Ctr., 2016 WL 335447, at *41. With

respect to preliminary injunctions that will change the status quo, “the movant has an even heavier

burden of showing that the four factors listed above weigh heavily and compellingly in movant’s

favor before such an injunction can be issued.” Salt Lake Tribune Publ’g Co. v. AT & T Corp.,

320 F.3d 1081, 1099 (10th Cir. 2003)(internal quotation marks omitted)(quoting SCFC ILC, Inc.

v. Visa USA, Inc., 936 F.2d at 1098-99).

       “[I]n an action for money damages, the district court does not have the power to issue a

preliminary injunction[.]” United States ex rel. Rahman v. Oncology Assocs., 198 F.3d 489, 495-

96 (4th Cir. 1999)(citing Grupo Mexicano de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527

U.S. 308, 324-25 (1999)). See Gelco Corp. v. Coniston Partners, 811 F.2d 414, 418-20 (8th Cir.

1987)(concluding that a preliminary injunction should not issue where a remedy of money

damages was available). Federal courts have the inherent equitable power to issue a preliminary

injunction only when it is necessary to protect a movant’s entitlement to a final equitable remedy.

See, e.g., De Beers Consol. Mines v. United States, 325 U.S. 212, 219-23 (1945); Reebok Int’l,


                                              - 60 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 61 of 116




Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 559-60 (9th Cir. 1992).

                   LAW REGARDING EQUAL PROTECTION CLAIMS

       The Equal Protection Clause of the Fourteenth Amendment guarantees that “[n]o State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV, § 1. “The Equal Protection Clause ‘keeps governmental decision makers from

treating differently persons who are in all relevant respects alike.’” Soskin v. Reinertson, 353 F.3d

1242, 1247 (10th Cir. 2004)(quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). “The Clause

‘creates no substantive rights. Instead, it embodies a general rule that States must treat like cases

alike but may treat unlike cases accordingly.’” Teigen v. Renfrow, 511 F.3d 1072, 1083 (10th Cir.

2007)(unpublished)(quoting Vacco v. Quill, 521 U.S. 793, 799 (1997)).

       Generally, to state a claim under § 1983 for violation of the Equal Protection Clause, a

plaintiff must show that he or she is a member of a class of individuals that is being treated

differently from similarly situated individuals who are not in that class. See SECSYS, LLC v.

Vigil, 666 F.3d 678, 688 (10th Cir. 2012). The plaintiff must demonstrate that the “‘decisionmaker

. . . selected or reaffirmed a particular course of action at least in part because of, not merely in

spite of’ the law’s differential treatment of a particular class of persons.” SECSYS, LLC v. Vigil,

666 F.3d at 685 (quoting Pers. Adm’r of Mass. v. Feeney, 442 U.S. at 279). In other words, “a

discriminatory effect against a group or class may flow from state action, it may even be a foreseen

(or known) consequence of state action, but it does not run afoul of the Constitution unless it is an

intended consequence of state action.” SECSYS, LLC v. Vigil, 666 F.3d at 685.

       A state actor can generally be subject to liability only for its own conduct under 42 U.S.C.

§ 1983. See Robbins v. Oklahoma, 519 F.3d at 1251 (citing DeShaney v. Winnebago Cty. Dep’t

of Soc. Servs., 489 U.S. 189, 197 (1989)). At least in the Tenth Circuit, however, under some


                                               - 61 -
         Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 62 of 116




circumstances, harassment by a third-party can subject a supervisor or municipality to liability for

violation of the equal-protection clause -- not for the harasser’s conduct, per se, but for failure to

take adequate steps to stop it. See Murrell v. Sch. Dist. No. 1, 186 F.3d 1238, 1249-51 (10th Cir.

1999).    The plaintiff “must demonstrate that a state employee’s discriminatory actions are

representative of an official policy or custom of the municipal institution, or are taken by an official

with final policy making authority.” Murrell v. Sch. Dist. No. 1, 186 F.3d at 1249 (citations

omitted). The failure to prevent discrimination before it occurs is not actionable. Murrell v. Sch.

Dist. No. 1, 186 F.3d at 1250 n.7.

               LAW REGARDING PROCEDURAL DUE PROCESS CLAIMS

         The Fourteenth Amendment states: “No State shall . . . deprive any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV. The Due Process Clause

encompasses two distinct forms of protection: (i) procedural due process, which requires a state to

employ fair procedures when depriving a person of a protected interest; and (ii) substantive due

process, which guarantees that a state cannot deprive a person of a protected interest for certain

reasons. See Reid v. Pautler, 36 F. Supp. 3d 1067, 1136 (D.N.M. 2014)(Browning, J.)(citing Cty.

of Sacramento v. Lewis, 523 U.S. 833, 845-46 (1998)). “Under either form of protection, however,

a person must have a protected interest in either life, liberty, or property.” Chavez-Rodriguez v.

City of Santa Fe, 2008 WL 5992271, at *6 (D.N.M. Oct. 9, 2008)(Browning, J.). The Tenth Circuit

prescribes a two-step inquiry in determining whether an individual’s procedural due process rights

were violated: (i) “[d]id the individual possess a protected property [or liberty] interest to which

due process protection was applicable?”; and (ii) ”[w]as the individual afforded an appropriate

level of process?”      Camuglia v. City of Albuquerque, 448 F.3d 1214, 1219 (10th Cir.

2006)(quoting Clark v. City of Draper, 168 F.3d 1185, 1189 (10th Cir. 1999)).


                                                 - 62 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 63 of 116




        “[T]o determine whether due process requirements apply in the first place, we must look

not to the ‘weight’ but to the nature of the interest at stake.” Bd. of Regents of State Colls. v. Roth,

408 U.S. 564, 570-71 (1972). “‘Liberty’ and ‘property’ are broad and majestic terms. They are

among the ‘(g)reat (constitutional) concepts . . . purposely left to gather meaning from

experience.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 571 (quoting National Mutual Ins.

Co. v. Tidewater Transfer Co., 337 U.S. 582, 646 (1949)(Frankfurter, J., dissenting)). The

Supreme Court has “made clear that the property interests protected by the procedural due process

clause extend well beyond actual ownership of real estate, chattels, or money. By the same token,

the Court has required due process protection for deprivations of liberty beyond the sort of formal

constraints imposed by the criminal process.” Bd. of Regents of State Colls. v. Roth, 408 U.S.

at 571-72. “Yet, while the Court has eschewed rigid or formalistic limitations on the protection of

procedural due process, it has at the same time observed certain boundaries” for “the words

‘liberty’ and ‘property’ in the Due Process Clause of the Fourteenth Amendment must be given

some meaning.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 572.

        Concerning the Fourteenth Amendment’s meaning of “liberty” guaranteed, the Supreme

Court has stated the following:

        Without a doubt, it denotes not merely freedom from bodily restraint but also the
        right of the individual to contract, to engage in any of the common occupations of
        life, to acquire useful knowledge, to marry, to establish a home and bring up
        children, to worship God according to the dictates of his own conscience, and
        generally to enjoy those privileges long recognized . . . as essential to the orderly
        pursuit of happiness of free men. In a Constitution for a free people, there can be
        no doubt that the meaning of ‘liberty’ must be broad indeed.

Bd. of Regents of State Colls. v. Roth, 408 U.S. at 572.

        “The Fourteenth Amendment’s procedural protection of property is a safeguard of the

security of interests that a person has already acquired in specific benefits.” Bd. of Regents of


                                                 - 63 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 64 of 116




State Colls. v. Roth, 408 U.S. at 576. These property interests, as already explained, clearly can

include “real estate, chattels, or money,” but they “may take many forms.” Bd. of Regents of State

Colls. v. Roth, 408 U.S. at 571-76.

        Thus, the Court has held that a person receiving welfare benefits under statutory
        and administrative standards defining eligibility for them has an interest in
        continued receipt of those benefits that is safeguarded by procedural due process.
        Goldberg v. Kelly, 397 U.S. 254 . . . [(1970)]. See Flemming v. Nestor, 363 U.S.
        603, 611 . . . [(1960)]. Similarly, in the area of employment, the Court has held that
        a public college professor dismissed from an office held under tenure provisions,
        Slochower v. Bd. of Education, 350 U.S. 551 . . . [(1956)], and college professors
        and staff members dismissed during the terms of their contracts, Wieman v.
        Updegraff, 344 U.S. 183 . . . [(1952)], have interests in continued employment that
        are safeguarded by due process.

Bd. of Regents of State Colls. v. Roth, 408 U.S. at 576-77.

        Based upon these decisions, “[t]o have a property interest in a benefit, a person clearly

must have more than an abstract need or desire for it. He must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents

of State Colls. v. Roth, 408 U.S. at 577. “Such an interest arises not from the Due Process Clause

of the Constitution itself, but is created by independent sources such as a state or federal statute, a

municipal charter or ordinance, or an implied or express contract.” Teigen v. Renfrow, 511 F.3d

1072, 1079 (10th Cir. 2007). See Paul v. Davis, 424 U.S. 693, 710 (1976)(“[Liberty and property]

interests attain . . . constitutional status by virtue of the fact that they have been initially recognized

and protected by state law.”). “Property interests, of course, are not created by the Constitution.

Rather they are created and their dimensions are defined by existing rules or understandings that

stem from an independent source such as state law-rules or understandings that secure certain

benefits and that support claims of entitlement to those benefits.” Bd. of Regents of State Colls.

v. Roth, 408 U.S. at 577. See Farthing v. City of Shawnee, 39 F.3d 1131, 1135 (10th Cir.



                                                  - 64 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 65 of 116




1994)(“Rather, property interests, which are the subject of the present litigation, ‘are created and

their dimensions are defined by existing rules or understandings that stem from an independent

source such as state law.’”)(quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. at 577)).

       “[O]nce it is determined that the Due Process Clause applies, the question remains what

process is due.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985)(citing Morrissey

v. Brewer, 408 U.S. 471, 481 (1972)). “An essential principle of due process is that a deprivation

of life, liberty, or property be preceded by notice and opportunity for hearing appropriate to the

nature of the case.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 542. “[D]ue process is

flexible and calls for such procedural protections as the particular situation demands.” Mathews

v. Eldridge, 424 U.S. at 334. The Supreme Court has explained that

       the root requirement of the Due Process Clause [is] that an individual be given an
       opportunity for a hearing before he is deprived of any significant property interest.
       This principle requires some kind of a hearing prior to the discharge of an employee
       who has a constitutionally protected property interest in his employment.

       ....

       [T]he pretermination hearing, though necessary, need not be elaborate. We have
       pointed out that [t]he formality and procedural requisites for the hearing can vary,
       depending upon the importance of the interests involved and the nature of the
       subsequent proceedings. In general, something less than a full evidentiary hearing
       is sufficient prior to adverse administrative action.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 542, 545(footnote omitted).

       The United States Court of Appeals for the Second Circuit has stated:

       The Supreme Court . . . explained that procedural due process is a flexible standard
       that can vary in different circumstances depending on “‘the private interest that will
       be affected by the official action’” as compared to “the Government’s asserted
       interest, ‘including the function involved’ and the burdens the Government would
       face in providing greater process.” Hamdi v. Rumsfeld, 542 U.S. 507,
       [529] . . . (2004)(quoting Mathews v. Eldridge, 424 U.S. at 335). A court must
       carefully balance these competing concerns, analyzing “‘the risk of an erroneous
       deprivation’ of the private interest if the process were reduced and the ‘probable


                                               - 65 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 66 of 116




        value, if any, of additional or substitute safeguards.’” Id. (quoting Mathews v.
        Eldridge, 424 U.S. at 335. . . .).

United States v. Abuhamra, 389 F.3d 309, 318 (2d Cir. 2004). The hearing required depends on:

(i) the nature of the private interest at stake; (ii) the risk of erroneous deprivation given the

procedures already guaranteed, and whether additional procedural safeguards would prove

valuable; and (iii) the government’s interest and the burdens that additional procedures might

impose. See Mathews v. Eldridge, 424 U.S. at 335. For example, “[w]here . . . the state must act

quickly, a meaningful postdeprivation hearing is adequate.” Clark v. City of Draper, 168 F.3d

at 1189. See Spielman v. Hildebrand, 873 F.2d 1377, 1385 (10th Cir. 1989)(concluding that

removal of a child from parents’ custody requires predeprivation hearing “except for extraordinary

situations where some valid governmental interest is at stake that justifies postponing the hearing

until after the event”).

        The Court has previously considered procedural due process violations several times. See

A.M. through Youngers v. N.M. Dep’t of Health, No. CIV 13-0692 JB/WPL, 2015 WL 13668431,

at *37-43 (D.N.M. Dec. 7, 2015)(Browning, J.)(“Youngers”). For example, in Youngers, the

Court concluded that the New Mexico Department of Health violated due process when it afforded

a woman with developmental disabilities no process before depriving her of medical care,

conditions of reasonable care, safety, and nonrestrictive confinement, because it afforded her no

process for deprivation. See Youngers, 2015 WL 13668431, at *37-43. The Court has also

concluded that a tenured city employee was not denied due process when the city fired him,

because the city afforded him a hearing. See Salazar v. City of Albuquerque, 776 F. Supp. 2d

1217, 1239 (D.N.M. 2011)(Browning, J.)(“A citizen is entitled to process and is not necessarily

guaranteed a win.”). See also Duprey v. Twelfth Judicial Dist. Court, 760 F. Supp. 2d at 1215



                                              - 66 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 67 of 116




(denying due process claims where a state employee “got her opportunity to be heard at a complex

grievance hearing, with an attorney and with an opportunity to question witnesses, and make

opening and closing arguments to a panel of decision-makers.”); Camuglia v. City of Albuquerque,

375 F. Supp. 2d 1299, 1308-09 (D.N.M. 2005)(Browning, J.), aff’d, Camuglia v. City of

Albuquerque, 448 F.3d at 1220-21 (“[I]t cannot be denied that the City, acting through its

inspectors, may close a restaurant to protect the health of patrons and workers without first

providing a hearing to the restaurant owner.”).

              LAW REGARDING SUBSTANTIVE DUE PROCESS CLAIMS

       The Fourteenth Amendment’s Due Process Clause provides that “no State shall . . . deprive

any person of life, liberty, or property without due process of law.” U.S. Const. amend. XIV, § 1.

In general, state actors may be held liable under § 1983 only for their own affirmative acts that

violate a plaintiff’s due-process rights and not for third parties’ acts. See Robbins v. Oklahoma,

519 F.3d at 1251 (citing DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. at 197).

“[N]othing in the language of the Due Process Clause itself requires the State to protect the life,

liberty and property of its citizens against invasion by private actors.” DeShaney v. Winnebago

Cty. Dep’t of Soc. Servs., 489 U.S. at 195. The Due Process Clause is not a guarantee of a minimal

level of safety and security. See DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. at

195.

       1.      Exceptions to the General Rule.

       There are, however, two exceptions to this general rule. The first exception -- the special-

relationship doctrine -- arises when the state has a custodial relationship with the victim, which

triggers an affirmative duty to provide protection to that individual. See Christiansen v. City of

Tulsa, 332 F.3d 1270, 1280 (10th Cir. 2003); Graham v. Indep. Sch. Dist. No. 1-89, 22 F.3d 991,


                                              - 67 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 68 of 116




994-95 (10th Cir. 1994). The second exception -- the danger-creation theory -- provides that a

state may also be liable for an individual’s safety “only when ‘a state actor affirmatively acts to

create, or increases a plaintiff’s vulnerability to, or danger from private violence.’” Robbins v.

Oklahoma, 519 F.3d at 1251 (quoting Currier v. Doran, 242 F.3d at 923). “If either the special-

relationship or danger-creation exception applies, the conduct of the state actor must go beyond

negligence to the point of ‘shocking the conscience.’” Glover v. Gartman, 899 F. Supp. 2d 1115,

1135 (D.N.M. 2012)(Browning, J.)(citing Johnson ex rel. Estate of Cano v. Holmes, 455 F.3d

1133, 1142 (10th Cir. 2006)(“The shocks the conscience standard applies to both types of suits.”)).

       2.      Special-Relationship Exception.

       The first exception to the general principle that a state’s negligent failure to protect an

individual cannot trigger liability under the due process clause is the special-relationship doctrine.

A plaintiff must show that he or she was involuntarily committed to state custody to establish a

duty to protect under the special-relationship doctrine. See Liebson v. N.M. Corr. Dep’t, 73 F.3d

274, 276 (10th Cir. 1996). “A special relationship exists when the state assumes Control over an

individual sufficient to trigger an affirmative duty to provide protection to that individual (e.g.

when the individual is a prisoner or involuntarily committed mental patient).” Uhlrig v. Harder,

64 F.3d 567, 572 (10th Cir. 1995).

       3.      Danger-Creation Exception.

       The Due Process Clause protects against “deliberately wrongful government decisions

rather than merely negligent government conduct.” Uhlrig v. Harder, 64 F.3d at 573. The danger-

creation exception to this rule applies only when “a state actor affirmatively acts to create, or

increases a plaintiff’s vulnerability to, or danger from private violence.” Currier v. Doran, 242

F.3d at 923. See Estate of B.I.C. v. Gillen, 702 F.3d 1182, 1187 (10th Cir. 2012)(“[S]tate officials


                                                - 68 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 69 of 116




can be liable for the acts of private parties where those officials created the very danger that caused

the harm.”). Under a danger-creation theory, there is no § 1983 liability absent “an intent to harm”

or “an intent to place a person unreasonably at risk of harm.” Uhlrig v. Harder, 64 F.3d at 573. A

plaintiff must show “sufficient[] ‘affirmative conduct on the part of the state in placing the plaintiff

in danger.’” Estate of B.I.C. v. Gillen, 702 F.3d at 1187 (quoting Gray v. Univ. Colo. Hosp. Auth.,

672 F.3d 909, 916 (10th Cir. 2012)). To state a prima facie case, the plaintiff must show that his

or her danger-creation claim for due process violations meets a six-part test: (i) the state and

individual actors must have created the danger or increased plaintiff’s vulnerability to the danger

in some way; (ii) the plaintiff must be a member of a limited and specifically definable group; (iii)

the defendant’s conduct must put the plaintiff at substantial risk of serious, immediate, and

proximate harm; (iv) the risk must be obvious and known; and (v) the defendant must have acted

recklessly in conscious disregard of that risk. See Pena v. Greffet, 922 F. Supp. 2d 1187, 1227

(D.N.M. 2013)(Browning, J.)(citing Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511

F.3d 1114, 1126 (10th Cir. 2008)).

        In determining whether the danger-creation exception applies, the Tenth Circuit has

focused on the deliberateness of the conduct in relation to the caused harm. See Christiansen v.

City of Tulsa, 332 F.3d at 1281. The defendant must recognize the unreasonableness of the risk

of the conduct and act “with an intent to place a person unreasonably at risk.” Medina v. City &

Cty. of Denver, 960 F.2d at 1496. The intent to place a person unreasonably at risk is present

where the defendant “is aware of a known or obvious risk” creating a high probability that serious

harm will follow, and the defendant nonetheless proceeds with a “conscious and unreasonable

disregard of the consequences.” Medina v. City & Cty. of Denver, 960 F.2d at 1496 (citations

omitted).


                                                 - 69 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 70 of 116




       4.      Conduct that Shocks the Conscience.

       A government actor’s official conduct intended to injure in a way that cannot reasonably

be justified by any government interest most likely shocks the conscience. See Cty. of Sacramento

v. Lewis, 523 U.S. at 849(“[C]onduct intended to injure in some way unjustifiable by any

government interest is the sort of official action most likely to rise to the conscience-shocking

level.”). “[A] plaintiff must do more than show that the government actor intentionally or

recklessly caused injury to the plaintiff by abusing or misusing government power.” Camuglia v.

City of Albuquerque, 448 F.3d at 1222 (internal quotation marks omitted)(quoting Moore v.

Guthrie, 438 F.3d 1036, 1040 (10th Cir. 2006)). “The plaintiff must demonstrate a degree of

outrageousness and a magnitude of potential or actual harm that is truly conscience shocking.”

Camuglia v. City of Albuquerque, 448 F.3d at 1222-23 (internal quotation marks omitted)(quoting

Uhlrig v. Harder, 64 F.3d at 574).

       Establishing these limits advances “three basic principles highlighted by the
       Supreme Court in evaluating substantive due process claims: (1) the need for
       restraint in defining their scope; (2) the concern that § 1983 not replace state tort
       law; and (3) the need for deference to local policymaking bodies in making
       decisions impacting upon public safety.”

Camuglia v. City of Albuquerque, 448 F.3d at 1223 (quoting Uhlrig v. Harder, 64 F.3d at 574).

       “Whether the conduct shocks the conscience is an objective test, based on the

circumstances, rather than a subjective test based on the government actor’s knowledge.” Pena v.

Greffet, 922 F. Supp. 2d at 1227 (citing James v. Chavez, 830 F. Supp. 2d 1208, 1276 (D.N.M.

2011)(Browning, J.)(concluding that the use of deadly force did not shock the conscience even if

the suspect did not have an intent to harm the officer, because the officer “had sufficient facts

before him to conclude that there was a threat of serious physical harm” and the “courts must

evaluate a [government actor’s] conduct objectively”), aff’d, 511 F. App’x 742 (10th Cir.


                                              - 70 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 71 of 116




2013)(unpublished)).

       In Martinez v. Uphoff, 265 F.3d 1130 (10th Cir. 2001), the widow of a corrections officer

sued the director, deputy director, warden, and deputy wardens of the department of corrections,

alleging that the defendants deliberately failed to ensure proper training and supervision of

penitentiary personnel, failed to provide safe and adequate staffing, and failed to take corrective

action to protect her husband, all of which resulted in him being killed during the escape of three

inmates. See 265 F.3d at 1132. The district court concluded that the plaintiff failed to state a

§ 1983 claim for violation of the Due Process Clause under a danger-creation theory, because the

defendants’ actions were “not of such a magnitude that the Court is able to conclude they shock

the conscience.” 265 F.3d at 1134. The Tenth Circuit agreed with the district court’s conclusion,

stating: “[U]nder the circumstances of this case, inaction in the face of known dangers or risks is

not enough to satisfy the danger-creation theory’s conscience shocking standard.” 265 F.3d

at 1135.

       In Schaefer v. Las Cruces Public School District, 716 F. Supp. 2d 1052 (D.N.M.

2010)(Browning, J.), the plaintiffs alleged that the defendants -- the school district, superintendent,

principal, and vice principal of a middle school -- violated the plaintiffs’ substantive due process

rights when they did not take sufficient action to prevent a student at the school from “racking” 2

the plaintiffs’ son. 716 F. Supp. 2d at 1072-73. The Court concluded that the defendants’ conduct

did not shock the conscience. See 716 F. Supp. 2d at 1074-75. The Court explained:

              Assuming the absolute worst from the Schaefers’ alleged facts, the
       Defendants were aware of three instances of an unknown eighth-grade student
       racking various sixth-grade students within the span of a month, and failed to

       2
        The parties in Schaefer v. Las Cruces Public School District defined being “racked” as
being “kicked and/or punched in the testicles.” 716 F. Supp. 2d at 1059 n.2 (citations
omitted)(internal quotation marks omitted).

                                                - 71 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 72 of 116




       implement policies to improve hallway monitoring and stop this conduct from
       occurring in time to prevent [the plaintiffs’ son] from falling victim to the same
       fate. Further, the Defendants indicated to the sixth graders that it had policies in
       place to punish individuals that assaulted other students but did not, in fact, have
       such policies.

              While such behavior may be worthy of remedy under tort law, and perhaps
       worthy of punishment in the form of punitive damages, the Court’s conscience is
       not shocked . . . .

              Any number of actions by the Defendants might have remedied the
       problem, but the Court’s conscience is not shocked by the Defendants’ failure to
       consider or implement such a policy. Even if the Defendants knew that students
       frequently -- more than three times per month -- attacked other students in the halls
       and declined to implement safety measures to minimize that conduct, the Court is
       not convinced that it would rise to the level of shocking the conscience.

Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d at 1074-75.

            LAW REGARDING A STATUTE BEING VOID FOR VAGUENESS

       “Facial invalidation is, manifestly, strong medicine that has been employed by the Court

sparingly and only as a last resort.” Nat’l Endowment for the Arts v. Finley, 524 U.S. 569, 580

(1998)(quotation marks omitted).       “Vagueness doctrine is an outgrowth not of the First

Amendment, but of the Due Process Clause of the Fifth Amendment.”                  United States v.

Williams, 553 U.S. 285, 304 (2008). “A statute can be impermissibly vague for either of two

independent reasons. First, if it fails to provide people of ordinary intelligence a reasonable

opportunity to understand what conduct it prohibits. Second, if it authorizes or even encourages

arbitrary and discriminatory enforcement.”               Hill v. Colorado, 530 U.S. 703, 732

(2000)(citing Chicago v. Morales, 527 U.S. 41, 56–57 (1999)). See United States v. Williams, 553

U.S. at 304 (describing a vague statute as failing “to provide a person of ordinary intelligence fair

notice of what is prohibited, or [as being] so standardless that it authorizes or encourages seriously

discriminatory enforcement.”); Mini Spas, Inc. v. South Salt Lake City Corp., 810 F.2d 939, 942



                                                - 72 -
          Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 73 of 116




(10th Cir. 1987)(“A statute violates due process if it is so vague that a person of common

intelligence cannot discern what conduct is prohibited, required, or tolerated.”). “What renders a

statute vague is not the possibility that it will sometimes be difficult to determine whether the

incriminating fact it establishes has been proved; but rather the indeterminacy of precisely what

that fact is.” United States v. Williams, 553 U.S. at 306. The Supreme Court of the United States

has noted that “perfect clarity and precise guidance have never been required even of regulations

that restrict expressive activity.” United States v. Williams,553 U.S. at 304 (quoting Ward v. Rock

Against Racism, 491 U.S. 781, 794 (1989)).

          “A federal court evaluating a vagueness challenge to a state law must read the statute as it

is interpreted by the state’s highest court.” United States v. Gaudreau, 860 F.2d 357, 361 (10th

Cir. 1988)(citation omitted). In evaluating the constitutional validity of state statutes, the Supreme

Court has stated that “every presumption is to be indulged in favor of the validity of a statute [ .]”

Mugler v. Kansas, 123 U.S. 623, 661 (1887). The Supreme Court of New Mexico, in discussing

the presumption of constitutional validity that attaches to acts of the New Mexico legislature, has

stated:

                  A strong presumption of constitutionality underlies each legislative
          enactment, and we will not void a statute where a constitutional construction is
          reasonably supported by the statutory language. See State v. Fleming, 2006-
          NMCA-149, 149 P.3d 113; Ortiz v. Taxation & Revenue Dep’t, 1998-NMCA-027,
          954 P.2d 109. In construing a regulation or statute, “this Court has a duty to affirm
          the legislation’s validity and constitutionality if reasonably possible.” Old Abe Co.
          v. N.M. Mining Comm’n, 1995-NMCA-134, 908 P.2d 776, 789–90. A statute is
          only unconstitutional “if it is so vague that persons of common intelligence must
          guess at its meaning and would differ in its application.” City of Albuquerque v.
          Sanchez, 1992-NMCA-038, 832 P.2d 412, 418.                   However, “absolute or
          mathematical certainty is not required in the framing of a statute.” State ex rel.
          Bliss v. Dority, 1950-NMSC-066, 225 P.2d 1007, 1017.

Bishop v. Evangelical Good Samaritan Soc’y, 2009-NMSC-036, ¶ 16, 212 P.3d 361, 366-67. In



                                                 - 73 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 74 of 116




some cases, however, the Supreme Court has noted that it could not remedy a constitutionally

imprecise state statute.    See Hynes v. Mayor & Council of Oradell, 425 U.S. 610, 622

(1976)(“Even assuming that a more explicit limiting interpretation of the ordinance could remedy

the flaws we have pointed out—a matter on which we intimate no view—we are without power to

remedy the defects by giving the ordinance constitutionally precise content.”).

       In determining whether a federal statute is unconstitutionally vague, the Supreme Court

has also noted that a strong presumption of validity attaches to Congress’ enactments and has

consistently construed a challenged statute narrowly rather than condemn it as unconstitutionally

vague. See Skilling v. United States, No. 08–1394, 2010 U.S. LEXIS 5259, at *91 (June 24,

2010)(“It has long been our practice, however, before striking a federal statute as impermissibly

vague, to consider whether the prescription is amenable to a limiting construction.”); United States

v. Nat’l Dairy Prods. Corp., 372 U.S. 29, 32 (1963)(stressing, in response to a vagueness challenge,

“[t]he strong presumptive validity that attaches to an Act of Congress”). In Skilling v. United

States, the Supreme Court looked to Congress’ intent in passing the honest-services doctrine, and

limited the construction of the honest-services doctrine to reach bribes and kickbacks, as Congress

intended, stating:

              [T]here is no doubt that Congress intended § 1346 to reach at least bribes
       and kickbacks. Reading the statute to proscribe a wider range of offensive conduct,
       we acknowledge, would raise the due process concerns underlying the vagueness
       doctrine. To preserve the statute without transgressing constitutional limitations,
       we now hold that § 1346 criminalizes only the bribe-and-kickback core of the pre-
       McNally case law.

Skilling v. United States, 2010 U.S. LEXIS 5259, at * *96–97.

       In Grayned v. City of Rockford, 408 U.S. 104 (1972), the Supreme Court stated that, when

assessing whether a statute is vague, it looks to “the words of the ordinance itself, to the



                                               - 74 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 75 of 116




interpretations the court below has given to analogous statutes, and, perhaps to some degree, to the

interpretation of the statute given by those charged with enforcing it.” 408 U.S. at 110 (internal

quotations omitted). For example, in Minority TV Project Inc. v. FCC, No. C–06–02699, 2007

U.S. Dist. LEXIS 95498 (N.D. Cal. Dec. 21, 2007), the Honorable Elizabeth D. Laporte, United

States District Judge for the Northern District of California, found it premature to dismiss a facial

challenge of void for vagueness until the plaintiffs introduced evidence of the Federal

Communication Commission’s (“FCC”) enforcement decisions applying the statute in question—

a prohibition against certain paid promotional advertisements. See 2007 U.S. Dist. LEXIS 95498,

at * *37–38. When the plaintiffs submitted evidence of the FCC’s enforcement, Judge Laporte

found the statute was not unconstitutionally vague, explaining:

               Assuming that the Court may “perhaps to some degree” consider the FCC’s
       interpretation of the statute in evaluating whether the statute is vague, see Grayned
       v. City of Rockford, 408 U.S. 104, 110 (1972), as Plaintiff urges the Court to do,
       arguable inconsistencies in a statute’s application in a handful of cases do not
       condemn a statute. If such limited inconsistencies rendered statutes
       unconstitutionally vague, the majority of statutes would probably not survive a
       vagueness challenge. Rather, “uncertainty at a statute’s margins will not warrant
       facial invalidation if it is clear what the statute proscribes ‘in the vast majority of
       its intended applications.’” California Teachers Ass’n, 271 F.3d at
       1151(quoting Hill v. Colorado, 530 U.S. 703, 733 (2000)(rejecting vagueness
       challenge)(quotation marks omitted)). As in Grayned, the words of the statute here
       are marked by “flexibility and reasonable breadth, rather than meticulous
       specificity,” and “it is clear what the ordinance as a whole prohibits.” 408 U.S. at
       110 (quoting Esteban v. Central Missouri State College, 415 F.2d 1077, 1088 (8th
       Cir. 1969)).

Minority TV Project Inc. v. FCC, 649 F. Supp.2d 1025, 1047 (N .D.Cal.2009). The Supreme Court

in Grayned v. City of Rockford noted: “Condemned to the use of words, we can never expect

mathematical certainty from our language.” 408 U.S. at 110. The Supreme Court rejected a facial

vagueness challenge to an ordinance that implicated First Amendment rights and prohibited certain

demonstrations “adjacent” to schools that “disturb[ ] or tend[ ] to disturb the peace or good order


                                               - 75 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 76 of 116




of such school session or class thereof,” finding that it was “clear what the ordinance as a whole

prohibits,” even though the statute at issue did not specify the prohibited quantum of

disturbance. 408 U.S. at 109-11 (“Although the prohibited quantum of disturbance is not specified

in the ordinance, it is apparent from the statute’s announced purpose that the measure is whether

normal school activity has been or is about to be disrupted.”).

       Numerous statutes have withstood facial vagueness challenges even though they contained

arguably ambiguous language. See Hill v. Colorado, 530 U.S. at 732 (rejecting vagueness

challenge to ordinance making it a crime to “approach” another person, without that person’s

“consent,” to engage in “oral protest, education, or counseling” within specified distance of health-

care facility); Boos v. Barry, 485 U.S. 312, 332 (1988)(rejecting vagueness challenge to ordinance

interpreted as regulating conduct near foreign embassies “when the police reasonably believe that

a threat to the security or peace of the embassy is present”); Cameron v. Johnson, 390 U.S. 611,

616 (1968)(rejecting vagueness challenge to ordinance prohibiting protests that “unreasonably

interfere” with access to public buildings); Kovacs v. Cooper, 336 U.S. 77, 79 (1949)(rejecting

vagueness challenge to sound ordinance forbidding “loud and raucous” sound amplification).

                                           ANALYSIS

       The Court is sympathetic to the trampoline facility owners, their employees, and other

businesses who are struggling financially as well as emotionally.          The situation for many

businesses is “heartbreaking” and “disappointing”; Portnoy, for example, had to let the majority

of her staff go in March, 2020. Feb. 23 Tr. at 119:9-18 (Rogers, Portnoy). Nonetheless, “[t]he

precise question of when restrictions on particular social activities should be lifted during the

pandemic is a dynamic and fact-intensive matter subject to reasonable disagreement.” S. Bay

United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1614 (2020)(Roberts, C.J., concurring).


                                               - 76 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 77 of 116




The Defendants’ classification of trampoline facilities has a rational basis, and they have provided

post-deprivation administrative remedies that likely satisfy procedural due process. See Big Tyme

Investments, L.L.C. v. Edwards, No. 20-30526, 2021 WL 118628, at *9 (5th Cir. Jan. 13,

2021)(explains that the State’s decision to close bars while allowing restaurants to remain open

survives rational basis review). This conclusion does not mean that the Court, if it were a political

branch or policy maker, would make the same decision whether to re-open the businesses at issue

in this case. The Plaintiffs present compelling policy arguments, but policy decisions are in the

elected officials’ hands, and not in the hands of an unelected federal judiciary. Consequently, the

appropriate audience for the Plaintiffs’ arguments are New Mexico’s political branches and not a

federal court. As the Plaintiffs admitted at the hearing, they have not found a federal case that has

held that a state health order closing businesses because of COVID-19 is unconstitutional. See

Feb. 24 Tr. at 81:22-24 (Artuso). 3 Although the Plaintiffs face real challenges, see Motion at 10,




       3
           The Court had the following exchange with the Plaintiffs:

                 THE COURT:            Can you tell me any cases where a Court has done
                                       what you are asking for here, found a state health
                                       order unconstitutional and then reopened the
                                       businesses as a result. I’m not looking for the
                                       Supreme Court’s recent First Amendment cases,
                                       because different standards apply there, but do you
                                       have anything that’s similar to this.

                 MR. ARTUSO:           Your Honor we have not done any specific research
                                       on that question. So the answer at this point in time
                                       is no.

Feb. 24 Tr. at 81:14-24 (Court, Artuso).

Later, the Court asked the Plaintiffs to provide “an example of a case that recognizes this
fundamental right you’re advancing,” and the Plaintiffs stated that “I can’t give you a case with
respect to a fundamental right . . . .” Feb. 24 Tr. at 83:1-10 (Court, Artuso).

                                                - 77 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 78 of 116




that does not mean they have a remedy under the Constitution of the United States of America.

Further, a PI which, as here, requires affirmative action, “is an extraordinary remedy and is

generally disfavored.” Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010). Consequently, the

Court denies the Plaintiffs’ request for a PI, because the Plaintiffs have not shown that they are

likely to succeed on the merits of their constitutional claims, that the balance of harms favors the

Plaintiffs, or that the injunction would not be adverse to the public interest. See Kansas Judicial

Watch v. Stout, 653 F.3d 1230, 1233 n.2 (10th Cir. 2011).

I.     THE PLAINTIFFS’ SUBSTANTIVE DUE PROCESS CLAIMS ARE LIKELY TO
       FAIL, BECAUSE THE DEFENDANTS PROBABLY HAVE NEITHER VIOLATED
       THE PLAINTIFFS’ FUNDAMENTAL RIGHTS, NOR ENGAGED IN CONDUCT
       THAT SHOCKS THE JUDICIAL CONSCIENCE.

       The Plaintiffs have not demonstrated that they are likely to succeed on the merits regarding

their substantive due process claims, because the Defendants neither have likely infringed on the

Plaintiffs’ fundamental rights, nor likely deprived the Plaintiffs of life, liberty, or property in a

manner so arbitrary that the actions shock the conscience. See Complaint ¶ 121-138, at 20-22.

There are two types of substantive due process claims: (i) where the plaintiff alleges that the

government has infringed upon a fundamental right, see Washington v. Glucksberg, 521 U.S. 702,

721-22 (1997)(“Glucksberg”); and (ii) where the plaintiff alleges that a government action has

deprived arbitrarily the plaintiff of life, liberty, or property, in a manner that shocks the judicial

conscience, see Rochin v. California, 342 U.S. 165, 172 (1952)(concluding that a sheriff’s

application of stomach pumping to force an arrestee to vomit shocked the conscience). The Tenth

Circuit “appl[ies] the fundamental rights approach when the plaintiff challenges legislative action,

and the shocks-the-conscience approach when the plaintiff seeks relief for tortious executive

action.” Halley v. Huckaby, 902 F.3d 1136, 1153 (10th Cir. 2018)(emphasis in original), cert.



                                                - 78 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 79 of 116




denied, 139 S. Ct. 1347 (2019). But see Seegmiller v. LaVerkin City, 528 F.3d 762, 768 (10th

Cir. 2008)(Tymkovich, C.J.)(explaining that “there is no hard-and-fast rule requiring lower courts

to analyze substantive due process cases under only the fundamental rights or shocks the

conscience standards”). But see also Dawson v. Bd. of Cty. Comm’rs, 732 F. App’x 624, 636

(10th Cir. 2018)(Tymkovich, C.J., concurring)(noting that “though our circuit has sometimes

repeated Seegmiller’s ‘both tests work’ dicta, we do not follow it. Instead, we follow a simple

binary approach” which applies the fundamental rights test to legislative actions and the shocks

the conscience test to executive actions). 4 Here, the Plaintiffs do not challenge “the tortious


       4
         The Court agrees with the Honorable Timothy M. Tymkovich, United States Circuit Judge
for the Tenth Circuit’s recent clarification regarding the substantive due process tests:

               Looking to the history of Due Process Clause jurisprudence, as well as to
       the Supreme Court’s stated policy concerns in this area, we propose dividing
       substantive due process into (1) cases challenging legislative action, (2) cases
       challenging executive action, and (3) cases challenging judicial action (though
       those distinctions themselves will require line drawing). In those challenging
       legislative action, plaintiffs must show the law impermissibly or irrationally
       burdens a fundamental right. In cases challenging executive action, plaintiffs must
       show they were deprived of a liberty or property interest in such an egregious
       fashion that the conduct shocks the conscience of federal judges. The shocks-the-
       conscience formulation is not to be an empty phrase, though. In each context,
       courts should specify the factors that make a case conscience shocking. In fact, we
       argue that this is what the more specific tests have already done. What has been
       unclear until now is that many of the cases creating more specific tests for
       substantive due process violations are simply manifestations of the shocks-the-
       conscience approach. Finally, in cases challenging judicial action, a state court
       decision will violate substantive due process only if it is an “arbitrary or capricious”
       abuse of power.

Hon. Timothy M. Tymkovich, Joshua Dos Santos, Joshua J. Craddock, A Workable Substantive
Due Process, 95 Notre Dame L. Rev. 1961, 1964 (2020). See Chavez v. Martinez, 538 U.S. 760,
787 (2003)(Stevens, J., concurring)(describing the fundamental rights approach and the shocks the
conscience approach as separate tests). See also Peter J. Rubin, Square Pegs and Round Holes:
Substantive Due Process, Procedural Due Process, and the Bill of Rights, 103 Colum. L. Rev. 833,
845 (2003)(noting that United States v. Salerno, 481 U.S. 739, 746 (1987) “distinguished
fundamental rights analysis from shocks-the-conscience analysis”).


                                                - 79 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 80 of 116




conduct of an individual agency officer,” nor do they challenge a purely “legislative action . . . .”

Abdi v. Wray, 942 F.3d 1019, 1027 (10th Cir. 2019). See Am. Compl. ¶ 10, at 3. Although the

NMDOH -- a State executive agency -- issues the Feb. 24 PHO, the fundamental rights approach

applies here, because the Feb. 24 PHO is “akin to a legislative action.” Abdi v. Wray, 942 F.3d at

1027. See Feb. 24 PHO at 1 An “executive action” in the substantive due process analysis context

is typically a “specific act of a governmental officer.” Cty. of Sacramento v. Lewis, 523 U.S. 833,

846 (1998). By contrast, here, the Feb. 24 PHO is “akin to a . . . legislative action because, as with

an act of a lawmaking body, the” NMDOH “here is attempting, through policy, to achieve a stated

government purpose.” Abdi v. Wray, 942 F.3d at 1027-28. Further, the fundamental rights

approach applies where “a government entity’s implementation of its official policy is alleged to

have caused a substantive due process violation.” Abdi v. Wray, 942 F.3d 1019, 1028 n.1 (10th

Cir. 2019)(citing Dawson v. Bd. of Cty. Comm’rs, 732 F. App’x at 630). The Court, therefore,

will analyze the Feb. 24 PHO under the “legislative action” fundamental rights framework for

substantive due process claims. See Glucksberg, 521 U.S. at 721-22. Accordingly, because the

Defendants’ Feb. 24 PHO is rationally related to a legitimate state interest, the Plaintiffs’

substantive due process claims cannot succeed on the merits. See City of New Orleans v. Dukes,

427 U.S. 297, 303 (1976).

       A.      THE FEB. 24 PHO DOES NOT VIOLATE THE PLAINTIFFS’
               SUBSTANTIVE DUE PROCESS RIGHTS, BECAUSE THE DEFENDANTS
               HAVE NOT INFRINGED UPON THE PLAINTIFFS’ FUNDAMENTAL
               RIGHTS.

       The fundamental rights approach proceeds in three steps. See Abdi v. Wray, 942 F.3d at

1028. First, the Court must evaluate whether a fundamental right is at issue either: (i) “because

the Supreme Court or the Tenth Circuit has already determined that it exists”; or (ii) “because the



                                                - 80 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 81 of 116




right claimed to have been infringed by the government is one that is objectively among those

‘deeply rooted in this Nation’s history and tradition’ and ‘implicit in the concept of ordered liberty’

such that it is ‘fundamental.’” Abdi v. Wray, 942 F.3d at 1028 (quoting Glucksberg, 521 U.S. at

720-21). Second, the Court determines whether the right at issue “has been infringed through

either total prohibition or ‘direct and substantial’ interference.” Abdi v. Wray, 942 F.3d at 1028

(quoting Zablocki v. Redhail, 434 U.S. 374, 387 (1978)). Third, if the right is fundamental, the

Court must determine whether the government action at issue satisfies strict scrutiny. Abdi v.

Wray, 942 F.3d at 1028 (noting that the government must “me[e]t its burden to show that the

law . . . is narrowly tailored to achieve a compelling governmental purpose”). If the right is not

fundamental, however, the Court applies rational basis review. See Reno v. Flores, 507 U.S. 292,

305 (1993)(explaining that strict scrutiny is required “only when fundamental rights are

involved”). The Court concludes that (i) it will not recognize a new fundamental right to operate

a trampoline facility in this case; (ii) because “the Plaintiffs’ respective liberty interest[] to run

their businesses free from . . . government interference” is not a fundamental right, the Court will

apply rational basis review. Complaint ¶ 137, at 22.

       First, the rights that the Plaintiffs allege that the Defendants violate -- their rights to run a

business free from State interference -- are not fundamental. See Complaint ¶ 137, at 22. The

Plaintiffs admitted as much at the February 24, 2021 hearing when they stated: “Our Complaint is

based on a violation of our plaintiffs’ right to have -- and while it is not a fundamental right to

operate a business free of Government interference.” Tr. at 82:6-24 (Artuso). “The Constitution

does not guarantee the unrestricted privilege to engage in a business or to conduct it as one pleases.

Certain kinds of business may be prohibited; and the right to conduct a business, or to pursue a

calling, may be conditioned.” Nebbia v. New York, 291 U.S. 502, 527-28 (1934). Accord Powers


                                                - 81 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 82 of 116




v. Harris, 379 F.3d 1208, 1221 n.16 (10th Cir. 2004)(same). The Plaintiffs also argued that they

“believe they have a fundamental right to liberty and a fundamental right to property and that

they’re going to be deprived of that property without due process of law.” Tr. at 82:20-24 (Artuso).

Property rights, however, are not fundamental for substantive due process purposes, and the

Fourteenth Amendment Due Process Clause’s protection of “liberty” has been interpreted to

incorporate most rights listed in the Bill of Rights to state and local governments. 5

           The Court will not recognize a new fundamental right to operate a trampoline facility,

because: (i) the Plaintiffs have not demonstrated the historical importance of operating trampoline

facilities; (ii) the Plaintiffs have not demonstrated that a temporary pause on operating trampoline

facilities will make it impossible for the Plaintiffs to access other fundamental liberties; (iii) the

Plaintiffs have not sufficiently defined the contours of their proposed right, and (iv) the Supreme

Court has made plain that no general right to operate a business exists. See Nebbia v. New York,

291 U.S. at 527-28.     Here, the Plaintiffs insist upon a general right to run their businesses free

from . . . government interference . . . .” Complaint ¶ 137, at 22. Under Glucksberg, however, the

Plaintiffs must provide a “careful description of the asserted fundamental liberty interest.” 521

U.S. at 721. The Plaintiffs’ vague and conclusory allegations do not satisfy Glucksberg’s “careful

description” requirement, because they do not explain how the Feb. 24 PHO deprives the Plaintiffs

of a fundamental right and do not address how trampoline facility operation is “deeply rooted in

Nation’s history and tradition.” Glucksberg, 521 U.S. at 720-21.




       5
         The First Amendment, the Second Amendment, the Fourth Amendment, most of the Fifth
Amendment, the Sixth Amendment, and most of the Eighth Amendment have been applied to state
and local government through the Due Process Clause of the Fourteenth Amendment. The primary
provisions not incorporated are the Fifth Amendment prohibition of criminal trials without a grand
jury indictment, and the Seventh Amendment right to a jury trial in civil cases.

                                                - 82 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 83 of 116




       B.      THE DEFENDANTS’ ACTIONS DO NOT SHOCK THE JUDICIAL
               CONSCIENCE, BECAUSE THEIR CONDUCT -- LIMITING IN-PERSON
               INTERACTIONS IN AN EFFORT TO MITIGATE THE PANDEMIC’S
               SPREAD -- IS NEITHER EGREGIOUS NOR OUTRAGEOUS.

       Even if the shocks-the-conscience standard applies here, the Defendants actions do not

violate the Plaintiffs’ substantive due process rights, because they do not shock the Court’s

conscience. See Rochin v. California, 342 U.S. at 172; Schaefer v. Las Cruces Pub. Sch. Dist.,

716 F. Supp. 2d at 1059 n.2. “Executive action that shocks the conscience requires much more

than negligence.” Doe v. Woodard, 912 F.3d at 1300. Rather, “[c]onduct that shocks the judicial

conscience” is “deliberate government action that is arbitrary and unrestrained by the established

principles of private right and distributive justice.” Hernandez v. Ridley, 734 F.3d 1254, 1261

(10th Cir. 2013). “The behavior complained of must be egregious and outrageous.” Hernandez

v. Ridley, 734 F.3d at 1261 (citing Breithaupt v. Abram, 352 U.S. 432, 435 (1957)). The Tenth

Circuit, for example, recently held that a social worker’s behavior was conscience-shocking where

the social worker removed a child from his mother’s home to place him in his father’s home and:

(i) withheld information about the father’s criminal history, including his conviction for attempted

sexual assault against a minor in his care; (ii) withheld concerns about his father “for fear of being

fired”; and (iii) was aware of, and failed to “investigate evidence of potential abuse,” including the

child’s report that his father “had hit him with a wooden mop and school official’s reports that he

had spent significant time in the school nurse’s office complaining of body aches and appearing

fearful of his father . . . .” T.D. v. Patton, 868 F.3d 1209, 1230 (10th Cir. 2017). Ultimately, the

child “suffered severe physical and sexual abuse at the hands of his father,” and the Tenth Circuit

concluded that the social worker had violated the child’s substantive due process rights “by

knowingly placing” the child “in a position of danger and knowingly increasing” his “vulnerability



                                                - 83 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 84 of 116




to danger.” T.D. v. Patton, 868 F.3d at 1212. By contrast, the Court has held that school officials’

conduct did not shock the conscience, where the plaintiffs alleged that the defendants did not take

action to protect students at the school from being kicked and punched in the testicles on at least

three occasions. See Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d at 1059 n.2.

       The Defendants’ action in issuing the Feb. 24 PHO is not “egregious and outrageous.”

Hernandez v. Ridley, 734 F.3d a 1261. See Feb. 24 PHO at 1-9. First, limiting in-person

interactions where possible, mitigates COVID-19’S spread. See How COVID-19 Spreads, Centers

for Disease Control and Prevention (Oct. 28, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/how-COVID-spreads.html. As discussed below, see Analysis § III-IV,

infra, the Defendants have a strong interest in stopping the spread of COVID-19, and have chosen

to close close-contact recreational facilities to achieve this goal. See Doe v. Woodard, 912 F.3d

at 1300; Feb. 24 PHO at 8. Further, a temporary pause on trampoline facility operation is not

comparable to knowingly permitting a child to suffer severe, long-term physical and sexual abuse,

as in T.D. v. Patton. See T.D. v. Patton, 868 F.3d at 1212.      The Defendants’ actions -- taken to

prevent further spread of a deadly virus -- therefore, do not rise to the level of conscience shocking.

See Herrin v. Reeves, No. CIV 20-263 MPM\RP, 2020 WL 5748090, at *9 (N.D. Miss. Sept. 25,

2020)(Mills, J.)(“[T]his court finds the notion that restrictions designed to save human lives are

‘conscious shocking’ to be absurd and not worthy of serious discussion.”)(no citation for

quotation). Accordingly, “the Court’s conscience is not shocked.” Schaefer v. Las Cruces Pub.

Sch. Dist., 716 F. Supp. 2d at 1075.

       C.      THE FEB. 24 PHO IS RATIONALLY RELATED TO THE DEFENDANTS’
               LEGITIMATE STATE INTEREST IN STOPPING COVID-19’S SPREAD.

       Because the Feb. 24 PHO affects neither a suspect class nor a fundamental right, the Court



                                                - 84 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 85 of 116




will evaluate the policy under rational basis review to determine whether the Feb. 24 PHO is

“rationally related to a legitimate state interest.” City of New Orleans v. Dukes, 427 U.S. at 303.

The Court concludes that the Feb. 24 PHO satisfies rational basis review. See City of New Orleans

v. Dukes, 427 U.S. at 303. A State policy “need not be in every respect logically consistent with

its aims to be constitutional. It is enough that there is an evil at hand for correction, and that it

might be thought that the particular legislative measure was a rational way to correct it.”

Williamson v. Lee Optical of Oklahoma Inc., 348 U.S. 483, 487-88 (1955). Moreover, “[u]nder

this test,” the Defendants’ “action ‘is not subject to courtroom fact-finding and may be based on

rational speculation unsupported by evidence or empirical data.’” League of Indep. Fitness

Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125, 128 (6th Cir. 2020)(quoting FCC v.

Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993))). Moreover, the Defendants need not “actually

articulate at any time the purpose or rationale supporting” their classification of trampoline

facilities as a close contact recreational facility. Nordlinger v. Hahn, 505 U.S. 1, 11 (1992). The

classification survives rational basis review “if there is any reasonably conceivable state of facts

that could provide a rational basis for the classification.” FCC v. Beach Commc’ns, Inc., 508 U.S.

at 313.

          The Defendants have a legitimate interest in “the protection and preservation of human

life . . . .” Cruzan v. Dir. Missouri Dep’t of Health, 497 U.S. 261 (1990). See Legacy II, 2020

WL 3963764, at *113. The Plaintiffs have acknowledged that the Defendants’ interest in limiting

COVID-19’s spread is legitimate. See Feb. 24 Tr. at 84:2-12 (Court, Artuso)(“I do believe the

state has a legitimate interest, but I have been extremely disappointed with the lengths at which

they are willing to resort, and the trampling of constitutional rights . . . . [T]hey may have

overreached to the extreme in trying to protect some.”). As of February 26, 2021, 184,080 people


                                               - 85 -
         Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 86 of 116




have tested positive for COVID-19 and 3,671 people have died of the virus in New Mexico. See

COVID-19 in New Mexico, New Mexico Dep’t of Health, https://cvprovider.nmhealth.org/public-

dashboard.html (last visited Feb. 26, 2021). In addition, 13,054 people have been hospitalized,

and 245 people are hospitalized currently because of COVID-19. See COVID-19 in New Mexico,

New Mexico Dep’t of Health, https://cvprovider.nmhealth.org/public-dashboard.html (last visited

Feb. 26, 2021). According to the CDC, “the more closely a person interacts with others and the

longer that interaction, the higher the risk of COVID-19 spread.” How COVID-19 Spreads,

Centers       for     Disease       Control       and      Prevention        (Oct.      28,      2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID-spreads.html.

Presently, vaccines are available only to certain high-risk groups in New Mexico. See NMDOH,

General Vaccine Information, https://cv.nmhealth.org/covid-vaccine/ (last visited February 26,

2021).

         The Plaintiffs nonetheless argue that, despite the Defendants’ legitimate interest, their

closure of trampoline facilities does not relate to their interest in limiting COVID-19’s spread. See

Feb. 24 Tr. at 84:13-20 (Artuso, Court). The Court sees rational reasons, however, why the

Defendants might wish to prohibit the Plaintiffs from operating during the pandemic, while

allowing gyms, for example, to remain open. See Complaint ¶ 157, at 24 (complaining that the

“Plaintiffs have been treated differently than other, similarly situated businesses, to include

bowling alleys and gyms”). The strongest reason that the Defendants present in this regard is that,

because children visit trampoline facilities most frequently than do adults, even if the Plaintiffs

had the same COVID-19 safety protocol in place as a gymnasium, children are less likely to adhere

strictly to social distancing guidelines, and are more likely than adults to “start . . . jumping across

each other’s trampolines,” and, even if “masks are staying on . . . kids are running wild.” Feb. 24


                                                 - 86 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 87 of 116




Tr. at 94:6-11 (Agajanian). See Smelser Depo. at 15:18-24 (“In terms of the ability to wear a mask

and to appropriately social distance yourself, it’s more difficult for children than it is for

adults . . . .”) The Defendants have also touted the benefits of closing “most non-essential face-

to-face businesses” to help limit COVID’s spread. Feb. 24 Tr. at 94:11-18. See Jan M. Braunder

et al., Inferring the Effectiveness of Government Interventions Against COVID-19, 371 Scientist

at 803. A trampoline facility, moreover, involves a higher volume of people than a tattoo parlor

or beauty salon, and customers spend between one and two hours in an enclosed space at a

trampoline facility. See Elevate Park, Pricing, https://elevateriorancho.com/pricing/ (last visited

Feb. 6, 2021)(listing trampoline facility prices as “2 hour jump, 90 minute jump,” and “1 hour

jump”). The Defendants’ Feb. 24 PHO, therefore, rationally relates to its legitimate purpose of

protecting the health and lives of its citizens by preventing the spread of COVID-19. 6

II.    THE PLAINTIFFS’ EVIDENCE DOES NOT SUPPORT THAT N.M.S.A. § 24-1-
       3E AND THE PHOS ARE UNCONSTITUTIONALLY VAGUE.

       The Plaintiffs assert that the twenty-five PHOs the NMDOH issued since March 19, 2020,

pursuant to § 24-1-3E, NMSA 1978, deprive them of their substantive due process rights under

the Fifth and Fourteenth Amendments, because § 24-1-3E is unconstitutionally vague and

overbroad. See Complaint ¶¶ 121-138, at 21-22. Specifically, the Plaintiffs state that § 24-1-3E,

NMSA 1978, which permits the Secretary to “close any public place . . . for the protection of public




       6
         The Court need not and should not, decide whether the Defendants have chosen the best
path. See Powers v. Harris, 379 F.3d at 1217 (stating that, under the rational basis test, “[s]econd-
guessing by a court is not allowed”); FCC v. Beach Commc’ns, Inc., 508 U.S. at 313 (“[E]qual
protection analysis is not a license for courts to judge the wisdom, fairness, or logic of legislative
choices.”); New Orleans v. Dukes, 427 U.S. at 303 (“The judiciary may not sit as a super legislature
to judge the wisdom or desirability of legislative policy determinations made in areas that neither
affect fundamental rights nor proceed along suspect lines . . . .”).


                                                - 87 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 88 of 116




health” is unconstitutionally vague and overbroad, because the statute does not define clearly

“‘public health’ and how it is to be protected,” meaning that “persons of common intelligence must

necessarily guess at the meaning of the statute, and will differ with respect to its applications.”

Complaint ¶ 127, at 21. Relatedly, the Plaintiffs argue that, because each of the twenty-five PHOs

rely on § 24-1-3E’s vague enabling language, which, according to the Plaintiffs, is “an

unconstitutionally vague statute,” then, to “the extent that the PHOs purport to close any public

place or forbid gatherings of people . . . they violate substantive due process and are void and

without effect.” Complaint ¶ 136, at 22. Because the Plaintiffs’ evidence does not convince the

Court that the term “public health” in § 24-1-3E, NMSA 1978, is overbroad or vague, the Court

concludes that the Plaintiffs’ vagueness claims, as they relate to § 24-1-3E’s constitutionality, and

the twenty-five PHOs enacted pursuant to § 24-1-3E, NMSA 1978, will likely not succeed on the

merits.

          A.    BECAUSE THE PHRASE “PUBLIC HEALTH” DOES NOT GRANT AN
                UNDEFINED AND UNRESTRICTED GRANT OF AUTHORITY TO
                NMDOHOFFICIALS, THE TERM NEITHER RENDERS § 24-1-3E, NMSA
                1978, NOR THE PHOS, VOID FOR VAGUENESS.

          The Plaintiffs state that N.M.S.A. § 24-1-3E, which permits the NMDOH Secretary to

“close any public place . . . for the protection of public health,” is unconstitutionally vague and

overbroad, because the statute does not define clearly “‘public health’ and how it is to be

protected,” meaning that, “persons of common intelligence must necessarily guess at the meaning

of the statute, and will differ with respect to its applications.” Complaint ¶ 127, at 21 (quoting

N.M.S.A. § 24-1-3E). As proof that the term “public health” is unconstitutionally vague, the

Plaintiffs reference that the “Defendants themselves have demonstrated that they are, at best,

‘guessing’ by issuing twenty-five (25) PHOs that seek to regulate or otherwise restrict Plaintiffs’



                                               - 88 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 89 of 116




respective business since March 19, 2020.’” Complaint ¶ 128, at 21. The Plaintiffs further explain

that § 24-1-3E, NMSA 1978, is unconstitutionally vague, because it (i) “provides no standard by

which the NMDOH is to determine whether a particular event or circumstance threatens the ‘public

health’”; (ii) “is so vague that it invited arbitrary enforcement”;,” (iii) “is void for vagueness and

unconstitutional on its face”;,” and (iv) “is also unconstitutionally overbroad in that the undefined,

and unrestricted grant of authority for the ‘protection of the public health,’ sweeps many lawful

activities within it scope.” ,”Complaint ¶¶ 130-133, at 21 (quoting § 24-1-3E, NMSA 1978). As

support for the latter premise -- that § 24-1-3E, NMSA 1978, allows for “undefined, and

unrestricted grant of authority for the ‘protection of the public health,’” Complaint ¶¶ 130-133, at

21 (quoting § 24-1-3E, NMSA 1978), the Plaintiffs theorize that, given the term’s overbreadth,

NMDOH officials, in the name of mitigating the danger of concussions, merely could cite medical

studies to “prohibit public gatherings, and close stadiums and areas, for purposes of playing

football, soccer, or hockey.” Complaint ¶ 133, at 21 (citing § 24-1-3E, NMSA 1978). Similarly,

the Plaintiffs theorize that, in the name of “the public health,” Complaint ¶ 133, at 21 (quoting §

24-1-3E, NMSA 1978), and for the purpose of protecting a “a negative psychological impact

arising from playing video games,” NMDOH officials “could close any store that sells, lends, or

rents such games, claiming that their action is necessary for the ‘protection of the public health.’”

Complaint ¶ 133, at 21 (citing § 24-1-3E, NMSA 1978). Furthermore, because the Plaintiffs argue

that § 24-1-3E, NMSA 1978, is an “unconstitutionally vague statute,” the PHOs “issued in reliance

on this statute” deprive “the Plaintiffs and other citizens of [] New Mexico of their Constitutional

right to substantive due process under the Fifth and Fourteenth Amendments.” Complaint ¶ 137,

at 22. The vagueness, according to the Plaintiffs, is evident, given that the PHOs “chang[e] the

definitions, restrictions, obligations and requirements on New Mexico businesses on an almost bi-


                                                - 89 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 90 of 116




weekly basis.” Complaint ¶ 134, at 22. Equally problematic, according to the Plaintiffs, is that

the PHOs “have all been promulgated, modified, and amended without any public participation or

comment.” Complaint ¶ 135, at 22. Accordingly, the Plaintiffs argue that, as applied, the PHOs

“violate the Plaintiffs’ respective liberty interests to run their businesses free from unconstitutional

government inference and Plaintiffs’ respective rights to substantive due process.” Complaint ¶

137, at 22.

               Section 24-1-3(E), NMSA 1978, grants the NMDOH Secretary “authority”
       to “close any public place and forbid gatherings of people when necessary for the
       protection of the public health.” Each PHO, in turn, contains the following
       statement, which reference § 24-1-3E, NMSA 1978, as offering authority for the
       NMDOH to close public places and forbid gatherings of people.

               WHEREAS, the New Mexico Department of Health possesses legal
       authority pursuant to the Public Health Act, NMSA 1978, Sections 24-1-1 to -40,
       the Public Health Emergency Response Act, NMSA 1978, Sections 12-10A-1 to -
       10, the Department of Health Act, NMSA 1978, Sections 9-7-1 to -18, and inherent
       constitutional police powers of the New Mexico state government, to preserve and
       promote public health and safety, to adopt isolation and quarantine, and to close
       public places and forbid gatherings of people when deemed necessary by the
       Department for the protection of public health.

April 6, 2020 PHO, at 2.

       In a March 23, 2020, Open Letter issued to the Honorable Cliff R. Pirtle, State Senator of

the State of New Mexico, Assistant Attorney General Sally Malave offered an Attorney General

Advisory Opinion “regarding a governor’s authority to close or otherwise regulate the activities of

private businesses, including private clubs, engaged in the sale of food and alcoholic beverages for

consumption on the premises during a public health or other emergency.” Re: Opinion Request -

- Governor’s Authority during a Public Health or Other Emergency (“Opinion Request”), 2020

WL 1551772, at *1-2 (N.M.A.G. Mar. 23, 2020).

       Based on the Attorney General Office’s “examination of the relevant constitutional,



                                                 - 90 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 91 of 116




statutory and case law authorities, as well as the information available to us at this time,” the

Attorney General’s Office determined that

              the Governor has broad authority to declare a public health emergency by
       executive order. In turn, the executive order properly triggers the authority of the
       Secretary of Health to order the closure of public places, including privately owned
       businesses generally open to the public, and forbid large gatherings.

       Opinion Request, 2020 WL 1551772, at *1-2.                The Assistant Attorney General

subsequently advanced three arguments in support of the Governor’s broad authority to regulate

private business activities during a public health or other emergency under N.M.S.A. § 24-1-3E.

See Opinion Request, 2020 WL 1551772, at *1-2. First, the Assistant Attorney General outlined

the “several rules of statutory construction,” which” guide the analysis of the Governor’s authority

under N.M.S.A. § 24-1-3E.

                As a preliminary matter, there are several rules of statutory construction that
       guide our analysis. First, in construing a statute, our goal is to give primary effect
       to the legislative intent, which intent is evidenced primarily through the statute’s
       language. See Southern v. Ancae Heating and Air Conditioning, 2002-NMSC-
       0078, 132 N.M. 608, 611. Second, under the plain meaning rule, we give statutory
       language its ordinary meaning unless the Legislature indicates a different meaning
       is necessary. See Cooper v. Chevron, 2002-NMSC-020, 132 N.M. 382, 388.
       Finally, we read statutes regarding the same subject matter together as
       harmoniously as possible in a way that facilitates their operation and achievement
       of their goals. See Jicarilla Apache Nation v. Rodarte, 2004-NMSC-035, 136 N.M.
       630, 634-5.

       Opinion Request, 2020 WL 1551772, at *1. Second, the Assistant Attorney General

analyzed “the relevant statutes that authorize the governor to declare a state of public health

emergency and the executive’s response to said emergency.”             Opinion Request, 2020 WL

1551772, at *1.

              The New Mexico Constitution vests the governor with the supreme power
       of the state and directs the governor to take care that the laws be faithfully
       executed. N.M. Const., art. V, § 4. Notwithstanding, as head of the executive
       branch, the governor’s powers are limited to those granted by the constitution or


                                                - 91 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 92 of 116




       statute. See N.M. Const, art. III, § 1; State v. Fifth Judicial Dist. Court, 1932-
       NMSC-023, 36 N.M. 151. See also State ex rel. Sego v. Kirkpatrick, 86 N.M. 359,
       362 (1974)(stating that “[t]he power of veto, like all powers constitutionally
       conferred upon a government officer or agency, is not absolute and may not be
       exercised without any restraint or limitation whatsoever”)(emphasis in original).
       Thus, while the governor may issue orders to executive agencies in an effort to
       better execute existing law, the governor’s executive order will be invalid if it is
       outside the governor’s constitutional or statutory authority.

Opinion Request, 2020 WL 1551772, at *1. Relatedly, the Assistant Attorney General assessed

N.M.S.A. § 24-1-3E, in light of the Public Health Emergency Response Act, which provides a

grant of authority to the governor to declare a state of public health emergency “upon the

occurrence of a public health emergency.” Opinion Request, 2020 WL 1551772, at *2 (citing §

12-10A-5(A), NMSA 1978). According to the Assistant Attorney General, the Public Health

Emergency Response Act,

       requires the governor to consult with the secretary of health prior to making such a
       declaration. § 12-10A-5(A), NMSA 1978. And, upon making the declaration, the
       Act allows the governor to confer upon the secretaries of health, public safety, and
       homeland security and emergency management the authority to coordinate a
       response to the public health emergency. The Act also mandates that the governor’s
       declaration of a state of public health emergency be by an executive order that
       specifies:

              (1)     the nature of the emergency;

              (2)     the areas of the state affected by the emergency;

              (3)     its causation;

              (4)     its expected duration, if less than thirty days;

              (5)     the public health officials needed to assist in coordinating a
                      response to the emergency; and

              (6)     any other provisions necessary to implement the order.

Opinion Request, 2020 WL 1551772, at *2 (quoting § 12-10A-5(B), NMSA 1978).

Furthermore, as the Assistant Attorney General explained,


                                               - 92 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 93 of 116




             With an executive order in place, then, the Public Health Act authorizes the
       Department of Health to, among other things:

               (C)   investigate, Control and abate the causes of disease, especially
               epidemics, sources of mortality and other conditions of public health;

               (D)       establish, maintain and enforce isolation and quarantine;

               (E)     close any public place and forbid gatherings of people when
               necessary for the protection of the public health; and

               (F)    respond to public health emergencies and assist communities in
               recovery.

Opinion Request, 2020 WL 1551772, at *2 (quoting § 24-1-3, NMSA 1978)(emphasis added).

Finally, although the Assistant Attorney General admitted that the Public Health Act does not

define “public place,”

       based on New Mexico statutory definitions and common usage, we find that a
       “public place” is a place generally open or accessible to the public and may include
       both       publicly       owned      and      privately       owned       spaces. See
       e.g. https://definitions.uslegal.com/p/public-place/ (public place is generally an
       indoor or outdoor area, whether privately or publicly owned, to which the public
       have access by right or by invitation, expressed or implied, whether by payment of
       money or not, but not a place when used exclusively by one or more individuals for
       a private gathering or other personal purpose). As such, private businesses,
       including private clubs would be subject to an executive order that closes any public
       place and forbids gatherings of people when necessary for the protection of the
       public health.

Opinion Request, 2020 WL 1551772, at *2

       In addition, although, as the Assistant Attorney General conceded, “no New Mexico courts

have had the opportunity to interpret § 24-1-3,” still, “taken as a whole, the statutory scheme

outlined above appears to fall within the State’s traditional police powers to regulate certain

activity for the protection of public health against the spread of infectious disease.” Opinion

Request, 2020 WL 1551772, at *2. The Assistant Attorney General argued that this conclusion of



                                                - 93 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 94 of 116




broad authority is in line with relevant Supreme Court authority and principles of federalism, as

well as recent federal district court decisions regarding the scope of states’ broad police powers:

                “The United States Supreme Court has declared that the ‘structure and
       limitations of federalism . . . allow the States great latitude under their police powers
       to legislate as to the protection of the lives, limbs, health, comfort, and quiet of all
       persons.”‘ Florida v. United States HHS, 648 F.3d 1235, 1305 (11th Cir.
       2011)(alterations in original)(quoting Gonzales v. Oregon, 546 U.S. 243, 270
       (2006)). Moreover, “[n]umerous Supreme Court decisions have identified the
       regulation of health matters as a core facet of a state’s police powers.” Florida v.
       United States HHS, 648 F.3d at 1305 (citing various Supreme Court cases
       discussing the latitude of States to regulate matters of health). See also Barsky v.
       Bd. of Regents, 347 U.S. 442, 449 (1954)(“It is elemental that a state has broad
       power to establish and enforce standards of conduct within its borders relative to
       the health of everyone there. It is a vital part of a state’s police power.”).

Opinion Request, 2020 WL 1551772, at *2

       In light of the Public Health Emergency Response Act and the Hazard Emergency

Management Act, according to the Assistant Attorney General, Governor Michelle Lujan

Grisham’’ actions, and Public Health Orders are a “reasonable exercise of the police powers vested

in the Secretary and Department of Health by the Public Act.” Opinion Request, 2020 WL

1551772, at *2.

       Considering the Attorney General Office’s Advisory Opinion as to the authority granted to

the Governor under N.M.S.A. § 24-1-3E, which, in turn, enables NM Health Department’s

issuance of the twenty-five PHOs, the Court concludes that the Plaintiffs’ evidence does not show

that they are likely to succeed on the merits of their vagueness claim against the Defendants. First,

the Supreme Court has stated that, “we are condemned to the use of words, we can never expect

mathematical certainty from our language.” Grayned v. City of Rockford, 408 U.S. at 110. Here,

N.M.S.A. § 24-1-3E, puts into language its intention to allow the Governor to “regulate certain

activity for the protection of public health against the spread of infectious disease.” Opinion



                                                - 94 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 95 of 116




Request, 2020 WL 1551772, at *2. The Governor’s public health regulatory authority, in turn,

falls under the State’s traditional police powers pursuant to the Tenth Amendment, which, as the

Supreme Court has held “‘allow the States great latitude . . . to legislate as to the protection of the

lives, limbs, health, comfort, and quiet of all persons.’” Florida v. United States, HHS, 648 F.3d

at 1235 (quoting Gonzales v Oregon, 546 U.S. at 270). The term “public health” in N.M.S.A. §

24-1-3E, then, must be understood in the context of the purpose of the State’s police powers under

the Tenth Amendment. Furthermore, although the Plaintiffs state that the term “public health” is

“so vague . . . that persons of common intelligence must necessarily guess at the meaning of the

statute,” Complaint ¶ 127, at 21 -- which the Plaintiffs, in turn, contend is evident based on the

Defendants demonstrating “that they are, at best ‘guessing’” in the PHOs’ issuance, Complaint ¶

128, at 21 (no citation for quotation” -- the “public health” purpose under N.M.S.A. § 24-1-3E,

that enables the PHOs’ enactment, makes sense in light of what the Supreme Court previously has

allowed States to pursue in furtherance of the public health under the umbrella of States’ police

powers. Florida v. United States HHS, 648 F.3d at 1305 (“Numerous Supreme Court decisions

have identified the regulation of health matters as a core facet of a state’s police powers.”)(citing

Hill v. Colorado, 530 U.S. at 715 (“It is a traditional exercise of the States’ ‘States’ police powers

to protect the health and safety of their citizens.’” (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470,

475 (1996).” ()); Barnes v. Glen Theatre, Inc., 501 U.S. 560, 569, (1991)(“The traditional police

power of the States is defined as the authority to provide for the public health, safety, and

morals.”); Head v. N.M. Bd. of Exam’rs in Optometry, 374 U.S. 424, 428 (1963)( “[T]he statute

here involved is a measure directly addressed to protection of the public health, and the statute

thus falls within the most traditional concept of what is compendiously known as the police

power.”); Barsky v. Bd. of Regents,347 U.S. 442, 449 (1954)(“It is elemental that a state has broad


                                                - 95 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 96 of 116




power to establish and enforce standards of conduct within its borders relative to the health of

everyone there. It is a vital part of a state’s police power.”); Jacobson v. Massachusetts, 197 U.S.

11, 25 (1905)(“According to settled principles, the police power of a state must be held to embrace,

at least, such reasonable regulations established directly by legislative enactment as will protect

the public health and the public safety.”); Gonzales v. Raich, 545 U.S. 1, 42 (2005)(O’Connor, J.,

dissenting)(“This case exemplifies the role of States as laboratories. The States’ core police powers

have always included authority to define criminal law and to protect the health, safety, and welfare

of their citizens.”)).   See also Grayned v. City of Rockford, 408 U.S. at 112 (noting that

“[a]lthough the prohibited quantum of disturbance is not specified in the ordinance, it is apparent

from the statute’s announced purpose that the measure is whether normal school activity has been

or is about to be disrupted.”); VIP of Berlin, LLC v. Town of Berlin, 593 F.3d 179, 188 (2d Cir.

2010)(“In addition to the plain meaning of the ordinance’s wording . . . the ordinance’s stated

purpose -- preventing the adverse secondary effects associated with the presence of [a sexually-

oriented business] --provides additional clarity and guidance.”).

       In addition, the Plaintiffs’ opinions on hypothetical situations in which they think N.M.S.A.

§ 24-1-3E, might enable NMDOH officials to enact “undefined” and “unrestricted” regulations for

“the protection of the public health,” Complaint ¶ 133, at 22, does not dilute the plain meaning

and intended application of N.M.S.A. § 24-1-3E. See Hill v. Colorado, 530 U.S. at 733 (stating

that “speculation about possible vagueness in hypothetical situations not before the Court will not

support a facial attack on a statute when it is surely valid ‘in the vast majority of its intended

applications.’”)(quoting United States v. Raines, 362 U.S. 17, 23 (1960)); United States v.

Williams, 553 U.S. at 304 (stating that “perfect clarity and precise guidance have never been

required even of regulations that restrict expressive activity.”); Cal. Teachers Ass’n v. Bd of


                                               - 96 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 97 of 116




Educ., 271 F.3d 1141, 1151 (9th Cir. 2001)(stating that “uncertainty at a statute’s margins will not

warrant facial invalidation if it is clear what the statute proscribes in the vast majority of its

intended applications.” (citing Hill v. Colorado, 530 U.S. at 733)). For example, in a recent case

that involved a set of plaintiffs challenging New York’s mandatory vaccination law for children

attending public, private, or parochial schools, the Honorable Allyne R. Ross, United States

District Judge for the Eastern District of New York, held that the mandatory vaccination law did

not interfere or modify the rights of children with disabilities under the Disabilities Education Act.

See V.D. et al. v. State of New York, 403 F. Supp 3d 76 (E.D.N.Y. 2019). In making the ruling,

Senior Judge Ross outlined the historic discretion that states possess in “regulat[ing} in areas

affecting the health and safety of their citizens.” V.D. et al. v. State of New York, 403 F. Supp.

3d at 86.

                States have historically enjoyed considerable discretion to regulate in areas
       affecting the health and safety of their citizens. See Medtronic, Inc. v. Lohr, 518
       U.S. 470, 485, (1996). As such, the Supreme Court has long upheld the rights of
       states to enact compulsory vaccination laws. See Jacobson v. Commonwealth of
       Massachusetts, 197 U.S. 11, 27 (1905). “[A] community has the right to protect
       itself against an epidemic of disease which threatens the safety of its members.” See
       Jacobson v. Commonwealth of Massachusetts, 197 U.S. at 27. In service of this
       goal, a state may impose certain requirements on its constituents without offending
       the Constitution. See Jacobson v. Commonwealth of Massachusetts, 197 U.S. at
       27. “[T]he liberty secured by the Constitution of the United States to every person
       within its jurisdiction does not import an absolute right in each person to be, at all
       times and in all circumstances, wholly freed from restraint.”). See also Prince v.
       Massachusetts, 321 U.S. 158, 166-67 (1944)(“The right to practice religion freely
       does not include liberty to expose the community or the child to communicable
       disease or the latter to ill health or death.” (citing People v. Pierson, 176 N.Y. 201,
       (N.Y. 1903))).”

V.D. et al. v. State of New York, 403 F. Supp. 3d at 86.

       Of course, the COVID-19 pandemic is an unprecedented event, and the Court recognizes

the Plaintiffs’ concerns that, potentially, an event of this nature may allow public officials to take



                                                - 97 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 98 of 116




unwarranted and seemingly pervasive governmental measures in “the name of public health” that

far exceed previous measures taken for public health reasons under N.M.S.A. § 24-1-3E.

Nonetheless, the Court still does not believe that the Governor’s actions here in issuing the 25

PHOs, under the “public health” regulatory power offered in N.M.S.A. § 24-1-3E, are testamentary

to the statute being void for vagueness. Relatedly, then, despite the Plaintiffs’ contention that the

twenty-five PHOs are void for vagueness because they “chang[e] the definitions, restrictions,

obligations, and requirements on New Mexico business on an almost bi-weekly basis,” Complaint

¶ 134, at 22, the Court determines that the Governor’s issuance of the twenty-five PHOs has been

consistent with the language of N.M.S.A. § 24-1-3E, in that the PHOs, when issuing their specific

regulations that include limiting the activities of certain private businesses that offer services and

are open to the public, all cite preventing the further spread of COVID-19 -- a public health

emergency in New Mexico, and around the world -- and validate the restrictions based on the threat

that COVID-19 poses to the health, safety, and well-being of New Mexico residents – two

objectives that fall under the State’s police powers. Moreover, as the Honorable Judge Daniel D.

Domenico, United States District Judge for the District of Colorado, explained, when facing a

group of plaintiffs’ comparable challenges to the State’s issuance of PHO’s on vagueness grounds,

see Denver Bible Church v. Azar, No. 120CV02362DDDNRN, 2020 WL 6128994, at *14 (D.

Colo. Oct. 15, 2020)(Domenico, J.)

               The fact that the Executive Orders incorporate other Executive Orders and
       Public Health Orders by reference may make it difficult to follow the entirety of
       the State’s restrictions, but that is hardly unique in modern law, and it does not
       render the orders unconstitutionally vague. See United States v. Collins, 461 F.
       App’x 807, 809 (10th Cir. 2012)(citing Hines v. Baker, 422 F.2d 1002, 1005 (10th
       Cir. 1970)(“[I]ncorporation by reference to other defined offenses is not
       impermissibly vague.”)). And, as the State Defendants point out, each of their
       Executive Orders and Public Health Orders clearly states its effective period. See,
       e.g., [EO D 2020 138, Doc. 1-15 at 4 (“Executive Order D 2020 039 . . . as amended


                                                - 98 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 99 of 116




       and extended by . . . this Executive Order, shall expire thirty (30) days from July
       16, 2020, unless extended further by Executive Order.”) ]; 2d Am. PHO 20-35,
       supra note 7, § VIII, at 26 (“This Order shall become effective on Thursday,
       October 8, 2020 and will expire 30 days from October 6, 2020, unless extended,
       rescinded, superseded, or amended in writing.”). This then, is not a basis for finding
       the Executive Orders unconstitutionally vague, as a person of ordinary intelligence
       can, with a little effort, discern the effective dates of the various orders.

Denver Bible Church v. Azar, No. 120CV02362DDDNRN, 2020 WL 6128994, at *14. Equally,

the Court agrees with the Northern District of California’s reasoning in Minority TV Project Inc.

v. FCC, that “arguable inconsistencies in a statute’s application in a handful of cases do not

condemn a statute” and agrees that “[i]f such limited inconsistencies rendered statutes

unconstitutionally vague, the majority of statutes would probably not survive a vagueness

challenge.” 649 F. Supp.2d at 1047. The Supreme Court of New Mexico, as well, has weighed in

on the void-for-vagueness issue, in the context of addressing a group of businesses’ action seeking

declaratory relief as to the issue whether the NMDOH Secretary’s COVID-19 emergency orders

were within the scope of the Secretary’s authority under the Public Health Emergency Response

Act. See Grisham v. Reeb, No. S-1-SC-38336, 2020 WL 6538329, at *1-2 (N.M. Nov. 5, 2020).

In Grisham v. Reeb, the plaintiff businesses argued that the emergency orders were not authorized,

because “the average person would not likely have understood that violation of public health

emergency orders were punishable enforceable under the PHERA.” No. S-1-SC-38336, 2020 WL

6538329, at *11. The Supreme Court of New Mexico dismissed the argument, however, in ruling

that the business restrictions were within the scope of the Secretary’s authority under the Public

Health Emergency Response Act, and the Act’s civil penalty provision applied to violations of

orders restricting businesses and gatherings due to the COVID-19 pandemic. See S-1-SC-38336,

2020 WL 6538329, at *1, *11-13. When issuing the ruling, the Supreme Court of New Mexico

explained,


                                               - 99 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 100 of 116




               Constitutional notice requirements are satisfied if persons of reasonable
       intelligence would comprehend the law at issue. N.M. Mining AssnWater Quality
       Control Comm’n, 2007-NMCA-084, ¶ 26, 164 P.3d 81 (also holding that “a
       governmental agency attempting to give notice may assume a hypothetical recipient
       desirous of actually being informed” (internal quotation marks and citation
       omitted)). Similarly, under a void-for-vagueness analysis, courts ask whether
       persons of average intelligence would have to guess at the meaning of a penal
       provision and would differ as to its application. Bokum Res. Corp. v. N.M. Water
       Quality Control Comm’n, 1979-NMSC-090, ¶ 14, 603 P.2d 285. Here, we also
       consider, in the context of a public health emergency, that the Legislature conveyed
       powers under the PHERA to be used when prompt action is critical. Cf., Colorado
       State Bd. of Med. Exam’rs, Inquiry Panel v. Dist. Court of Seventh Judicial Dist.,
       in MonPIse Cty., 551 P.2d 194, 196 (1976)(holding that suspension of a physician’s
       license, before a hearing was held, was appropriate because there was “adequate
       support for the Board’s conclusion” that emergency circumstances justified an
       immediate suspension, followed by a hearing); Miller v. Campbell Cty., 945 F.2d
       348, 353 (10th Cir. 1991)(holding that “where the state is confronted with an
       emergency, it may deprive an individual of his or her property without first
       providing a hearing”). The interest in providing more specific notice of the conduct
       subject to penalty must be balanced against the interest in conveying sufficiently
       flexible enforcement authority to the Secretary of Health and others to manage a
       public health emergency.

S-1-SC-38336, 2020 WL 6538329, at *11. Ultimately, then, the alleged inconsistencies in the

PHOs that the Plaintiffs reference here, demonstrate nothing more than that, if the PHOs are ever

enforced against the Plaintiffs or anyone else, there may be some uncertainty at the PHOs’ margins,

but the Court believes that it is clear what a given PHO means in the “vast majority of its intended

applications.” Hill v. Colorado, 530 U.S. at 733.

       Finally, the Supreme Court of the United States and the Supreme Court of New Mexico

instruct that statutes should be interpreted to avoid constitutional difficulties. See Frisby v.

Schultz, 487 U .S. 474, 483 (1988)(“To the extent they endorsed a broad reading of the ordinance,

the lower courts ran afoul of the well-established principle that statutes will be interpreted to avoid

constitutional difficulties.”); Bishop v. Evangelical Good Samaritan Soc’y, 2009-NMSC-036, ¶

16, 212 P.3d at 366-67 (“A strong presumption of constitutionality underlies each legislative


                                               - 100 -
       Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 101 of 116




enactment, and we will not void a statute where a constitutional construction is reasonably

supported by the statutory language.”). This principle counsels in favor of the Court’s plain

language reading of N.M.S.A. § 24-1-3E, and the twenty-five PHOs, and nothing that the

Plaintiffs have presented in their Complaint or PI Application convinces the Court that it should

endorse a broader reading that runs afoul of the Constitution. “Facial invalidation is, manifestly,

strong medicine that has been employed by the Court sparingly and only as a last resort.” Nat’l

Endowment for the Arts v. Finley, 524 U.S. at 580 (quotation marks omitted). Ultimately, then,

because the Court does not believe that N.M.S.A. § 24-1-3E, language is facially invalid, nor does

it believe the PHOs, which rely on N.M.S.A. § 24-1-3E, are facially invalid, the Court concludes

that Plaintiffs are not likely to succeed on the merits of their vagueness claim against the

Defendants.

III.    THE DEFENDANTS PROBABLY HAVE NOT VIOLATED THE PLAINTIFFS’
        PROCEDURAL    DUE   PROCESS     RIGHTS,   BECAUSE    SUMMARY
        ADMINISTRATIVE ACTION IS JUSTIFIED IN EMERGENCY SITUATIONS TO
        PROTECT PUBLIC HEALTH AND SAFETY, AND THE FEB. 24 PHO IS QUASI-
        LEGISLATIVE.

        The Plaintiffs may have a property interest in operating their businesses under the Due

Process Clause. See Honda Motor Co. v. Oberg, 512 U.S. 415, 432 (1994)(describing a property

interest in money damages); Complaint ¶ 108, at 17 (describing some of the Plaintiffs’ economic

losses as a result of the trampoline facility closure). The Tenth Circuit prescribes a two-step

inquiry in determining whether an individual’s procedural due process rights were violated: (i)

“‘[d]id the individual possess a protected property [or liberty] interest to which due process

protection was applicable?’”; and (ii) “‘[w]as the individual afforded an appropriate level of

process?’” Camuglia v. City of Albuquerque, 448 F.3d 1214, 1219 (10th Cir. 2006)(quoting Clark

v. City of Draper, 168 F.3d 1185, 1189 (10th Cir. 1999)); Camuglia v. City of Albuquerque, 375


                                              - 101 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 102 of 116




F. Supp. 2d 1299, 1304 (D.N.M. 2005)(Browning, J.)(same), aff’d, 168 F.3d 1214 (10th Cir. 2006).

       “In matters of public health and safety, the Supreme Court has long recognized that the

government must act quickly. Quick action may turn out to be wrongful action, but due process

requires only a post-deprivation opportunity to establish the error.”         Camuglia v. City of

Albuquerque, 448 F.3d at 221. Moreover, “due process is flexible and calls for such procedural

protections as the particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972).

Here, the Defendants closed initially the Plaintiffs’ business as a quick response to the rapid spread

of the COVID-19 pandemic. The Plaintiffs argue that the state “cannot and should not avoid

providing some sort of post-deprivation due process just because it will be a lot of work.” Feb. 24

Tr. at 86:1-11. At least one of the Plaintiffs, Elevate, has, however, had an administrative hearing

already. The Plaintiffs aver that Elevate received a hearing only because it was fined for violating

the PHO. See Tr. at 88:10-14 (Artuso). The regulation at issue states that “[a] person may request

an administrative hearing before a hearing officer appointed by the secretary or his or her designee,

to appeal the proposed imposition of a civil monetary penalty pursuant to the Act at Section 12-

10A-19 NMSA 1978.” N.M. Code R. § 7.1.30.8 (A). The Plaintiffs maintain that they “should

have been permitted to operate during the pendency of the proceeding” and “should either be

permitted to remain open during the pendency of an appeal . . . or the state should provide for an

expedited hearing and determination of any such appeal.” Complaint ¶¶ 153-54, at 24. The

outbreak of a new and deadly disease, however, “constitutes an imminent danger to public safety

is precisely the kind of circumstance where the government must act quickly.” Guttman v. Khalsa,

669 F.3d at 1114. Given that the pandemic has been ongoing for nearly a full year, however, the

Court is hopeful that the NMDOH will continue to improve communication with business owners.

See Tr. at 87:7-18 (Artuso)(explaining that the Plaintiffs’ “repeated calls and emails went


                                               - 102 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 103 of 116




unanswered and basically they got no help”). The totality of the circumstances here nonetheless

indicate that the Defendants likely afforded the Plaintiffs adequate process.

IV.    THE DEFENDANTS LIKELY HAVE NOT VIOLATED THE PLAINTIFFS’
       EQUAL PROTECTION RIGHTS, BECAUSE THE PLAINTIFFS ARE NOT
       MEMBERS OF A SUSPECT CLASS, THE DEFENDANTS HAVE SHOWN NO
       ANIMUS TOWARDS THE PLAINTIFFS, AND THE DEFENDANTS’ POLICIES
       SATISFY RATIONAL BASIS REVIEW.

       To establish an equal protection violation, the Plaintiffs first must demonstrate that he or

she is a member of a class of persons who is being treated differently than similarly situated

individuals outside the class.    See SECSYS, LLC v. Vigil, 666 F.3d 678, 688 (10th Cir.

2012)(Gorsuch, J.). Further, if a statute appears facially neutral, the plaintiff must make out a

“prima facie case of discriminatory purpose.” Washington v. Davis, 426 U.S. at 241. See Wayte

v. United States, 470 U.S. 598, 610 (1985)(concluding that, even if a government’s policy has a

discriminatory effect on vocal non-registrants for the Selected Service, the plaintiffs must show

that the government intended that discriminatory effect); Curtis v. Oliver, No. CIV 20-0748

JB\JHR, 2020 WL 4734980, at *63 (D.N.M. Aug. 14, 2020)(Browning, J.)(“‘[A] discriminatory

effect against a group or class may flow from state action, it may even be a foreseen (or known)

consequence of state action, but it does not run afoul of the Constitution unless it is an intended

consequence of state action.’”)(quoting SECSYS, LLC v. Vigil, 666 F.3d at 685). The Plaintiffs

must establish a discriminatory purpose in any equal protection challenge involving a facially

neutral law. See, e.g., Reno v. Bossier Parish Sch. Bd., 520 U.S. 471, 481 (1997)(holding that the

plaintiff in a constitutional vote dilution challenge under the equal protection clause must

demonstrate that the defendants “acted with a discriminatory purpose”); Romer v. Evans, 517 U.S.

620 (1996)(invalidating a state constitutional amendment impacting sexual minorities, because its

“sheer breadth” was “so discontinuous with the reasons offered for it that the amendment seems


                                              - 103 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 104 of 116




inexplicable by anything but animus toward the class it affects”).

        Here, the Plaintiffs do not allege that a discriminatory purpose or animus towards

trampoline facilities motivates the Defendants’ policies. See Washington v. Davis, 426 U.S. at

241. First, the Defendants’ Feb. 24 PHO is facially neutral; it does not require only trampoline

facilities to remain closed during the pendency of the pandemic. See Feb. 24 PHO at 1. Under

the current order, no “close contact recreational facilities” may operate. Public Health Emergency

Order (dated Dec. 30, 2020), at 8 (“Feb. 24 PHO”). The December 30 PHO defines “close contact

recreational facilities” to:

        include indoor movie theaters, indoor museums with interactive displays or exhibits
        and other similar venues, miniature golf, arcades, amusement parks, aquariums,
        bowling alleys, casinos, concert venues, indoor ice-skating rinks, professional
        sports venues, event venues, bars, dance clubs, performance venues, go-kart
        courses, automobile racetracks, adult entertainment venues, and other places of
        recreation or entertainment.

Feb. 24 PHO at 5. Unlike the state constitutional amendment in Romer v. Evans, which solely

impacted sexual minorities, the Feb. 24 PHO does not solely impact trampoline facilities. See

Romer v. Evans, 517 U.S. at 632; Feb. 24 PHO at 5. The Defendants have not “decided to single

out trampoline gyms for different treatment.” Motion at 17. Rather, the Feb. 24 PHO prohibits

“close contact recreational facilities” from operating. Feb. 24 PHO at 8. True, the Feb. 24 PHO

distinguishes between trampoline facilities and, for example, “outdoor recreational facilities,”

which may operate at 50% capacity in “Green Level” counties. Feb. 24 PHO at 8. Regulatory

distinctions among categories of businesses, however, are not usually enough to state an equal

protection claim. See Heller v. Doe, 509 U.S. 312, 319-20 (explaining that “a classification neither

involving fundamental rights nor proceeding along suspect lines is accorded a strong presumption

of validity”); Lawrence v. Polis, No. CIV 20-00862, 2020 WL 7348210, at *11 (D. Colo. Dec. 4,



                                              - 104 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 105 of 116




2020)(Domenico, J.)(noting that “distinctions among different types of businesses in Defendants’

public-health orders result in a disparity of treatment between his employer,” a restaurant, “and,

for example, houses of worship” likely did not violate the Equal Protection Clause). Nor is there

any evidence that the Defendants possess a “bare . . . desire to harm” trampoline facilities.

Moreno, 413 U.S. 528, 534 (1973). The Plaintiffs have not attempted to make a prima facie

showing of discriminatory purpose or animus; therefore, any equal protection claim relating to

trampoline facilities necessarily fails. See Washington v. Davis, 426 U.S. at 241; Feb. 24 PHO at

1; Complaint ¶¶ 156-63, at 6-7.

       Moreover, the Equal Protection Clause provides heightened scrutiny to prevent “prejudice

against discrete and insular minorities” -- protected or suspect classes. United States v. Carolene

Prod. Co., 304 U.S. 144, 153 n. 4 (1938). Here, the Plaintiffs appear to argue that they are members

of a suspect class; they insist that the Defendants have violated their equal protection rights because

“the Defendant’s actions are not necessary to serve a compelling government interest with respect

to the Plaintiffs’ trampoline gyms.” Complaint ¶ 162, at 25. Trampoline facilities are not members

of a suspect class. See Save Palisade FruitLands v. Todd, 279 F.3d 1204, 1210 (10th Cir. 2002).

These businesses do not “claim to suffer disabilities, have a history of unequal treatment, or be

politically powerless.” Save Palisade FruitLands v. Todd, 279 F.3d at 1210. Trampoline facilities,

therefore, are not entitled to heightened scrutiny because of a suspect classification. See Palisade

FruitLands v. Todd, 279 F.3d at 1210. Further, as the Court has explained, the Feb. 24 PHO

satisfies rational basis review. See Analysis § IV, supra.

       The Plaintiffs indicated at the PI hearing that they believe that their equal protection claims

are “class of one” claims, because they are not members of a suspect class. Feb. 24 Tr. at 89:1-

18. The Supreme Court has “recognized successful equal protection claims brought by a class of


                                               - 105 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 106 of 116




one, where the plaintiff alleges that she has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000)(“Olech”). In Olech, Justice Stephen Breyer

notes that the defendant city, in addition to making a “faulty zoning decision,” demonstrated

“illegitimate animus” towards the plaintiff. 528 U.S. at 565 (Breyer, J., concurring). “The

presence of that added factor . . . is sufficient to minimize any concern about transforming run-of-

the-mill” cases of faulty decision-making “into cases of constitutional right.” 528 U.S. at 565

(Breyer, J., concurring). Moreover, “when it appears that an individual is being singled out by the

government, the specter of arbitrary classification is fairly raised, and the Equal Protection Clause

requires a ‘rational basis for the difference in treatment.’” Engquist v. Oregon Dep’t of Agr., 553

U.S. 591, 602 (2008)(quoting Olech, 528 U.S. at 564). Here, the Plaintiffs’ class of one argument

is likely to fail for three primary reasons. First, the Defendants have not singled out solely the

Plaintiffs. Instead, they are subject to the same requirements to which all other recreational

facilities, including aquariums, amusement parks, arcades, basketball courts, baseball fields,

bowling alleys, botanical gardens, family entertainment centers, football fields, go­ kart courses,

golf courses, guided raft and balloon tours, ice-skating rinks, museums with interactive displays

or exhibits, miniature golf courses, ski areas, soccer fields, swimming pools, tennis courts, and

zoos, are subject. See Feb. 24 PHO at 5. Second, there is no evidence that the Defendants hold

any animus towards the Plaintiffs. See Olech, 528 U.S. at 565 (Breyer, J., concurring). Finally,

as discussed above, the Defendants have provided a rational basis for placing trampoline facilities

in a separate category from gyms or beauty salons. The Plaintiffs’ equal protection claims,

therefore, will likely fail.




                                               - 106 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 107 of 116




V.      THE COURT WILL LIKELY NEED TO ABSTAIN FROM HEARING THE CASE
        CONCERNING ELEVATE UNDER YOUNGER ABSTENTION.

        A threshold issue that the Court analyzes whether it should refrain from hearing the case

concerning Elevate under the Younger abstention doctrine. Under Younger, a plaintiff may not

request a federal district court to interfere before a state court judgment is final. See Younger, 401

U.S. at 43-45; Martinez v. Martinez, No. CIV 09–0281 JB/LFG, 2013 WL 3270448, at *17 n.8

(D.N.M. June 3, 2013)(Browning, J.). The Court concludes that it likely will not exercise

jurisdiction over Elevate under Younger abstention, because (i) Elevate admits that there is an

ongoing State administrative proceeding; (ii) the State proceeding involves important state

interests; and (iii) the State proceeding provides an adequate forum to hear Elevate’s federal

claims. See Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999).

Because the other Plaintiffs are not in state administrative proceedings, the Court likely has

jurisdiction to hear the case as it pertains to them.

        “Generally, federal courts must exercise their jurisdiction when available. However,

principles of ‘equity, comity, and federalism’ motivate a ‘longstanding public policy against

federal court interference with state court proceedings.’” Rocky Mountain Gun Owners v.

Williams, 671 F. App’x 1021, 1024 (10th Cir. 2016)(quoting Steffel v. Thompson, 415 U.S. 452,

460-61, (1974), and citing Younger, 401 U.S. at 43-45; Sprint Commc’ns, Inc. v. Jacobs, 581 U.S.

69, 73 (2013)(“Sprint”)). The framers of the Constitution designed a system in which

        there is sensitivity to the legitimate interests of both State and National
        Governments, and in which the National Government, anxious though it may be to
        vindicate and protect federal rights and federal interests, always endeavors to do so
        in ways that will not unduly interfere with the legitimate activities of the States.

Younger, 401 U.S. at 44. Federal courts should not interfere with ongoing state court proceedings

“by granting equitable relief such as injunctions of important State proceedings or declaratory


                                                - 107 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 108 of 116




judgments regarding constitutional issues in those proceedings” when the state forum provides an

adequate avenue for relief. Rienhardt v. Kelly, 164 F.3d at 1302. A court in the Tenth Circuit

should abstain from entertaining cases which implicate the Younger doctrine, so long as an

adequate opportunity is afforded in the state court proceedings to raise the federal claims. See J.B.

ex rel. Hart v. Valdez, 186 F.3d at 1291. This refusal to exercise federal jurisdiction arises from a

desire to “avoid undue interference with states’ conduct of their own affairs.” J.B. ex rel. Hart v.

Valdez, 186 F.3d at 1291 (quoting Seneca-Cayuga Tribe v. Oklahoma, 874 F.2d at 711.

       For Younger abstention to be appropriate, the Tenth Circuit has ruled that three conditions

must be present: (i) interference with an ongoing state judicial proceeding; (ii) involvement of

important state interests; and (iii) an adequate opportunity afforded in the state court proceedings

to raise the federal claims. See J.B. ex rel. Hart v. Valdez, 186 F.3d at 1291 (citing Middlesex,

457 U.S. at 432; Sw. Air Ambulance, Inc. v. City of Las Cruces, 268 F.3d at 1177-78. See Bellotti

v. Baird, 428 U.S. at 143 n.10 (noting that when all of the conditions mandating abstention clearly

exist in the record, courts should address application of the Younger abstention doctrine sua

sponte); Morrow v. Winslow, 94 F.3d at 1390-91 & n.3. Before examining the three-factor test,

the Court first must address whether this case is one that allows for Younger abstention at all. The

Supreme Court has defined the appropriate set of cases narrowly: “Circumstances fitting within

the Younger doctrine, we have stressed, are ‘exceptional’; they include . . . [i] ‘state criminal

prosecutions,’ [ii] ‘civil enforcement proceedings,’ and [iii] ‘civil proceedings involving certain

orders that are uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” Sprint, 581 U.S. at 73 (quoting New Orleans Pub. Serv., Inc. v. Council of City of

New Orleans, 491 U.S. at 368).

       In Sprint, the Supreme Court narrows the application of Younger, see Catanach v.


                                               - 108 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 109 of 116




Thomson, 718 F. App’x 595, 598 n.2 (10th Cir. 2017)(noting that Sprint “significantly limited the

reach of Younger to only” three situations), and clarified that “[t]he three Middlesex conditions

recited above were not dispositive; they were, instead, additional factors appropriately considered

by the federal court before invoking Younger.” Sprint, 571 U.S. at 81 (emphasis in original). The

Tenth Circuit subsequently has “applie[d] [Younger] to three categories of state cases.” Elna

Sefcovic, LLC v. TEP Rocky Mountain, LLC, 953 F.3d 660, 670 (10th Cir. 2020). See Catanach

v. Thomson, 718 F. App’x at 598 n.2 (noting that Sprint “significantly limited the reach of Younger

to only” three situations and that Sprint “also discounted reliance on the three factors outlined” in

Middlesex); MacIntyre v. JP Morgan Chase Bank, No. 12-CV-2586-WJM-MEH, 2015 WL

1311241, at *2 (D. Colo. Mar. 19, 2015)(Blackburn, J.)(“Thus, the Court agrees with Plaintiff that

Sprint significantly cabined the breadth of Younger abstention as it has been applied in this

circuit.”); Brumfiel v. U.S. Bank, N.A., No. 14-CV-2453-WJM, 2014 WL 7005253, at *3 (D.

Colo. Dec. 11, 2014)(Martinez, J.)(“[I]n Sprint, the Supreme Court reversed a decision by the

Eighth Circuit Court of Appeals that applied Younger abstention using substantially the same

analysis as in [Amanatullah v. Colo. Bd. of Med. Examiners][.]”); Conry v. Barker, No. 14-CV-

02672-CMA-KLM, 2015 WL 5636405, at *6 (D. Colo. Aug. 11, 2015)(Mix, M.J.). In Hunter v.

Hirsig, 660 F. App’x 711, 714-17 (10th Cir. 2016)(“Hunter”), the Tenth Circuit continued to use

Younger’s three-condition framework, and applied the three Sprint categories as a sub-set of its

analysis whether there are “ongoing state administrative proceedings.” Hunter, 660 F. App’x at

715. The Tenth Circuit explained that “[t]he first condition -- ongoing state administrative

proceedings -- involves two subparts: the proceedings must be ongoing and they must be the type

of proceedings afforded Younger deference,” where “type” is defined by the three Sprint

categories. Hunter, 660 F. App’x 711, 715 (emphasis in the original). See id. at 716 (“As for the


                                               - 109 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 110 of 116




type of proceeding, the Supreme Court has held that Younger applies to ‘particular state civil

proceedings that are akin to criminal prosecutions.’”)(emphasis in the original)(quoting Sprint,

134 S. Ct. at 588). The Court concludes that the framework that the Tenth Circuit employs in

Hunter, 660 F. App’x at 715, is Controlling and will apply it here.

       A.      ELEVATE IS INVOLVED IN ONGOING STATE ADMINISTRATIVE
               PROCEEDINGS.

       “[T]he proceedings must be ongoing and they must be the type of proceedings afforded

Younger deference.” Hunter, 660 F. App’x at 715 (emphasis in the original). Here, Elevate is

involved in ongoing State proceedings, because the NMDOH held a hearing on the Elevate’s

Notice of Civil Action and still has not issued a decision. See Complaint ¶ 68, at 11; id. ¶¶ 55-77,

at 9-13. Here, although, there are no pending matters in the New Mexico state courts, Younger

abstention is appropriate in ongoing “state administrative proceedings.” Ohio Civil Rights

Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 627 (1986)(citing cases and concluding that

a district court should have abstained where there were ongoing proceedings before the Ohio Civil

Rights Commission). See, e.g., Middlesex County Ethics Committee v. Garden State Bar Assn.,

457 U.S. 423, 432-34 (1982)(holding that federal courts should refrain from enjoining lawyer

disciplinary proceedings the state ethics committees initiated if the proceedings are within the

appropriate State Supreme Court’s appellate jurisdiction).; Hunter, 660 F. App’x 711, 715-16

(concluding that abstention proper where there were ongoing proceedings before the Wyoming

Department of Insurance). Because Elevate is in proceedings before the NM Health Department,

and these proceedings have not yet concluded, see Hunter, 660 F. App’x at, 715 (“Ordinarily, a

state proceeding ends when the time for appeal has run.”)(citing Bear v. Patton, 451 F.3d 639, 642

(10th Cir. 2006)); see also Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975)(concluding that a



                                              - 110 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 111 of 116




plaintiff “must exhaust his state appellate remedies before seeking relief in the [federal] District

Court”), the Court concludes that the State proceedings are ongoing.

       Next, regarding the “type of proceeding,” Hunter, 660 F. App’x at 716, Elevate falls within

the second category that Sprint outlines: “civil enforcement proceedings,” Sprint, 571 U.S. at 73.

These proceedings “are akin to criminal prosecutions.” Sprint, 571 U.S. at 73 (citing Huffman v.

Pursue, Ltd., 420 U.S. 592 (1975)). The Supreme Court explained and gave examples:

       Such enforcement actions are characteristically initiated to sanction the federal
       plaintiff, i.e., the party challenging the state action, for some wrongful act. See,
       e.g., Middlesex, 457 U.S. at 433-34 (state-initiated disciplinary proceedings against
       lawyer for violation of state ethics rules). In cases of this genre, a state actor is
       routinely a party to the state proceeding and often initiates the action. See, e.g.,
       Ohio Civil Rights Comm’n v. Dayton Christian Schools, Inc., 477 U.S. 619
       (1986)(state-initiated administrative proceedings to enforce state civil rights laws);
       Moore v. Sims, 442 U.S. 415, 419-420 (1979)(state-initiated proceeding to gain
       custody of children allegedly abused by their parents); Trainor v. Hernandez, 431
       U.S. 434, 444 (1977)(civil proceeding “brought by the State in its sovereign
       capacity” to recover welfare payments defendants had allegedly obtained by fraud);
       Huffman [v. Pursue, Ltd.], 420 U.S. 598 (1975)(state-initiated proceeding to
       enforce obscenity laws). Investigations are commonly involved, *80 often
       culminating in the filing of a formal complaint or charges. See, e.g., [Ohio Civil
       Rights Comm’n v. Dayton Christian Schools, Inc], 477 U.S. at 624 (noting
       preliminary investigation and complaint); Middlesex, 457 U.S. at 433 (same).

Sprint, 571 U.S. at 79-80. See Brown ex rel. Brown v. Day, 555 F.3d 882, 891 (10th Cir. 2009)(“In

these cases, the federal plaintiff [seeks] to thwart a state administrative proceeding initiated to

punish the federal plaintiff for a bad act.”). Here the NM Health Department, a state actor, see

N.M.S.A. §§ 24-1-1, 12-10A-1; 9-7-1 (enumerating the powers of the NM Health Department,

including tasking it with the drafting and enforcement of PHOs), initiated proceedings against

Elevate on October 8, 2020, see Elevate’s Notice of Civil Action at 1; Elevate’s Amended Notice

of Civil Action, because Elevate allegedly “has operated in violation of the Public Health Order

for at least 143 days,” and that the NMDOH is assessing a “combined civil administrative penalty



                                              - 111 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 112 of 116




of seven-hundred-and-fifteen-thousand dollars ($715,000.00).” Elevate’s Amended Notice of

Civil Action at 2 (citing N.M.S.A. § 12-10A-19). See, e.g., Middlesex, 457 U.S. at 433-434 (state-

initiated disciplinary proceedings against lawyer for violation of state ethics rules). The NMDOH

proceedings (i) are mandatory if Elevate wishes to dispute the civil penalty, see N.M.S.A. § 12-

10A-19 (establishing a civil penalty for violations of PHOs); N.M.A.C. § 7.1.30 (regulating

administrative hearings); (ii) “originated with the state’s proactive enforcement of its laws,”

because the NMDOH is enforcing New Mexico’s PHOs; and (iii) are the “wrong which the federal

plaintiff seeks to correct via injunctive relief,” Brown ex rel. Brown v. Day, 555 F.3d at 891-92.

See Hunter, 660 F. App’x 711, 713 (concluding that Younger abstention applies where the

Wyoming Department of Insurance brought enforcement action against plaintiff licensed to sell

insurance); Amanatullah v. Colo. Bd. of Med. Examiners, 187 F.3d at 1162-63 (affirming the

application of Younger where the Colorado Board of Medical Examiners instituted reciprocal civil

enforcement proceedings to revoke a physician’s medical license based on a public reprimand by

Nevada Board of Medical Examiners). Accordingly, the Court concludes that the first Younger

condition is satisfied.

        B.      THE NMDOH’S ENFORCEMENT OF PHOS INVOLVES IMPORTANT
                STATE INTERESTS.

        The second Younger condition is met, because the Enforcement of PHOs is an important

state interest. See, e.g., Graves v. State of Minn., 272 U.S. 425, 428 (1926)(recognizing that “the

State is primarily the judge of regulations required in the interest of public safety and welfare”);

Legacy Church, Inc. v. Kunkel, 472 F. Supp. 3d 926, 1048 (D.N.M. 2020)(Browning, J.)(“Legacy

Church”); Grisham v. Reeb, No. S-1-SC-38336, --- P.3d ---, 2020 WL 6538329, at *4 (reaffirming

that “the New Mexico Legislature possesses the police power, the ‘broadest power possessed by



                                              - 112 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 113 of 116




governments,’ to protect public health and welfare.)(quoting State ex rel. City of Albuquerque v.

Lavender, 1961-NMSC-096, ¶ 24, 365 P.2d 652). In Legacy Church, the Court concluded that a

New Mexico Public Health Order aimed at combating the pandemic “furthers a compelling State

interest”: “When ‘faced with a society-threatening epidemic,’ state governments, pursuant to their

Tenth Amendment police and public health powers, have an interest of the highest order in taking

measures to protect the populace.” Legacy Church, 472 F. Supp. 3d at 1048 (quoting In re Abbott,

954 F.3d at 784). Accord Lawrence v. Polis, Civ. No. 1:20-CV-00862 DDD/SKC, 2020 WL

7348210, at *4 (D. Colo. Dec. 4, 2020)(holding that “local governments have broad powers to act

during an emergency to secure public health and safety” despite the recent limits of Jacobson v.

Massachusetts, 197 U.S. 11, 25 (1905)); Denver Bible Church v. Azar, Civ. No. 1:20-CV-

02362DDD/NRN, 2020 WL 6128994, at *6 (D. Colo. Oct. 15, 2020)(Domenico, J.)(“[T]here is

no question that the State here has a compelling interest in protecting its citizens from the SARS-

CoV-2 virus.”)(citing Jacobson v. Massachusetts, 197 U.S. at 25). The enforcement of PHOs falls

under the state’s regulatory authority. See N.M.S.A. §§ 24-1-1, 12-10A-1; 9-7-1. The second

Younger condition is therefore met.

       C.      THE STATE PROCEEDINGS AFFORD ELEVATE AN ADEQUATE
               OPPORTUNITY TO RAISE THE FEDERAL ISSUES.

       The third Younger condition is also met, because the administrative proceedings are

judicial in nature and provide an adequate forum to hear Elevate’s federal claims. The Public

Health Emergency Response Act (“PHERA”), N.M.S.A. §§ 12-10a-1 to -19, and the relevant

regulations, see N.M.A.C. § 7.1.30, govern public health emergencies, PHOs. See also Grisham

v. Reeb, No. S-1-SC-38336, --- P.3d. ---, 2020 WL 6538329, at *4-6 (describing the scope of the

PHERA’s civil penalty provision in relation to the pandemic). Under § 12-10A-5, “[a] state of



                                              - 113 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 114 of 116




public health emergency may be declared by the governor upon the occurrence of a public health

emergency. . . . The governor shall authorize the secretary of health, the secretary of public safety

and the director to coordinate a response to the public health emergency.” N.M.S.A. § 12-10A-5.

“The secretary of public safety, the secretary of health, the state director and, where appropriate,

other affected state agencies in consultation with the secretaries and state director, shall promulgate

and implement rules that are reasonable and necessary to implement and effectuate [PHERA].”

N.M.S.A. § 12-10A-17. Under N.M.S.A. § 12-10a-19, the NMDOH may “impos[e] a civil

administrative penalty of up to five thousand dollars ($5,000) for each violation of [PHERA].”

N.M.S.A. § 12-10a-19.

       The regulations provide Elevate with the right to a notice, a hearing, discovery, witnesses,

representation by counsel, records, a written report, and final decision after the NMDOH issues.

See N.M.A.C. § 7.1.30.8(A)-(Y). See also Grisham v. Reeb, No. S-1-SC-38336, 2020 WL

6538329, at *9 (noting that “even the general civil enforcement provision (discussed below)

requires an administrative hearing before a fine may be imposed”)(N.M.S.A. §§ 12-10A-17, -

19(A); N.M.A.C § 7.1.30). These procedures give Elevate a reasonable opportunity to litigate its

claims: indeed, at the January 25, 2021, hearing, Elevate cross examined a NMDOH expert

testified that on whether the PHO restrictions of trampoline facilities are appropriate, and Elevate

does not allege that this forum is inadequate to raise its claims, Elevate on takes issue with speed

of the decision. See Complaint ¶¶ 73-77, at 12-13. See also Grisham v. Reeb, No. S-1-SC-38336,

2020 WL 6538329, at *12 (noting that “the Legislature did address the need for due process

protections” when civil penalties are assessed “through requiring an administrative hearing before

the imposition of any fine under the PHERA”). Accordingly, the state administrative proceedings

afford Elevate an adequate opportunity to raise the federal claims.


                                               - 114 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 115 of 116




       Because all the Younger conditions are met, the Court likely will have to abstain from

hearing Elevate’s claims. See Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d at 1163

(concluding that if the Younger conditions are met, abstention is non-discretionary).

VI.    THE PLAINTIFFS ARE NOT ENTITLED TO A TEMPORARY RESTRAINING
       ORDER, BECAUSE THE DEFENDANTS HAVE PROBABLY NOT VIOLATED
       THEIR RIGHTS UNDER THE SUBSTANTIVE DUE PROCESS, PROCEDURAL
       DUE PROCESS, AND EQUAL PROTECTION CLAUSES.

       Although the Plaintiffs are (i) likely to suffer irreparable injury unless the PI issues; (ii) the

threatened injury does not outweighs whatever damage the proposed injunction may cause; (iii)

the injunction, if issued, would be adverse to the public interest; and (iv) there is not a substantial

likelihood of success on the merits. See Fed. R. Civ. P. 65.

       First, because the financial injuries the Plaintiffs have already suffered are likely to become

irreparable absent an injunction, because they risk permanent closure. See Tr. at 5:3-24 (Artuso).

Second, the threatened injuries -- financial injuries and possible permanent business closure -- do

not outweigh possible damage -- increased COVID-19 spread leading to sickness, hospitalizations,

and death -- to the Defendants. Third, for similar reasons, a PI requiring the Defendants to reopen

trampoline facilities would be adverse to the public interest. See Legacy Church, Inc. v. Kunkel,

No. CV 20-0327 JB\SCY, 2020 WL 3963764 (D.N.M. July 13, 2020)(discussing the COVID-19

pandemic’s seriousness). Finally, for the reasons discussed above, the Plaintiffs’ claims are not

likely to succeed on the merits. Moreover, with respect to Elevate, the Court cannot grant a PI

because it must abstain as a result of ongoing state administrative proceedings.

       IT IS ORDERED that the Plaintiffs’ Application for Temporary Restraining Order and

Preliminary Injunction, filed February 4, 2021 (Doc. 4)(“Motion”) is denied.




                                                - 115 -
      Case 1:21-cv-00092-JB-KK Document 18 Filed 02/26/21 Page 116 of 116




                                                   _________________________________
                                                   UNITED STATES DISTRICT JUDGE

Counsel:

Angelo J. Artuso
Law Office of Angelo J. Artuso
Albuquerque, New Mexico

-- and --

Patrick J. Rogers
Patrick J. Rogers, LLLC
Albuquerque, New Mexico

        Attorneys for the Plaintiffs



Holly Agajanian
 General Counsel for Governor Michelle Lujan Grisham
Kyle P. Duffy
Maria S. Dudley
 Office of the Governor
Santa Fe, New Mexico

        Attorneys for the Defendants




                                         - 116 -
